Exhibit 10.37

 

 

 

 

 

 

NET LEASE AGREEMENT

SEVENTEENTH STREET PLAZA REALTY HOLDING COMPANY,

a Delaware Corporation,

Landlord

and

EVERGREEN ENERGY INC.,
a Delaware corporation

 

Tenant

 

 

 

 

Dated:  November 17, 2006

 


--------------------------------------------------------------------------------


 

NET LEASE AGREEMENT

between

SEVENTEENTH STREET PLAZA REALTY HOLDING COMPANY

and

EVERGREEN ENERGY INC.

 

Table of Contents

SECTION

 

 

PAGE

1.

DEFINITIONS

 

1

2.

PREMISES

 

2

3.

TERM

 

2

4.

RENTAL

 

3

5.

ADJUSTMENT OF RENT

 

3

6.

MISCELLANEOUS TAXES

 

6

7.

USE

 

6

8.

PREPARATION FOR OCCUPANCY

 

7

9.

SERVICES

 

7

10.

MECHANIC’S LIENS

 

9

11.

QUIET ENJOYMENT

 

9

12.

CERTAIN RIGHTS RESERVED TO THE LANDLORD

 

9

13.

ESTOPPEL CERTIFICATE BY TENANT

 

10

14.

WAIVER OF CLAIMS AND INDEMNITY

 

10

15.

INSURANCE

 

11

16.

HOLDING OVER

 

12

17.

ASSIGNMENT AND SUBLETTING

 

12

18.

CONDITION OF PREMISES

 

15

19.

RULES AND REGULATIONS

 

15

20.

REPAIRS

 

18

21.

UNTENANTABILITY

 

18

22.

EMINENT DOMAIN

 

18

23.

TENANT’S DEFAULT AND LANDLORD’S REMEDIES

 

19

24.

SALE AND ASSIGNMENT

 

21

25.

SUBORDINATION OF LEASE

 

22

26.

NOTICES AND CONSENTS

 

22

27.

SPRINKLERS

 

22

 

i


--------------------------------------------------------------------------------


 

28.

NO ESTATE IN LAND

 

22

29.

INVALIDITY OF PARTICULAR PROVISIONS

 

22

30.

WAIVER OF BENEFITS

 

23

31.

WAIVER OF TRIAL BY JURY

 

23

32.

SECURITY DEPOSIT

 

23

33.

SUBSTITUTE PREMISES

 

23

34.

PARKING

 

23

35.

BROKERAGE

 

23

36.

ENVIRONMENTAL PROVISIONS

 

24

37.

TELECOMMUNICATIONS

 

26

38.

ERISA REPRESENTATION

 

28

39.

SPECIAL STIPULATION

 

29

40.

EXHIBITS

 

30

--------------------------------------------------------------------------------


(I)            EXHIBIT A - LEASE COMMENCEMENT DATE STATEMENT


(II)           EXHIBIT B - WORKLETTER AGREEMENT


(III)          EXHIBIT C - CLEANING SCHEDULE


(IV)          RIDER TO LEASE

 

ii


--------------------------------------------------------------------------------


NET LEASE AGREEMENT

THIS LEASE, made the 17th day of November, 2006, between SEVENTEENTH STREET
PLAZA REALTY HOLDING COMPANY, a Delaware corporation, having its principal place
of business at 245 Park Avenue, Second Floor, New York, New York 10167 (the
“Landlord”), and EVERGREEN ENERGY INC., a Delaware corporation, having its
principal place of business at 55 Madison Street, Suite 500, Denver, Colorado
80206 (the “Tenant”).

LEASE SUMMARY:

2.

 

Premises:

 

Suite 1300 and Suite 1400, located on the 13th and 14th floors of the Building
and consisting of approximately 32,727 square feet of Rentable Area Leased.

 

 

 

 

 

3.

 

Term:

 

Ten (10) years and three (3) months.

 

 

 

 

 

 

 

 

 

Commencement Date: March 1, 2007 (as the same may be adjusted by the terms of
Section 3 of this Lease)

 

 

 

 

 

 

 

 

 

Expiration Date: May 31, 2017 (as the same may be adjusted by the terms of
Section 3 of this Lease)

 

 

 

 

 

4.

 

Rental:

 

Annual Base Rental: See Rider Paragraph 1, attached hereto.

 

 

 

 

 

5.

 

Adjustment of Rent:

 

Tenant’s Proportionate Share: 4.909%

 

 

 

 

 

26.

 

Notice to Landlord:

Notice to Tenant:

 

 

 

 

 

 

J.P. Morgan Investment Management, Inc.

Prior to the Commencement Date:

 

 

245 Park Avenue, Second Floor

 

 

 

New York, New York 10167

55 Madison Street, Suite 500

 

 

Attention:  Asset Manager               

Denver, Colorado 80206

 

 

 

Attn:  Chief Operating Officer

 

 

 

 

 

 

 

After the Commencement Date:

 

 

 

 

 

 

 

1225 — 17th Street, Suite 1400

 

 

 

Denver, Colorado 80202

 

 

 

Attn:  Chief Operating Officer

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

1225 — 17th Street, Suite 1400

 

 

 

Denver, Colorado 80202

 

 

 

Attn:  General Counsel

 

 

 

 

32.

 

Security Deposit:

Letter of Credit as more fully set forth in Paragraph 7 of the Rider, attached
hereto.

 

 

 

 

34

 

Parking:

Tenant shall be entitled to one (1) unreserved space for every one thousand
(1,000) rentable square feet leased; Tenant may allocate up to eight (8) of the
foregoing spaces as reserved spaces as more fully set forth in Paragraph 34
hereof, but in no event may Tenant utilize more parking spaces than 1:1,000 in
the aggregate.

 

 

 

 

 

 

Rider:

See attached Rider for specific terms.

 

W I T N E S S E T H:

1.             DEFINITIONS.  The terms defined in this section shall, for all
purposes of this Lease, and all agreements amending or supplementing this Lease,
have the meanings herein specified unless the context otherwise requires.

 

1


--------------------------------------------------------------------------------


 


(A)           THE “BUILDING” SHALL MEAN THE COMMERCIAL OFFICE STRUCTURE TOGETHER
WITH ALL APPURTENANT PLAZAS, SUBGRADE AREAS, GARAGES AND OTHER IMPROVEMENTS,
SITUATED ON THE LAND, KNOWN AS SEVENTEENTH STREET PLAZA, 1225 SEVENTEENTH
STREET, DENVER, COLORADO.


(B)           THE “LAND” SHALL MEAN THE REAL PROPERTY WHOSE LEGAL ADDRESS IS
LOTS 1 TO 32 INCLUSIVE, BLOCK 67, TOGETHER WITH VACATED ALLEY IN SAID BLOCK 67,
EAST DENVER, STATE OF COLORADO.  THE “PROPERTY” SHALL MEAN THE BUILDING AND THE
LAND.


(C)           “RENTABLE AREA” SHALL MEAN THE TOTAL NUMBER OF SQUARE FEET OF
RENTABLE FLOOR AREA OF OFFICE SPACE IN THE BUILDING; AND THAT NUMBER IS 666,653
SQUARE FEET.


(D)           “RENTABLE AREA LEASED” SHALL MEAN THE TOTAL NUMBER OF SQUARE FEET
OF RENTABLE FLOOR AREA OF OFFICE SPACE IN THE PREMISES, AND THAT NUMBER IS
32,727 SQUARE FEET.


(E)           TENANT’S “PROPORTIONATE SHARE” SHALL BE THAT PERCENTAGE THE
RENTABLE AREA LEASED IS OF THE RENTABLE AREA.  SUCH PERCENTAGE IS 4.909%.

2.             PREMISES.  In consideration of the rents, charges, covenants and
agreements herein contained, Landlord hereby leases to Tenant and Tenant hereby
hires and takes from Landlord the space referred to as Suite 1300 and Suite
1400, located on the 13th and 14th floors of the Building (the “Premises”),
together with the non-exclusive right to use, in common with others, the public
areas of the Building including, without limitation, the lobby, stairs,
elevators, entrances and loading docks.  No easement for air or light or view is
included with the Premises.  Landlord and Tenant agree that the rentable square
footage of the Premises is square feet of rentable area, and waive and release
any right to assert or claim otherwise, unless otherwise expressly set forth to
the contrary herein.

3.             TERM.  The term (hereinafter called the “Term”) of this Lease
shall commence on the earlier of occupancy of the Premises by Tenant, or
substantial completion of the work to be performed by Landlord in accordance
with Section 8 hereof, the target date (“Target Date”) for which is March 1,
2007, subject to items which will not materially affect the use of the Premises
for the use in accordance with Section 7 here of, and extension and earlier
termination as hereinafter provided.  Prior to occupying the Premises, and after
receipt thereof from Landlord, Tenant shall execute and deliver to Landlord a
letter in the form attached hereto and made a part hereof as Exhibit ”A”,
acknowledging the commencement date (hereinafter called the “Commencement Date”)
and the expiration date (hereinafter called the “Expiration Date”) of the Term
for the Premises and, if applicable and unless agreed to otherwise, any Excess
Allowance owed pursuant to the Lease for Tenant Improvements.  In the event the
Tenant does not either provide to Landlord such letter or provide to Landlord
written objections to such letter within thirty (30) days after the later of the
date of receipt thereof from Landlord or that date that Tenant first occupies
the Premises, then the Commencement Date shall be deemed to be the date set
forth by Landlord in such commencement letter.  However, in the event Landlord
shall be delayed in substantially completing said work as a result of:


(A)           TENANT’S DELAY OR FAILURE TO MEET WITH THE SPACE PLANNER ON OR
BEFORE THE DATES SPECIFIED IN THE WORKLETTER AGREEMENT, OR OTHER DELAYS DEEMED
CAUSED BY TENANT AS DESCRIBED THEREIN, (MARKED EXHIBIT ”B” AND ATTACHED HERETO)
OR DELAYS DUE TO CHANGES IN OR ADDITIONS TO PLANS FOR IMPROVEMENTS TO THE
PREMISES (OTHER THAN AS ALLOWED IN THE WORKLETTER AGREEMENT); OR


(B)           TENANT’S REQUIREMENT OF SPECIAL WORK OR MATERIALS, FINISHES OR
INSTALLATIONS OTHER THAN BUILDING STANDARD IMPROVEMENTS AS SET FORTH IN THE
WORKLETTER AGREEMENT; OR


(C)           THE PERFORMANCE OF THE WORK BY A PERSON, FIRM OR CORPORATION
EMPLOYED BY TENANT OR THE FAILURE TO COMPLETE SUCH WORK BY SAID PERSON, FIRM OR
CORPORATION; THEN THE COMMENCEMENT OF THE TERM OF THE LEASE AND THE PAYMENT OF
RENT THEREUNDER SHALL BE ACCELERATED BY THE NUMBER OF DAYS OF SUCH DELAY
(“TENANT’S DELAY”).

Landlord shall use reasonable efforts to give Tenant at least thirty (30) days’
notice of the date upon which, in Landlord’s opinion, the Commencement Date
shall occur, provided that Landlord shall have no liability in the event the
Commencement Date shall

 

2


--------------------------------------------------------------------------------


 

not occur on the date specified, and failure to give possession on the date
specified shall in no way affect the validity of this Lease or the obligations
of the Tenant hereunder.

Expiration Date.  Unless otherwise terminated herein, if the Term commences on a
date other than the first day of a month, it shall expire at the end of the day
ten (10) years and three (3) months from the last day of the month in which it
commenced.  If the Term commences on the first day of a month, it shall expire
at the end of the day ten (10) years and three (3) months from the last day of
the calendar month preceding the Commencement Date.  The expiration date is
hereinafter referred to as the “Expiration Date”.

4.             RENTAL.


(A)           TENANT AGREES TO PAY TO LANDLORD FOR USE AND OCCUPANCY OF THE
PREMISES, LAWFUL MONEY OF THE UNITED STATES, PAYABLE WITHOUT NOTICE OR DEMAND IN
ADVANCE ON THE FIRST DAY OF EACH CALENDAR MONTH DURING THE TERM, AN INITIAL
ANNUAL BASE RENTAL (HEREINAFTER, “INITIAL ANNUAL BASE RENTAL”) IN THE AMOUNTS
SET FORTH IN PARAGRAPH 1 OF THE RIDER ATTACHED HERETO.  TENANT SHALL ALSO PAY
THE LANDLORD, AT THE TIMES AND IN THE MANNER PROVIDED IN SECTION 5, THE
OPERATING COSTS AND REAL ESTATE TAXES (AS DEFINED THEREIN).


(B)           ALL PAYMENTS OF ANNUAL BASE RENTAL REQUIRED TO BE MADE UNDER THIS
SECTION 4, OR PAYMENTS TO BE MADE BY TENANT UNDER ANY OTHER SECTION OF THIS
LEASE (HEREINAFTER DESIGNATED “ADDITIONAL RENT”), SHALL, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED TO THE CONTRARY HEREIN, BE MADE WITHOUT ANY SETOFF OR
COUNTERCLAIM WHATSOEVER, AND SHALL BE MADE PAYABLE TO AND SENT TO LANDLORD AT
THE MANAGEMENT OFFICE OF LANDLORD IN THE BUILDING OR SUCH OTHER PLACE AS
LANDLORD MAY DESIGNATE.


(C)           ANNUAL BASE RENTAL AND ADDITIONAL RENT ARE SOMETIMES HEREINAFTER
COLLECTIVELY REFERRED TO AS “RENT”.

The first monthly installment of Annual Base Rental shall be paid on the
Commencement Date, except that in the event the Commencement Date shall be a
date other than the first day of the calendar month, then Tenant shall pay on
the Commencement Date an amount equal to such portion of an equal monthly
installment as the number of days from the Commencement Date to the end of the
calendar month in which the Commencement Date occurs bears to the total number
of days in said calendar month, and said payment shall represent the pro-rata
Annual Base Rental from the Commencement Date to the end of such calendar month.

5.             ADJUSTMENT OF RENT.


(A)           PAYMENT OF OPERATING COSTS AND REAL ESTATE TAXES.


(I)            PRIOR TO THE COMMENCEMENT DATE, LANDLORD SHALL PROVIDE TO TENANT
AN ESTIMATE OF THE AMOUNT OWED FOR TENANT’S PROPORTIONATE SHARE OF OPERATING
COSTS AND REAL ESTATE TAXES (AS DEFINED HEREIN).  TENANT, WITHOUT FURTHER
NOTICE, SHALL PAY TO LANDLORD IN MONTHLY INSTALLMENTS ONE-TWELFTH (1/12TH) OF
SUCH ESTIMATE SIMULTANEOUSLY WITH TENANT’S PAYMENT OF ANNUAL BASE RENTAL.  ANY
FAILURE BY LANDLORD TO DELIVER ANY SUCH ESTIMATE SHALL NOT RELIEVE TENANT OF ITS
OBLIGATIONS TO PAY OPERATING COSTS AND REAL ESTATE TAXES AS HEREIN PROVIDED. 
LANDLORD SHALL PROVIDE AN ADJUSTED ESTIMATE TO TENANT DURING THE FIRST QUARTER
OF EVERY SUBSEQUENT CALENDAR YEAR DURING THE TERM.  UPON RECEIPT OF ANY SUCH
ADJUSTED ESTIMATE, TENANT SHALL PAY ANY TRUE-UP AMOUNTS (THE DIFFERENCE BETWEEN
THE AMOUNT PAID PRIOR TO THE ADJUSTED ESTIMATE AND THE ADJUSTED ESTIMATE) AND
ONE-TWELFTH (1/12TH) OF SUCH ADJUSTED ESTIMATE SIMULTANEOUSLY WITH TENANT’S
PAYMENT OF ANNUAL BASE RENTAL.  IF, AT ANY OTHER TIME DURING THE TERM, IT
REASONABLY APPEARS TO LANDLORD THAT THE OPERATING COSTS OR REAL ESTATE TAXES FOR
THE CURRENT CALENDAR YEAR WILL VARY FROM LANDLORD’S ESTIMATE, THEN LANDLORD MAY
READJUST THE ESTIMATE FOR OPERATING COSTS OR THE REAL ESTATE TAXES FOR SUCH
CALENDAR YEAR BY NOTICE DELIVERED TO TENANT, AND SUBSEQUENT PAYMENTS BY TENANT
FOR SUCH CALENDAR YEAR WILL BE BASED UPON SUCH ESTIMATE.


(II)           LANDLORD SHALL DELIVER TO TENANT, WITHIN ONE HUNDRED TWENTY (120)
DAYS AFTER THE END OF EACH CALENDAR YEAR DURING THE TERM, UNLESS DELAYED BY
CAUSES BEYOND LANDLORD’S REASONABLE CONTROL, A WRITTEN STATEMENT


 

3


--------------------------------------------------------------------------------



 


(“STATEMENT”) SETTING OUT IN REASONABLE DETAIL THE AMOUNT OF OPERATING COSTS AND
REAL ESTATE TAXES FOR THE PRECEDING CALENDAR YEAR.  IF THE AGGREGATE OF MONTHLY
INSTALLMENTS OF OPERATING COSTS AND/OR REAL ESTATE TAXES ACTUALLY PAID BY TENANT
TO LANDLORD DIFFER FROM THE AMOUNT DUE IN THE STATEMENT, THEN, AS THE CASE MAY
BE, TENANT SHALL PAY THE DIFFERENCE TO LANDLORD OR LANDLORD SHALL ISSUE A CREDIT
TO TENANT AGAINST THE RENT REMAINING TO BE PAID HEREUNDER FOR THE DIFFERENCE, OR
IF NO RENT THEN REMAINS TO BE PAID, REFUND THE DIFFERENCE TO TENANT, WITHOUT
INTEREST OR PENALTY, WITHIN THIRTY (30) DAYS AFTER THE DATE OF DELIVERY OF THE
STATEMENT.  HOWEVER, LANDLORD’S FAILURE TO PROVIDE SAID STATEMENT BY THE DATE
SET FORTH HEREIN SHALL IN NO WAY EXCUSE TENANT FROM ITS OBLIGATION TO PAY ITS
PRO-RATA SHARE OF OPERATING COSTS AND REAL ESTATE TAXES OR CONSTITUTE A WAIVER
OF LANDLORD’S RIGHT TO BILL AND COLLECT SUCH PRO-RATA SHARE OF OPERATING COSTS
AND REAL ESTATE TAXES FROM TENANT.


(III)          IN THE EVENT TENANT DISPUTES THE AMOUNTS SET FORTH IN THE
STATEMENT SET FORTH IN SECTION 5(A)(II) ABOVE, UPON NO LESS THAN TEN (10)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO LANDLORD, TENANT OR TENANT’S IN-HOUSE
EMPLOYEES, OR EXTERNAL AUDITORS WHO ARE CERTIFIED PUBLIC ACCOUNTANTS SHALL HAVE
THE RIGHT TO EXAMINE LANDLORD’S BOOKS AND RECORDS AS TO AMOUNTS DUE IN THE
STATEMENT.  ANY EXAMINATION IS SUBJECT TO A CONFIDENTIALITY AGREEMENT EXECUTED
BY TENANT AND TENANT’S IN-HOUSE EMPLOYEES OR EXTERNAL AUDITORS, AS APPLICABLE,
AND SHALL OCCUR AT THE LOCATION WHERE SAID RECORDS ARE MAINTAINED (IF SUCH
RECORDS ARE GENERALLY MAINTAINED AT THE BUILDING OR ELSEWHERE IN THE DENVER,
COLORADO METROPOLITAN AREA, THEY WILL BE MADE AVAILABLE IN THE DENVER, COLORADO
METROPOLITAN AREA) DURING NORMAL BUSINESS HOURS.  TENANT SHALL HAVE NINETY (90)
CALENDAR DAYS AFTER DELIVERY OF THE STATEMENT SET FORTH IN SECTION 5(A)(II)
ABOVE TO PROVIDE LANDLORD WITH WRITTEN NOTICE OF EXCEPTION OF ANY ITEM IN THE
STATEMENT.  UNLESS TENANT PROVIDES SAID WRITTEN NOTICE OF EXCEPTION DETAILING
ANY DISPUTED CHARGES TO LANDLORD WITHIN SAID TIME, TENANT SHALL CONCLUSIVELY BE
DEEMED TO HAVE ACCEPTED THE ACCURACY OF THE STATEMENT AND TO HAVE WAIVED ANY
RIGHT TO CLAIM ANY READJUSTMENT IN CONNECTION THEREWITH.  IF TENANT MAKES SUCH
TIMELY WRITTEN NOTICE OF EXCEPTION, A STATEMENT AS TO THE PROPER AMOUNT OF ANY
ITEM SET FORTH IN TENANT’S WRITTEN NOTICE OF EXCEPTION SHALL BE MADE BY A
REPUTABLE ACCOUNTING FIRM AND PAID FOR BY TENANT.  UNDER NO CIRCUMSTANCES SHALL
TENANT CONDUCT A REVIEW OF LANDLORD’S BOOKS AND RECORDS WHEREBY THE PERSON OR
FIRM PERFORMING THE REVIEW OPERATES ON A CONTINGENCY FEE OR SIMILAR PAYMENT
ARRANGEMENT OR IF THERE EXISTS AN UNCURED EVENT OF DEFAULT AS DEFINED HEREIN, BY
TENANT.


(B)           OPERATING COSTS:


(I)            OPERATING COSTS SHALL BE DEEMED TO INCLUDE ALL COSTS WHICH, FOR
FEDERAL TAX PURPOSES, MAY BE EXPENSED RATHER THAN CAPITALIZED AND WHICH LANDLORD
WILL INCUR IN OWNING, MAINTAINING AND OPERATING THE BUILDING OR THE LAND,
EXCLUSIVE OF REAL ESTATE TAXES, AS HEREINAFTER DEFINED, MORTGAGE INTEREST AND
DEPRECIATION.  WITHOUT LIMITATION TO THE FOREGOING, THE TERM “OPERATING COSTS”
SHALL MEAN THOSE COSTS INCURRED DURING EACH YEAR OF THE TERM IN RESPECT OF THE
OPERATIONS AND MAINTENANCE OF THE LAND AND THE BUILDING IN ACCORDANCE WITH
ACCEPTED PRINCIPLES OF SOUND MANAGEMENT AND ACCOUNTING PRACTICES AS APPLIED TO
THE OPERATION AND MAINTENANCE OF FIRST CLASS OFFICE BUILDINGS IN DENVER,
INCLUDING THE COST OF OR CHARGES FOR THE FOLLOWING BY WAY OF ILLUSTRATION BUT
WITHOUT LIMITATION:  LANDSCAPING AND SNOW REMOVAL, WATER AND SEWER, INSURANCE
PREMIUMS, LICENSES, PERMITS AND INSPECTIONS, HEAT, LIGHT, ELECTRICAL POWER,
STEAM, SECURITY, JANITORIAL SERVICES, MAINTENANCE OF AND REPAIRS TO EQUIPMENT
SERVICING THE LAND OR THE BUILDING (INCLUDING COSTS ASSOCIATED TO ENSURE THE
ACCURATE PROCESSING OF DATA), WINDOW CLEANING, REFUSE REMOVAL SERVICES, AIR
CONDITIONING, SUPPLIES, MATERIALS, EQUIPMENT AND TOOLS, ADMINISTRATION AND
MANAGEMENT OF THE LAND AND THE BUILDING, CHANGING THE BUILDING’S ELECTRIC
SERVICE PROVIDER AND ASSOCIATED INSTALLATION, MAINTENANCE, REPAIR AND SERVICE
COSTS, PERSONAL PROPERTY TAXES ON THE PERSONAL PROPERTY USED IN THE OPERATION OF
THE LAND OR THE BUILDING, THE COST, AS REASONABLY AMORTIZED BY LANDLORD WITH
INTEREST AT ONE AND ONE-HALF PERCENT (1-1/2%) ABOVE THE PRIME RATE ANNOUNCED
FROM TIME TO TIME BY THE WELLS FARGO BANK OF DENVER, N.A., OR ITS SUCCESSOR, ON
THE UNAMORTIZED AMOUNT OF ANY CAPITAL IMPROVEMENT MADE AFTER


 

4


--------------------------------------------------------------------------------



 


THE COMMENCEMENT DATE WHICH REDUCES OPERATING COSTS BUT IN AN AMOUNT NOT TO
EXCEED SUCH REDUCTION FOR THE RELEVANT YEAR, AND THE COST OF CONTESTING BY
APPROPRIATE PROCEEDINGS THE APPLICABILITY TO THE BUILDING OR THE LAND OR THE
VALIDITY OF ANY STATUTE, ORDINANCE, RULE OR REGULATION AFFECTING THE BUILDING
AND THE LAND WHICH MIGHT INCREASE OPERATING COSTS.  IF THE OCCUPANCY LEVEL IN
THE BUILDING IS LESS THAN 95%, OPERATING COSTS WILL BE ADJUSTED TO REFLECT THE
BUILDING AT A 95% OCCUPANCY LEVEL.  OPERATING COSTS SHALL NOT INCLUDE COSTS FOR
REPAIRS OR OTHER WORK OCCASIONED BY FIRE, WINDSTORM OR OTHER INSURED CASUALTY TO
THE EXTENT RECOVERED BY INSURANCE PROCEEDS; COST INCURRED IN LEASING OR
PROCURING NEW TENANTS (I.E., LEASE COMMISSIONS, ADVERTISING COSTS AND COSTS FOR
RENOVATING SPACE FOR NEW TENANTS); LEGAL COSTS IN ENFORCING THE TERMS OF ANY
LEASE; INTEREST OR AMORTIZATION PAYMENTS ON ANY MORTGAGE OR MORTGAGES; OR RENTAL
FOR ANY GROUND OR UNDERLYING LEASE OR LEASES.  IF LANDLORD MAKES ANY CAPITAL
IMPROVEMENT DURING THE TERM OF THIS LEASE IN ORDER TO COMPLY WITH SAFETY OR ANY
OTHER REQUIREMENTS OF ANY FEDERAL, STATE OR LOCAL LAW OR GOVERNMENTAL
REGULATION, THEN THE TENANT SHALL BE RESPONSIBLE FOR ITS PROPORTIONATE SHARE OF
ANY SUCH CHARGES, WITH INTEREST AT ONE AND ONE-HALF PERCENT (1-1/2%) ABOVE THE
PRIME RATE ANNOUNCED FROM TIME TO TIME BY WELLS FARGO BANK OF DENVER, N.A., OR
ITS SUCCESSORS.  FOR THE PRECEDING SENTENCE, TENANT’S PROPORTIONATE SHARE OF
SAID CHARGES IS DETERMINED BY MULTIPLYING THE ANNUAL AMORTIZATION OF SAID
CHARGES AS DETERMINED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES BY TENANT’S
PROPORTIONATE SHARE.  SAID AMOUNT WITH INTEREST SHALL BE DEEMED AN OPERATING
COST IN EACH OF THE CALENDAR YEARS DURING WHICH SUCH AMORTIZATION OCCURS.

Operating Costs allocated to Tenant shall not reflect any type or degree of
service or duty performed by or through Landlord for any other Tenant which is
not required to be performed for Tenant under this Lease which results in a cost
in excess of the services or duties required to be provided by Landlord under
this Lease.


(C)           REAL ESTATE TAXES:


(I)            THE TERM “REAL ESTATE TAXES” MEANS ALL TAXES AND ASSESSMENTS,
SPECIAL OR OTHERWISE LEVIED UPON OR WITH RESPECT TO THE BUILDING AND THE LAND
(INCLUDING AIR RIGHTS) IMPOSED BY FEDERAL, STATE OR LOCAL GOVERNMENTS, USE,
OCCUPANCY, EXCISE OR SIMILAR TAXES, AND TAXES ON RENT, THE COST OF CONTESTING BY
APPROPRIATE PROCEEDING THE AMOUNT OR VALIDITY OF ANY OF THE AFOREMENTIONED TAXES
OR ASSESSMENTS AND TAXES AND ASSESSMENTS OF EVERY KIND AND NATURE WHATSOEVER
LEVIED AND ASSESSED AND IMPOSED ON LANDLORD IN LIEU OF OR IN SUBSTITUTION FOR
EXISTING OR ADDITIONAL REAL OR PERSONAL PROPERTY TAXES OR ASSESSMENTS ON THE
LAND, BUILDING, OR SAID PERSONAL PROPERTY; EXCEPT THAT REAL ESTATE TAXES SHALL
NOT INCLUDE GENERAL INCOME, FRANCHISE, CAPITAL STOCK, ESTATE OR INHERITANCE
TAXES. IN THE CASE OF SPECIAL TAXES AND ASSESSMENTS PAYABLE IN INSTALLMENTS,
ONLY THE AMOUNT OF EACH INSTALLMENT DUE AND PAYABLE DURING A SINGLE CALENDAR
YEAR SHALL BE INCLUDED IN REAL ESTATE TAXES FOR THAT YEAR.


(D)           IF THE TERM SHALL TERMINATE ON A DATE OTHER THAN DECEMBER 31ST,
THE ADJUSTMENTS IN ANNUAL RENT DESCRIBED IN THIS SECTION SHALL BE INCREASED OR
DECREASED, AS THE CASE MAY BE, FOR THE PERIOD COMMENCING ON THE JANUARY 1ST
FOLLOWING THE LAST FULL CALENDAR YEAR OF THE TERM AND CONTINUING TO THE END OF
THE TERM, IN THE MANNER SET FORTH IN THIS SECTION AND THE ADJUSTMENT FOR SUCH
PERIOD SHALL BE MADE WITHIN TWENTY (20) DAYS AFTER LANDLORD SHALL RENDER ITS
STATEMENTS FOR THE LAST MONTHLY INSTALLMENT OF THE ANNUAL BASE RENTAL PAYABLE
UNDER THIS LEASE, OR IF THAT IS NOT REASONABLY FEASIBLE AS SOON THEREAFTER AS IS
REASONABLY FEASIBLE, AND THIS OBLIGATION SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THE TERM.


(E)           INTENTIONALLY OMITTED.


(F)            ANY AMOUNT DUE FROM TENANT TO LANDLORD WHICH IS NOT PAID WHEN DUE
SHALL BEAR INTEREST AT A RATE OF TWELVE PERCENT (12%) FROM THE DATE SUCH PAYMENT
IS DUE UNTIL PAID, EXCEPT THAT AMOUNT SPENT BY LANDLORD ON BEHALF OF TENANT
SHALL BEAR INTEREST AT SUCH RATE FROM THE DATE OF DISBURSEMENT BY LANDLORD. 
NOTWITHSTANDING THE FOREGOING, LANDLORD WILL NOT ASSESS INTEREST AS PROVIDED
ABOVE FOR THE FIRST OCCURRENCE OF ANY LATE PAYMENT IN ANY TWELVE (12) MONTH
PERIOD, IF TENANT MAKES SUCH PAYMENT WITHIN FIVE (5) DAYS AFTER RECEIPT OF
NOTICE FROM LANDLORD OF SUCH LATE PAYMENT, (IT BEING EXPRESSLY UNDERSTOOD AND
AGREED THAT IF TENANT DOES NOT


 

5


--------------------------------------------------------------------------------



 


MAKE SUCH PAYMENT AFTER NOTICE, INTEREST SHALL COMMENCE TO ACCRUE ON THE 5TH DAY
AFTER SUCH NOTICE, AND IT FURTHER BEING EXPRESSLY UNDERSTOOD AND AGREED THAT ANY
NOTICE OF NON-PAYMENT WHICH LANDLORD MAY PROVIDE TENANT PURSUANT TO SECTION
23(A) HEREOF SHALL BE DEEMED TO CONSTITUTE SUCH NOTICE).

Tenant hereby acknowledges that in addition to lost interest, the late payment
by Tenant to Landlord of rent or any other sums due hereunder will cause
Landlord to incur other costs not contemplated in this Lease, the exact amount
of which will be extremely difficult and impracticable to ascertain.  Such other
costs include, but are not limited to, processing, administrative and accounting
costs.  Accordingly, if any installment of rent or any additional rent or other
sum due from Tenant shall not be received by Landlord within five (5) days after
such amount shall be due, Tenant shall pay to Landlord a late charge equal to
Ten Percent (10%) of such overdue amount.  The parties hereby agree that
(i) such late charge represents a fair and reasonable estimate of the costs
Landlord will incur in processing such delinquent payment by Tenant, (ii) such
late charge shall be paid to Landlord as liquidated damages for each delinquent
payment, and (iii) the payment of the late charges and the payment of interest
is to compensate Landlord for the use of Landlord’s money by Tenant, while the
payment of the late charges is to compensate Landlord for the additional
administrative expense incurred by Landlord in handling and processing
delinquent payments.  Notwithstanding the foregoing, Landlord will not assess a
late charge as provided above for the first occurrence of any late payment in
any twelve (12) month period, if Tenant makes such payment within five (5) days
after receipt of notice from Landlord of such late payment (it being expressly
understood and agreed that any notice of non-payment which Landlord may provide
Tenant pursuant to Section 23(a) hereof shall be deemed to constitute such
notice).

Neither assessment nor acceptance of interest or late charges by Landlord shall
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any of its other rights and remedies under this
Lease.  Nothing contained in this section shall be deemed to condone, authorize,
sanction or grant to Tenant an option for the late payment of rent, additional
rent or other sums due hereunder, and Tenant shall be deemed in default with
regard to any such payments should the same not be made by the date on which
they are due.


(G)           ALL COSTS AND EXPENSES WHICH TENANT ASSUMES OR AGREES TO PAY TO
LANDLORD PURSUANT TO THIS LEASE SHALL BE DEEMED ADDITIONAL RENT AND, IN THE
EVENT OF NON-PAYMENT THEREOF, LANDLORD SHALL HAVE ALL THE RIGHTS AND REMEDIES
HEREIN PROVIDED FOR IN CASE OF NON-PAYMENT OF RENT.

6.             MISCELLANEOUS TAXES.  Tenant shall pay prior to delinquency all
taxes assessed against or levied upon its occupancy of the Premises, or upon the
fixtures, furnishings, equipment and all other personal property of Tenant
located in the Premises, if non-payment thereof shall give rise to a lien on the
real estate, and when possible Tenant shall cause said fixtures, furnishings,
equipment and other personal property to be assessed and billed separately from
the property of Landlord.  In the event any or all of Tenant’s fixtures,
furnishings, equipment and other personal property, or taxes upon Tenant’s
occupancy of the Premises, shall be assessed and taxed with the property of
Landlord, Tenant shall pay to Landlord its share of such taxes within ten (10)
business days after delivery to Tenant by Landlord of a statement in writing
setting forth the amount of such taxes applicable to Tenant’s fixtures,
furnishings, equipment or personal property.

7.             USE.  The Premises shall be used and occupied by Tenant for
general office purposes and for no other purpose.


(A)           TENANT SHALL NOT AT ANY TIME USE OR OCCUPY THE PREMISES OR THE
BUILDING, OR SUFFER OR PERMIT ANYONE TO USE OR OCCUPY THE PREMISES, OR DO
ANYTHING IN THE PREMISES OR THE BUILDING, OR SUFFER OR PERMIT ANYTHING TO BE
DONE IN, BROUGHT INTO OR KEPT ON THE PREMISES, WHICH IN ANY MANNER IN THE SOLE
DISCRETION OF LANDLORD (A) VIOLATES THE CERTIFICATE OF OCCUPANCY FOR THE
PREMISES OR FOR THE BUILDING; (B) CAUSES OR IS LIABLE TO CAUSE INJURY TO THE
PREMISES OR THE BUILDING OR ANY EQUIPMENT, FACILITIES OR SYSTEMS THEREIN;
(C) CONSTITUTES A VIOLATION OF THE LAWS AND REQUIREMENTS OF ANY PUBLIC
AUTHORITIES OR THE REQUIREMENTS OF INSURANCE BODIES; (D) IMPAIRS OR TENDS TO
IMPAIR THE CHARACTER, REPUTATION OR APPEARANCE OF THE BUILDING AS A FIRST-CLASS
OFFICE BUILDING; (E) IMPAIRS OR TENDS TO IMPAIR THE PROPER AND ECONOMIC
MAINTENANCE, OPERATION AND


 

6


--------------------------------------------------------------------------------



 


REPAIR OF THE BUILDING AND/OR ITS EQUIPMENT, FACILITIES OR SYSTEMS; OR
(F) CONSTITUTES A NUISANCE, PUBLIC OR PRIVATE.


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS LEASE TO THE CONTRARY
(INCLUDING WITHOUT LIMITATION, PARAGRAPH 9 REGARDING HEATING, VENTILATION AND
AIR CONDITIONING AND PARAGRAPH 19 REGARDING RULES AND REGULATIONS), TENANT
HEREBY AGREES THAT THE AGGREGATE NUMBER OF PEOPLE (INCLUDING, WITHOUT
LIMITATION, FULL-TIME EMPLOYEES, PART-TIME EMPLOYEES, INDEPENDENT CONTRACTORS
AND AGENTS OF TENANT) WHICH MAY USE OR PERFORM SERVICES OR ACTIVITIES IN THE
LEASE PREMISES SHALL NOT EXCEED A RATIO OF ONE (1) PERSON FOR EACH TWO HUNDRED
(200) RENTABLE SQUARE FEET OF SPACE IN THE LEASED PREMISES, REGARDLESS OF
WHETHER SUCH PEOPLE “OFFICE SHARE”, “JOB SHARE” OR WORK IN SHIFTS.  LANDLORD
HEREBY ACKNOWLEDGES THAT TENANT MAY, FROM TIME TO TIME, ALLOW INVITEES, GUESTS
AND REPAIR WORKERS TO ENTER THE PREMISES FOR THE PURPOSES OF MEETING WITH
EMPLOYEES AND MAKING REPAIRS, AND THAT THE PRESENCE OF SUCH PEOPLE SHALL NOT BE
INCLUDED IN THE AFOREMENTIONED CALCULATION.  ANY VIOLATION BY TENANT OF THE
TERMS AND CONDITIONS OF THE PARAGRAPH 7 SHALL BE DEEMED TO BE AN EVENT OF
DEFAULT AS DEFINED IN PARAGRAPH 23 OF THE LEASE FOR WHICH THERE IS NO CURE
PERIOD.

8.             PREPARATION FOR OCCUPANCY.  Prior to the Commencement Date,
Landlord shall, at Landlord’s sole cost and expense, alter and fit-up the
Premises to the extent set forth in the Workletter Agreement of even date
herewith, marked Exhibit ”B” and attached hereto (herein referred to as
“Building Standard Improvements”).

Other than Building Standard Improvements, all pre-occupancy alteration and
fit-up of the Premises shall be performed at Tenant’s sole cost and expense
(herein referred to collectively as “Special Work”), subject to the terms and
provisions of the Workletter Agreement and this Lease.

9.             SERVICES.  The Landlord shall provide, at Landlord’s expense,
except as otherwise provided, the following services:


(A)           JANITOR SERVICE AS DESCRIBED IN EXHIBIT “C” ATTACHED HERETO, IN
AND ABOUT THE OFFICE SPACE, SATURDAYS, SUNDAYS, AND LEGAL AND UNION HOLIDAYS
EXCEPTED.


(B)           HEAT AND, EXCEPT FOR BASEMENT SPACE, AIR-CONDITIONING REQUIRED IN
LANDLORD’S REASONABLE JUDGMENT FOR THE COMFORTABLE USE AND OCCUPATION OF THE
PREMISES, FROM 7:00 A.M. TO 6:00 P.M. ON MONDAYS THROUGH FRIDAYS, AND FROM
8:00 A.M. TO 1:00 P.M. ON SATURDAYS, EXCEPTING UNION AND LEGAL HOLIDAYS IN EACH
INSTANCE.  IF TENANT DESIRES HVAC SERVICE OUTSIDE OF SUCH HOURS, TENANT SHALL
PROVIDE LANDLORD AT LEAST TWENTY-FOUR (24) HOURS’ PRIOR NOTICE AND SHALL PAY TO
LANDLORD THE THEN CURRENT STANDARD CHARGE FOR SUCH AFTER-HOURS HVAC SERVICE. 
THE RATES FOR AFTER-HOURS HVAC SERVICE AS OF THE DATE OF THIS LEASE ARE $200 PER
HOUR FOR THE FIRST ONE (1) HOUR AND $160 PER HOUR THEREAFTER FOR FULL COOLING
(CHILLER AND FANS), AND $84 PER HOUR FOR FANS ONLY, WHICH RATES ARE SUBJECT TO
CHANGE FROM TIME TO TIME WITHOUT NOTICE TO TENANT.

Whenever heat generating machines or equipment are used in the Premises which
affect the temperature otherwise maintained by the air-conditioning system,
Landlord reserves the right, at its option, either to require Tenant to
discontinue the use of such heat generating machines or equipment or to install
supplementary air-conditioning equipment in the Premises; the cost of such
installation shall be paid by Tenant to Landlord promptly on being billed
therefor, and the cost of operation and maintenance of said supplementary
equipment shall be paid by Tenant to Landlord on the monthly rent payment dates
as such rates as may be agreed on, but in no event at a rate less than
Landlord’s actual cost therefor of labor, materials and utilities.


(C)           HOT AND COLD (OR TEMPERED) WATER FOR DRINKING, LAVATORY AND TOILET
PURPOSES WITHIN THE PUBLIC AREAS ONLY (AND, IN THE STANDARD RESTROOMS SERVING
THE PREMISES).


(D)           PASSENGER ELEVATOR SERVICE AT ALL TIMES.


(E)           WINDOW WASHING OF ALL EXTERIOR WINDOWS, BOTH INSIDE AND OUT.


(F)            BUILDING STANDARD ELECTRICITY (HEREINAFTER DEFINED).


(G)           ON-SITE BUILDING SAFETY PERSONNEL SERVICES CONSISTENT WITH
COMPARABLE BUILDINGS IN THE DOWNTOWN DENVER, COLORADO CENTRAL BUSINESS DISTRICT.

 

7


--------------------------------------------------------------------------------


 

If Tenant shall require electric current design capacity in excess of 5.00 watts
per square foot at 208/120v (three phase) for use of the Premises as general
office space (the “Building Standard Electricity”), Tenant shall first procure
the consent of Landlord, which Landlord may not unreasonably withhold, to the
use thereof and Landlord may cause an electric check meter to be installed in
the Premises or Landlord shall have the right to cause a reputable independent
electrical engineering or consulting firm to survey and determine the value of
the electric service furnished for such excess electric current. The reasonable
cost of any such survey or meters and/or installation, maintenance and repair
thereof shall be paid for by Tenant.  Tenant agrees to pay to Landlord promptly
within thirty (30) days after receipt of Landlord’s statement, for all such
electric current consumed as shown by said meters or by said survey at the rates
charged for such services by the City, or the local public utility, as the case
may be, furnishing the same, plus any additional expense incurred in keeping
account of the electric current so consumed.  It is understood that cost, as
determined by Landlord, of material and labor for replacing light bulbs, tubes,
ballasts, starters, switches and any other parts and fixtures used in furnishing
electricity to the leased Premises shall also be paid by Tenant.

Any riser or risers or wiring to meet Tenant’s excess electrical requirements,
upon written request of Tenant, will be installed by Landlord, at the sole cost
and expense of Tenant if, in Landlord’s sole judgment, the same are necessary
and will not cause permanent damage or injury to the Building or Premises or
cause or create a dangerous or hazardous condition or entail excessive or
unreasonable alteration, repairs or expense or interfere with or disturb other
tenants or occupants.

Landlord has advised Tenant that presently Xcel Energies (“Electric Service
Provider”) is the utility company selected by Landlord to provide electricity
service for the Building.  Notwithstanding the foregoing, if permitted by law,
Landlord shall have the right at any time and from time to time during the Term
of the Lease and any extension thereof to either contract for service from a
different company or companies providing electricity service (each such company
shall hereinafter be referred to as an “Alternate Service Provider”) or continue
to contract for service from the Electric Service Provider.  Tenant shall
cooperate with Landlord, the Electric Service Provider, and any Alternate
Service Provider at all times and, as reasonably necessary, shall allow
Landlord, Electric Service Provider, and any Alternate Service Provider
reasonable access to the Building’s electric lines, feeders, risers, wiring, and
any other machinery within the Premises and accept reasonable disturbances
caused thereby, provided that Landlord will use commercially reasonable efforts
to minimize disruption to Tenant’s use of the Premises.

Should Tenant require any additional work or service, including but not limited
to the additional work or service described above, including service furnished
outside the stipulated hours, Landlord may, upon reasonable advance notice by
Tenant, furnish such additional service and Tenant agrees to pay the Landlord
such charges as may be agreed on, but in no event at a charge less than
Landlord’s actual cost plus overhead for additional services provided, it being
agreed that the cost to the Landlord of such additional services shall be
excluded from Operating Expense.

It is understood that Landlord does not warrant that any of the services
referred to above, or any other services which Landlord may supply, will be free
from interruption, Tenant acknowledging that any one or more such services may
be suspended by reason of accident or of repairs, maintenance, tests, change of
electric service provider (or the modification of facilities in connection
therewith) alterations or improvements necessary or advisable to be made, or by
strikes or lockouts, or by reason of operation of law, or causes beyond the
reasonable control of Landlord.  Landlord will use commercially reasonable
efforts to notify Tenant of any planned suspension of any of the foregoing
services, and will use commercially reasonable efforts to restore any
interrupted service.  Any such interruption of service shall never be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises, or any
part thereof, or render Landlord liable to Tenant for damages by abatement of
Rent or otherwise, or relieve Tenant from performance of Tenant’s obligations
under this Lease; provided, however, that in connection with any planned
interruptions, Landlord will use reasonable efforts to minimize disruption to
Tenant’s business activities in the Premises.  Notwithstanding the foregoing, in
the event of any interruption of services caused by Landlord, its employees,
agents or contractors and within Landlord’s sole and absolute control which
materially impairs Tenant’s normal business operations in the Premises for a
period in excess of five (5) consecutive business days, following Landlord’s
receipt of notice from Tenant, then, as Tenant’s sole and exclusive remedy,
Tenant shall be entitled to an abatement of Tenant’ s Annual Base Rental
obligations hereunder

 

8


--------------------------------------------------------------------------------


 

for such period which exceeds such five (5) consecutive business days until the
service is restored; provided, however that such rental abatement shall be on a
pro rata basis to reflect only that portion of the Premises affected by the
interruption of services.  The abatement of Annual Base Rental obligations as
provided in this paragraph shall not be applicable either (a) in the case of any
interruption or malfunction resulting from any service providers or any
governmental action which reduces or eliminates a service to the Building;
provided, however, that Landlord agrees to use commercially reasonable efforts
to restore any interrupted services, or (b) in the case of damage by casualty,
in which case the provisions of Article 21 shall control.

10.          MECHANIC’S LIENS.  Tenant shall pay before delinquency all costs
for work done or caused to be done by Tenant in the Premises which could result
in any lien or encumbrance on Landlord’s interest in the Land or Building or any
part thereof, shall keep the title to the Land or Building and every part
thereof free and clear of any lien or encumbrance in respect of such work and
shall indemnify and hold harmless Landlord against any claim, loss, cost, demand
and legal or other expense, whether in respect of any lien or otherwise, arising
out of the supply of material, services or labor for such work.  Tenant shall
promptly notify Landlord of any such lien, claim of lien or other action of
which it has knowledge and which affects, or could affect, the title to the Land
or Building or any part thereof and Tenant shall cause the same to be removed or
bonded over in a manner reasonably acceptable to Landlord and/or its lenders
within ten (10) days, failing which Landlord may take such action as Landlord
deems necessary to remove the same and the entire cost thereof shall be
immediately due and payable by Tenant to Landlord.

11.          QUIET ENJOYMENT.  So long as Tenant shall observe and perform the
covenants and agreements binding on it hereunder, the Tenant shall at all times
during the Term herein granted peacefully and quietly have and enjoy possession
of the Premises without any encumbrance or hindrance by, from or through the
Landlord, its successors or assigns.

12.          CERTAIN RIGHTS RESERVED TO THE LANDLORD.  The Landlord reserves the
following rights:


(A)           TO NAME THE BUILDING AND TO CHANGE THE NAME OR STREET ADDRESS OF
THE BUILDING.


(B)           TO INSTALL AND MAINTAIN A SIGN OR SIGNS ON THE EXTERIOR OR
INTERIOR OF THE BUILDING.


(C)           TO DESIGNATE ALL SOURCES FURNISHING SIGN PAINTING AND LETTERING,
ICE, DRINKING WATER, TOWELS, TOILET SUPPLIES, SHOE SHINING, VENDING MACHINES,
MOBILE VENDING SERVICE, CATERING, AND LIKE SERVICES USED ON THE PREMISES.


(D)           DURING THE LAST NINETY (90) DAYS OF THE TERM, IF DURING OR PRIOR
TO THAT TIME THE TENANT VACATES THE PREMISES, AFTER CONFIRMING WITH TENANT THAT
TENANT HAS VACATED THE PREMISES, TO DECORATE, REMODEL, REPAIR, ALTER OR
OTHERWISE PREPARE THE PREMISES FOR RE-OCCUPANCY, WITHOUT AFFECTING TENANT’S
OBLIGATION TO PAY RENTAL FOR THE PREMISES.


(E)           TO CONSTANTLY HAVE PASS KEYS TO THE PREMISES.


(F)            ON REASONABLE PRIOR NOTICE TO THE TENANT, TO EXHIBIT THE PREMISES
TO PROSPECTIVE TENANTS DURING THE LAST NINE (9) MONTHS OF THE TERM (UNLESS
TENANT HAS PREVIOUSLY EXERCISED ITS RENEWAL OPTION AS PROVIDED HEREIN), AND TO
ANY PROSPECTIVE PURCHASER, MORTGAGEE, OR ASSIGNEE OF ANY MORTGAGE OF THE
PROPERTY AND TO OTHERS HAVING A LEGITIMATE INTEREST AT ANY TIME DURING THE TERM.


(G)           AT ANY TIME IN THE EVENT OF AN EMERGENCY, OTHERWISE AT REASONABLE
TIMES AND EXCEPT FOR STANDARD BUILDING SERVICES (E.G., JANITORIAL) UPON
REASONABLE ADVANCE NOTICE (WHICH MAY BE GIVEN ORALLY), TO TAKE ANY AND ALL
MEASURES, INCLUDING INSPECTIONS, REPAIRS, ALTERATIONS, ADDITIONS AND
IMPROVEMENTS TO THE PREMISES OR TO THE BUILDING, AS MAY BE NECESSARY OR
DESIRABLE FOR THE SAFETY, PROTECTION OR PRESERVATION OF THE PREMISES OR THE
BUILDING OR THE LANDLORD’S INTERESTS, OR AS MAY BE NECESSARY OR DESIRABLE IN THE
OPERATION OR IMPROVEMENT OF THE BUILDING OR IN ORDER TO COMPLY WITH ALL LAWS,
ORDERS AND REQUIREMENTS OF GOVERNMENTAL OR OTHER AUTHORITY.


(H)           TO INSTALL VENDING MACHINES OF ALL KINDS IN THE PREMISES, AND TO
PROVIDE MOBILE VENDING SERVICE THEREFOR, AND TO RECEIVE ALL OF THE REVENUE
DERIVED THEREFROM, PROVIDED,


 

9


--------------------------------------------------------------------------------



 


HOWEVER, THAT NO VENDING MACHINES SHALL BE INSTALLED BY LANDLORD IN THE PREMISES
NOR SHALL ANY MOBILE VENDING SERVICE BE PROVIDED THEREFOR, UNLESS TENANT SO
REQUESTS.

13.          ESTOPPEL CERTIFICATE BY TENANT.  The Tenant agrees that from time
to time upon not less than ten (10) business days’ prior request by the
Landlord, the Tenant will deliver to the Landlord a statement in writing
certifying (a) that this Lease is unmodified and in full force and effect (or if
there have been modifications that the same is in full force and effect as
modified and identifying the modifications), (b) the Commencement Date,
Termination Date, and the dates to which the Rent and other charges have been
paid, and (c) that, to the best knowledge of the person making the certificate
knows, the Landlord is not in default under any provision of this Lease, and, if
the Landlord is in default, specifying each such default of which the person
making the certificate may have knowledge, it being understood that any such
statement so delivered may be relied upon by the Landlord, any landlord under
any ground or underlying lease, or any prospective purchaser, mortgagee, or any
assignee of any mortgage on the Property.  Tenant also shall include or confirm
in any such statement such other information concerning this Lease as Landlord
may reasonably request.

14.          WAIVER OF CLAIMS AND INDEMNITY.  Landlord and Tenant, to the extent
permitted by law, expressly, knowingly and voluntarily waive and release any and
all claims it may have against the other party, and against the other party’s
agents, employees and contractors, including, but not limited to, claims for
theft or damage to property (including business interruption of Tenant’s
Business) or loss of income.  Moreover, Tenant, to the extent permitted by law,
expressly, knowingly and voluntarily waives and releases any and all claims it
may have against the Landlord, its agents, employees and contractors, for injury
to person sustained by the Tenant or by any occupant of the Premises, or by any
other person, as a result of the acts or omissions of Landlord or Landlord’s
employees, agents, or contractors, unless caused as a result of the negligence
or willful misconduct of Landlord or its employees, agents, or contractors. 
Without limiting the foregoing, Tenant waives any claims against Landlord
arising from theft or damage to person or property as a result of any part of
the Property or any equipment or appurtenances becoming out of repair, or
resulting from any accident in or about the Property or resulting directly or
indirectly from any act or neglect of any tenant or occupant of any part of the
Property or of any other person.  This provision shall apply especially (but not
exclusively) to damage caused by water, frost, weather, steam, sewage,
electricity, gas, sewer gas or odors, or by the bursting or leaking of pipes or
plumbing work, and shall apply equally whether such damage is caused or
occasioned by anything or circumstance above mentioned or referred to, or by any
other thing or circumstance whether of a like or wholly different nature.  All
personal property belonging to the Tenant or any occupant of the Premises that
is in or on any part of the Property shall be there at the risk of the Tenant or
of such other person only, and the Landlord, its agents and employees shall not
be liable for any damage thereto or for the theft or misappropriation thereof.

The Tenant agrees to hold the Landlord harmless and indemnified (including
reasonable attorney fees) against claims and liability for injuries to all
persons and for damage to or loss of property occurring in or about the
Property, due to any act of negligence or default under this Lease by the
Tenant, its contractors, agents, employees, invitees, or those on the Property
by or through Tenant.  Such obligation shall not be construed to negate, abridge
or otherwise reduce any other right or obligation of indemnity that would
otherwise exist as to any party or person described in this paragraph.  Tenant
agrees that in the event Tenant shall have any claim against Landlord under the
Lease or arising out of the subject matter of the Lease, as amended from time to
time, Tenant’s sole recourse shall be against the Landlord’s interest in the
Building, for the satisfaction of any claim, judgment or decree requiring the
payment of money by Landlord as a result of a breach hereof or otherwise in
connection with the Lease, and no other property or assets of Landlord, its
successors or assigns, shall be subject to the levy, execution or other
enforcement procedure for the satisfaction of any such claim, judgment,
injunction or decree.  Moreover, Tenant agrees that Landlord shall in no event
and under no circumstances be responsible for any consequential damages incurred
or sustained by Tenant, or its employees, agents, contractors or invitees as a
result of or in any way connected to Tenant’s occupancy of the Premises.  In any
and all claims against Landlord and its subsidiaries or any of their agents or
employees by an employee of the Tenant or anyone directly or indirectly employed
by Tenant or anyone for whose acts Tenant may be liable, the indemnification
obligation under this paragraph shall not be limited in any way by any
limitation on the amount

 

10


--------------------------------------------------------------------------------


 

or type of damages, compensation or benefits payable by or for the Tenant under
workers’ compensation acts, disability benefit acts or other employee benefit
acts.  Tenant understands and acknowledges the significance and consequence of
the waivers and indemnifications set forth herein.  The indemnity and hold
harmless obligations of the Tenant shall survive termination of this Lease.

The Landlord agrees to hold Tenant harmless and indemnified (including
reasonable attorney fees) against claims and liability for injuries to all
persons and for damage to or loss of Property occurring in or about Property,
due to any act of negligence or default under this Lease by Landlord, its
contractors, agents, employees, invitees or those on the Property by or through
Tenant.

15.          INSURANCE.


(A)           TENANT SHALL CARRY AND MAINTAIN, OR CAUSE TO BE CARRIED AND
MAINTAINED, AT ALL TIMES DURING THE TERM OF THIS LEASE AND AT TENANT’S SOLE COST
AND EXPENSE ALL RISK PROPERTY INSURANCE INCLUDING, BUT NOT LIMITED TO, COVERAGE,
AFTER COMMERCIALLY REASONABLE DEDUCTIBLES, THE FULL REPLACEMENT VALUE OF
TENANT’S IMPROVEMENTS, INCLUDING ALL TENANT IMPROVEMENTS COMPLETED BY LANDLORD
OR TENANT, BETTERMENTS, FURNITURE, FIXTURES, EQUIPMENT AND ALL CONTENTS IN THE
PREMISES.


(B)           TENANT SHALL CARRY AND MAINTAIN, OR CAUSE TO BE CARRIED AND
MAINTAINED, AT ALL TIMES DURING THE TERM OF THIS LEASE AND AT TENANT’S SOLE COST
AND EXPENSE A COMMERCIAL GENERAL LIABILITY INSURANCE POLICY (HEREINAFTER
REFERRED TO AS A “LIABILITY POLICY”).  SUCH LIABILITY POLICY SHALL INCLUDE
LANDLORD, JONES LANG LASALLE AMERICAS, INC. (AND ANY OTHER PARTY REASONABLY
REQUIRED BY LESSOR), AS ADDITIONAL INSURED AND BE WRITTEN ON AN “OCCURRENCE
BASIS” INCLUDING, WITHOUT LIMITATION, BLANKET CONTRACTUAL LIABILITY COVERAGE,
BROAD FORM PROPERTY DAMAGE, AND PERSONAL INJURY COVERAGE PROTECTING LANDLORD
AGAINST LIABILITY OCCASIONED BY ANY OCCURRENCE ON OR ABOUT THE PREMISES OR THE
BUILDING.  SUCH LIABILITY POLICY SHALL BE MAINTAINED IN AN AMOUNT NOT LESS THAN
$1,000,000.00 FOR A SINGLE OCCURRENCE LIMIT AND $2,000,000.00 FOR AN AGGREGATE
LIMIT, AND, IN ADDITION, $5,000,000.00 OF EXCESS OR UMBRELLA LIABILITY
INSURANCE.


(C)           TENANT SHALL CARRY AND MAINTAIN, OR CAUSE TO BE CARRIED AND
MAINTAINED, AT ALL TIMES DURING THE TERM OF THIS LEASE AND AT TENANT’S EXPENSE
STATUTORY WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE WITH THE
FOLLOWING MINIMUM LIMITS:

Bodily injury by disease per person                             $1,000,000

Bodily injury by accident policy limit                           $1,000,000

Bodily injury by disease policy limit                             $1,000,000

 


(D)           TENANT SHALL CARRY AND MAINTAIN, OR CAUSE TO BE CARRIED AND
MAINTAINED, AT ALL TIMES DURING THE TERM OF THIS LEASE AND AT TENANT’S EXPENSE
SUCH OTHER INSURANCE OR SUCH ADDITIONAL AMOUNTS OF INSURANCE WITH RESPECT TO THE
PREMISES AS IS GENERALLY MAINTAINED BY PERSONS HAVING SIMILAR EXPOSURES OR
PROPERTIES SIMILARLY SITUATED AND AS THE LANDLORD SHALL FROM TIME TO TIME
REASONABLY REQUIRE.


(E)           THE INSURANCE REQUIRED UNDER THIS SECTION SHALL BE WRITTEN BY
INSURERS AUTHORIZED AND LICENSED TO CONDUCT BUSINESS IN THE STATE WHERE THE
PROPERTY IS LOCATED AND SHALL HAVE AN A.M. BEST COMPANY RATING OF “A -” OR
BETTER AND SHALL HAVE FINANCIAL SIZE CATEGORY OF NOT LESS THAN VIII.  ALL
INSURERS USED BY TENANT HEREUNDER SHALL WAIVE ANY AND ALL RIGHTS OF SUBROGATION
AGAINST LANDLORD, ITS AGENTS, CONTRACTORS, DIRECTORS, OFFICERS AND SHAREHOLDERS
FOR LOSSES PAYABLE.


(F)            IN THE EVENT ANY OF THE INSURANCE REQUIRED UNDER THIS SECTION IS
CANCELLED (IN WHOLE OR IN PART) FOR ANY REASON WHATSOEVER, INCLUDING NONPAYMENT
OF PREMIUM, SUCH CANCELLATION SHALL NOT BE EFFECTIVE AS TO THE LANDLORD UNTIL AT
LEAST THIRTY (30) DAYS AFTER RECEIPT BY THE LANDLORD AND TENANT OF WRITTEN
NOTICE FROM EACH INSURER OF SUCH CANCELLATION.


(G)           CERTIFICATES OF INSURANCE (IN A FORM SUBSTANTIALLY SIMILAR TO AN
ACCORD FORM 27) EXECUTED BY AUTHORIZED REPRESENTATIVES OF INSURANCE COMPANIES
SHALL BE ISSUED IN CONNECTION WITH EACH OF THE POLICIES REQUIRED UNDER
SECTIONS (B), (C), (D) AND (E) AND DELIVERED TO THE LANDLORD PRIOR TO THE
COMMENCEMENT DATE AND FROM TIME TO TIME UPON RENEWAL OF SUCH COVERAGE AS SOON AS
REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN THIRTY (30) DAYS PRIOR TO THE


 

11


--------------------------------------------------------------------------------



 


EXPIRATION DATE OF THE POLICY, PROVIDING THAT THE POLICIES ARE NOT SUBJECT TO
CANCELLATION OR NON-RENEWAL WITHOUT AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE TO LANDLORD.


(H)           THE TENANT MAY EFFECT THE COVERAGE REQUIRED UNDER THIS SECTION
UNDER BLANKET INSURANCE POLICIES COVERING OTHER PROPERTIES OF THE TENANT
PROVIDED THAT (I) ANY SUCH BLANKET INSURANCE POLICY SHALL SPECIFY THEREIN, OR
THE INSURER UNDER SUCH POLICY SHALL CERTIFY TO THE LANDLORD, ANY MATERIAL
SUBLIMITS IN SUCH BLANKET POLICY APPLICABLE TO THE PREMISES, WHICH SUBLIMITS
SHALL NOT BE LESS THAN THE AMOUNTS REQUIRED PURSUANT TO THIS SECTION, AND
(II) ANY SUCH BLANKET INSURANCE POLICY SHALL COMPLY IN ALL RESPECTS WITH OTHER
PROVISIONS OF THIS SECTION, AND (III) ANY DEDUCTIBLES AND SELF-INSURED RETENTION
MUST BE APPROVED BY LANDLORD.

16.          HOLDING OVER.  If the Tenant retains possession of the Premises or
any part thereof after the expiration or earlier termination of the Term, the
Tenant shall pay the Landlord Annual Base Rental and Additional Rent at one
hundred fifty percent (150%) the monthly rate specified in Section 4 for the
time the Tenant thus remains in possession and, in addition thereto, shall pay
the Landlord for all damages, consequential as well as direct, sustained by
reason of the Tenant’s retention of possession (collectively, “Holdover
Damages”).  If the Tenant remains in possession of the Premises, or any part
thereof, after the termination of the term, Tenant shall be considered a
month-to-month tenant, and except as provided in this Section 16, shall continue
to be subject to the terms and conditions of this Lease.  The provisions of this
section do not exclude the Landlord’s rights of re-entry or any other right
hereunder.  Notwithstanding the foregoing, Tenant shall not be liable to
Landlord for any Holdover Damages unless Landlord gives Tenant written notice
that Tenant’s holdover is prohibiting Landlord from delivering the Premises to a
prospective Tenant and Tenant still fails to vacate the Premises within five (5)
business days after the date of such notice.  In such event, Tenant shall be
liable for any Holdover Damages sustained by Landlord after the expiration of
such five (5) business day period.

17.          ASSIGNMENT AND SUBLETTING.


(A)           THE TENANT, OR ANY OTHER OCCUPANT, SHALL NOT, WITHOUT THE
LANDLORD’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD:  (I) ASSIGN, CONVEY, MORTGAGE, PLEDGE, ENCUMBER OR OTHERWISE TRANSFER
(WHETHER VOLUNTARILY OR OTHERWISE) THIS LEASE OR ANY INTEREST UNDER IT;
(II) ALLOW ANY TRANSFER THEREOF OR ANY LIEN UPON THE TENANT’S INTEREST BY
OPERATION OF LAW; (III) SUBLET THE PREMISES OR ANY PART THEREOF, OR (IV) PERMIT
THE USE OR OCCUPANCY OF THE PREMISES OR ANY PART THEREOF BY ANY ONE OTHER THAN
THE TENANT.


(B)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF AT ANY TIME OR
FROM TIME TO TIME DURING THE TERM, TENANT DESIRES TO SUBLET OR ASSIGN THE LEASE
WITH RESPECT TO ALL OR PART OF THE PREMISES, TENANT SHALL NOTIFY LANDLORD IN
WRITING (HEREINAFTER REFERRED TO IN THIS SECTION AS THE “NOTICE”) OF THE TERMS
OF THE PROPOSED SUBLETTING OR ASSIGNMENT AND IDENTIFY THE PROPOSED ASSIGNEE OR
SUBTENANT, INCLUDING PROPOSED USE, AND THE AREA PROPOSED TO BE SUBLET OR COVERED
BY THE ASSIGNMENT AND SHALL GIVE LANDLORD THE OPTION TO SUBLET FROM TENANT SUCH
SPACE (HEREINAFTER REFERRED TO AS “SUBLET SPACE”) AT THE SAME RENT AND
ADDITIONAL RENT AS TENANT IS REQUIRED TO PAY TO LANDLORD UNDER THIS LEASE FOR
THE SAME SPACE, OR, AT LANDLORD’S OPTION, TO TERMINATE THIS LEASE WITH RESPECT
TO THE SUBLET SPACE.  IF THE SUBLET SPACE DOES NOT CONSTITUTE THE ENTIRE
PREMISES AND LANDLORD EXERCISES ITS OPTION TO TERMINATE THIS LEASE WITH RESPECT
TO THE SUBLET SPACE, THEN AS TO THAT PORTION OF THE PREMISES WHICH IS NOT PART
OF THE SUBLET SPACE, THIS LEASE SHALL REMAIN IN FULL FORCE AND EFFECT EXCEPT
THAT THE RENT AND ADDITIONAL RENT SHALL BE REDUCED BY A FRACTION, THE NUMERATOR
OF WHICH SHALL BE THE RENTABLE SQUARE FEET OF THE SUBLET SPACE AND THE
DENOMINATOR OF WHICH SHALL BE THE RENTABLE SQUARE FEET OF THE PREMISES.  THE
OPTION TO SUBLET, OR TO TERMINATE THIS LEASE, SHALL BE EXERCISABLE BY LANDLORD
IN WRITING WITHIN A PERIOD OF THIRTY (30) CALENDAR DAYS AFTER RECEIPT OF THE
NOTICE (“LANDLORD’S SUBLET/TERMINATION NOTICE”).  TENANT SHALL HAVE THE RIGHT TO
WITHDRAW ITS REQUEST FOR LANDLORD’S CONSENT TO THE PROPOSED TRANSFER
(“WITHDRAWAL RIGHT”), PROVIDED TENANT EXERCISES SUCH WITHDRAWAL RIGHT WITHIN
FIVE (5) BUSINESS DAYS AFTER RECEIPT OF LANDLORD’S SUBLET/TERMINATION NOTICE. 
IF TENANT TIMELY EXERCISES ITS WITHDRAWAL RIGHT, THE LEASE SHALL CONTINUE IN
FULL FORCE AND EFFECT AS IF TENANT HAD NOT REQUESTED LANDLORD’S CONSENT TO THE
PROPOSED TRANSFER.

In the event Landlord exercises the option to sublet the Sublet Space, the term
of the subletting from the Tenant to Landlord shall be the term set forth in the
Notice and shall be on such terms and conditions as are contained in this Lease
to the extent applicable,

 

12


--------------------------------------------------------------------------------


 

except that the Landlord shall have the right to further sublet the Sublet
Space, in its sole and absolute discretion.

If Landlord fails to exercise either of its options within the said thirty (30)
day period, the Tenant may submit to Landlord within twenty (20) days after said
period a copy of the proposed assignment or sublease and such information
concerning the proposed assignment or sublease as may be requested by Landlord
for Landlord’s review.  If Landlord, in its reasonable discretion, approves in
writing the terms of the proposed assignment or sublease and the proposed
assignee or sublessee but a fully executed counterpart of such assignment or
sublease is not delivered to Landlord within sixty (60) days after the date of
Landlord’s approval, then Landlord’s approval of the proposed assignment or
sublease shall be deemed null and void and Tenant shall again comply with all
the conditions of this section as if the Notice and options hereinabove referred
to had not been given and received.


(C)           ASSIGNMENT UNDER THE LEASE.  THE FOLLOWING SHALL BE DEEMED TO BE
AN ASSIGNMENT UNDER THIS LEASE:


(I)            THE SALE, TRANSFER OR CREATION OF A TOTAL OF MORE THAN FIFTY
PERCENT (50%) OF THE SHARES OF THE STOCK OF A CORPORATION, OR MORE THAN FIFTY
PERCENT (50%) OF THE OWNERSHIP INTERESTS OF ANY OTHER TYPE OF ENTITY WHICH IS
THEN THE TENANT UNDER THIS LEASE, INCLUDING, BUT NOT LIMITED TO, GENERAL
PARTNERSHIPS, LIMITED PARTNERSHIPS, LIMITED LIABILITY PARTNERSHIPS, LIMITED
LIABILITY LIMITED PARTNERSHIPS, LIMITED LIABILITY COMPANIES, AND LIMITED
PARTNERSHIP ASSOCIATIONS; OR


(II)           THE MERGER OF THE TENANT WITH ANOTHER ENTITY WHEREBY THE TENANT
IS NOT THE SURVIVING ENTITY; OR


(III)          THE CONVERSION OF THE TENANT INTO ANOTHER ENTITY; OR


(IV)          IF THE TENANT IS A GENERAL OR LIMITED PARTNERSHIP, ITS
REGISTRATION WITH THE COLORADO SECRETARY OF STATE’S OFFICE PURSUANT TO C.R.S.
SECTION 7-60-144; OR


(V)           IF THE TENANT IS A GENERAL OR LIMITED PARTNERSHIP FORMED ON OR
BEFORE DECEMBER 31, 1997, ITS ELECTION TO BE GOVERNED BY C.R.S.
SECTION 7-64-101, ET SEQ.


(D)           TENANT AGREES TO PAY TO LANDLORD, WITHIN THIRTY (30) DAYS AFTER
INVOICE FROM LANDLORD THEREFOR, REASONABLE COSTS INCURRED BY LANDLORD IN
CONNECTION WITH ANY REQUEST BY TENANT FOR LANDLORD TO CONSENT TO AN ASSIGNMENT
OR SUBLETTING BY TENANT, NOT TO EXCEED $1,000.00 IN ANY ONE INSTANCE PROVIDED
THAT TENANT UTILIZES LANDLORD’S STANDARD FORMS.


(E)           IF LANDLORD FAILS TO EXERCISE EITHER OF ITS OPTIONS UNDER
SUBSECTION (B) ABOVE, AND IF THIS LEASE IS ASSIGNED OR IF THE PREMISES OR ANY
PART THEREOF IS SUBLET OR OCCUPIED BY ANYBODY OTHER THAN TENANT, TENANT SHALL
PAY TO LANDLORD, AS ADDITIONAL RENT, FIFTY PERCENT (50%) OF ALL OF THE EXCESS
SUBLEASE RENT (AS HEREINAFTER DEFINED) LESS THE REASONABLE AND CUSTOMARY
OUT-OF-POCKET TRANSACTION COSTS INCURRED BY TENANT IN CONNECTION WITH SUCH
SUBLETTING OR ASSIGNMENT, INCLUDING ATTORNEY’S FEES, BROKERAGE COMMISSIONS, AND
ALTERATION COSTS (WHICH TRANSACTION COSTS SHALL BE AMORTIZED ON A STRAIGHT-LINE
BASIS OVER THE SUBLEASE OR ASSIGNMENT TERM).  EXCESS SUBLEASE RENT SHALL INCLUDE
ALL RENTS, ADDITIONAL CHARGES, AND ANY AND ALL OTHER CONSIDERATION PAYABLE TO
TENANT BY THE SUBTENANT OR ASSIGNEE FOR OR BY REASON OF SUCH SUBLEASE OR
ASSIGNMENT AND WHICH ARE, IN THE AGGREGATE, IN EXCESS OF THE RENT PAYABLE UNDER
THIS LEASE FOR THE SUBLEASED OR ASSIGNED SPACE DURING THE TERM OF THE SUBLEASE
OR ASSIGNMENT, AND SHALL INCLUDE BUT NOT BE LIMITED TO ANY SUMS PAID FOR THE
SALE OR RENTAL OF TENANT’S FIXTURES, LEASEHOLD IMPROVEMENTS, EQUIPMENT,
FURNITURE, FURNISHINGS, OR OTHER PERSONAL PROPERTY, AND SUMS PAID FOR SERVICES
PROVIDED BY TENANT TO SUCH SUBTENANT (INCLUDING, WITHOUT LIMITATION,
SECRETARIAL, WORD-PROCESSING, RECEPTIONIST, CONFERENCE ROOM, LIBRARY, ETC.).

Any amounts payable by Tenant under this Subsection (e) shall be paid by Tenant
to Landlord as and when amounts on account thereof are paid, by any subtenant or
assignee to Tenant, and Tenant agrees to promptly advise Landlord thereof and
furnish such information and documentation with regard thereto as Landlord may
request from time to time.

 

13


--------------------------------------------------------------------------------


 

Landlord shall have the right at any time and from time to time for up to two
(2) years following the Expiration Date, upon prior notice to Tenant to audit
and inspect Tenant’s books, records, accounts, and federal income tax returns to
verify the determination of Additional Rent payable under this section.


(F)            IF THIS LEASE IS ASSIGNED OR IF THE PREMISES OR ANY PART THEREOF
IS SUBLET OR OCCUPIED BY ANYBODY OTHER THAN TENANT, LANDLORD MAY, AFTER DEFAULT
BY TENANT, COLLECT RENT FROM THE ASSIGNEE, SUBTENANT OR OCCUPANT, AND APPLY THE
NET AMOUNT COLLECTED TO THE RENT AND ADDITIONAL RENT HEREIN RESERVED, BUT NO
SUCH ASSIGNMENT, SUBLETTING, OCCUPANCY OR COLLECTION SHALL BE DEEMED A WAIVER OF
ANY OF TENANT’S COVENANTS CONTAINED IN THIS LEASE OR THE ACCEPTANCE OF THE
ASSIGNEE, SUBTENANT OR OCCUPANT AS TENANT, OR A RELEASE OF TENANT FROM FURTHER
PERFORMANCE BY TENANT OF COVENANTS ON THE PART OF TENANT HEREIN CONTAINED.


(G)           ANY CONSENT BY LANDLORD TO A PARTICULAR ASSIGNMENT OR SUBLEASE
SHALL NOT CONSTITUTE LANDLORD’S CONSENT TO ANY OTHER OR SUBSEQUENT ASSIGNMENT OR
SUBLEASE.  ANY ASSIGNMENT, SUBLETTING, OR OCCUPANCY WITHOUT LANDLORD’S PRIOR
WRITTEN CONSENT SHALL BE VOIDABLE BY LANDLORD AND SHALL, AT THE OPTION OF
LANDLORD, CONSTITUTE AN EVENT OF DEFAULT (AS DEFINED IN SECTION 23 HEREOF) UNDER
THIS LEASE.


(H)           IN THE EVENT OF A PERMITTED SUBLETTING OR ASSIGNMENT, ANY AND ALL
ALLOWANCES, CONCESSIONS AND OPTIONS SET FORTH IN THIS LEASE SHALL, EFFECTIVE AS
OF THE DATE OF THE SUBLETTING OR ASSIGNMENT, BE DEEMED NULL AND VOID, IT BEING
UNDERSTOOD THAT SAID ALLOWANCES, CONCESSIONS AND OPTIONS WERE SOLELY FOR THE
BENEFIT OF THE ORIGINAL TENANT.  IN NO EVENT SHALL THIS BE DEEMED TO
RETROACTIVELY VOID ANY ALLOWANCES OR CONCESSIONS DISBURSED PRIOR TO THE
SUBLETTING OR ASSIGNMENT.


(I)            THE PARTIES AGREE THAT, WITHOUT LIMITING LANDLORD’S DISCRETION IN
CONNECTION WITH A REQUESTED TRANSFER HEREUNDER, IT SHALL NOT BE UNREASONABLE FOR
LANDLORD TO WITHHOLD ITS CONSENT IF THE REQUESTED SUBLETTING OR ASSIGNMENT IS
(A) TO ANY EXISTING TENANT OR SUBTENANT OF THE BUILDING, OR ANY OTHER BUILDING
IN METROPOLITAN DENVER THEN OWNED BY LANDLORD, UNLESS LANDLORD IS NOT ABLE TO
ACCOMMODATE SUCH TENANT’S/SUBTENANT’S EXPANSION NEEDS IN THE BUILDING, OR (B) TO
ANY PERSON OR ENTITY WITH WHOM LANDLORD, OR ITS AGENT, IS OR WAS NEGOTIATING AND
TO OR FROM WHOM LANDLORD, OR ITS AGENT, HAS GIVEN OR RECEIVED ANY WRITTEN OR
ORAL PROPOSAL WITHIN THE PAST SIX (6) MONTHS REGARDING A LEASE OF SPACE IN THE
BUILDING.  IT IS UNDERSTOOD AND AGREED THAT SAID SUBLETTING OR ASSIGNMENT WOULD
DAMAGE LANDLORD IN AN AMOUNT WHICH WOULD BE DIFFICULT TO DETERMINE AND THE
PARTIES HEREBY AGREE THAT ANY SUCH SUBLETTING OR ASSIGNMENT SHALL BE VOID AND OF
NO FURTHER FORCE AND EFFECT AND THAT, IN THE EVENT OF AN ASSIGNMENT OR
SUBLETTING UNDER THE TERMS OF SUBPARAGRAPH (A) ABOVE, TENANT SHALL BE LIABLE TO
LANDLORD FOR DAMAGES IN AN AMOUNT EQUAL TO THE THEN PREVAILING MARKET RENTAL
RATE FOR THE BUILDING IN WHICH THE SUBTENANT OR ASSIGNEE WAS LOCATED, FOR NEW
LEASES MULTIPLIED BY THE NUMBER OF RENTABLE SQUARE FEET IN THE PREMISES WHICH
WERE SUBLET OR ASSIGNED, WHICH GIVE A PER ANNUM RENTAL AMOUNT, WHICH AMOUNT
SHALL BE MULTIPLIED BY THE NUMBER OF LEASE YEARS OF THE SUBLEASE OR ASSIGNMENT,
PRO RATA FOR ANY PARTIAL YEAR.  SAID AMOUNT SHALL BE DUE AND PAYABLE UPON DEMAND
FROM LANDLORD AND SHALL BE IN ADDITION TO AND NOT IN LIMITATION OF ANY OTHER
RIGHTS OR OTHER REMEDIES OF LANDLORD UNDER THIS LEASE FOR DEFAULT.


(J)            INTENTIONALLY OMITTED.


(K)           IN NO EVENT MAY TENANT ASSIGN THIS LEASE OR SUBLET ALL OR ANY
PORTION OF THE PREMISES NOR IS ANY PROPOSED ASSIGNMENT OR SUBLEASE EFFECTIVE IF
THERE EXISTS AT THE TIME OF THE PROPOSED ASSIGNMENT OR SUBLEASE AN EVENT OF
DEFAULT UNDER THE LEASE (AS DEFINED IN SECTION 23 HEREOF) OR TENANT HAS FAILED
TO PAY RENT WHEN DUE.


(L)            ALL PUBLIC ADVERTISEMENTS OF THE ASSIGNMENT OF THE LEASE OR
SUBLET OF PREMISES, OR ANY PORTION THEREOF, SHALL BE SUBJECT TO THE PRIOR
WRITTEN APPROVAL OF LANDLORD, WHICH SHALL NOT BE UNREASONABLY WITHHELD.  SAID
PUBLIC ADVERTISEMENTS SHALL INCLUDE, BUT NOT BE LIMITED TO, THE PLACEMENT OR
DISPLAY OF ANY SIGNS OR LETTERING ON THE EXTERIOR OF THE PREMISES, OR ON THE
GLASS OR ANY WINDOW OR DOOR OF THE PREMISES, OR IN THE INTERIOR OF THE PREMISES
IF IT IS VISIBLE FROM THE EXTERIOR.


(M)          EXCEPT FOR A PERMITTED TRANSFER (HEREINAFTER DEFINED) OR A TRANSFER
TO WHICH LANDLORD HAS CONSENTED PURSUANT TO THE PROVISIONS HEREOF WHICH CREATES
A RELATIONSHIP DIRECTLY BETWEEN LANDLORD AND SUCH TRANSFEREE, THE LISTING OF ANY
NAME OTHER THAN THAT OF TENANT, WHETHER

14


--------------------------------------------------------------------------------



 


ON THE DOORS OF THE PREMISES OR THE BUILDING DIRECTORY OR OTHERWISE, OR THE
ACCEPTANCE OF PAYMENT FOR RENT OR OTHER CHARGES FROM ANY PERSON OR ENTITY OTHER
THAN TENANT, SHALL NOT OPERATE TO VEST ANY RIGHT OR INTEREST IN THIS LEASE OR IN
THE PREMISES, NOR SHALL IT BE DEEMED TO BE THE CONSENT OF LANDLORD TO ANY
ASSIGNMENT OR TRANSFER OF THIS LEASE OR TO ANY SUBLEASE OF THE PREMISES OR TO
THE USE OR OCCUPANCY THEREOF BY OTHERS.


(N)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ARTICLE 17,
TENANT SHALL HAVE THE RIGHT, UPON TEN (10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE
TO LANDLORD, TO (I) SUBLET ALL OR PART OF THE PREMISES OR OTHERWISE SHARE THE
PREMISES WITH ANY AFFILIATE (HEREINAFTER DEFINED); OR (II) ASSIGN THIS LEASE TO
AN AFFILIATE OR A SUCCESSOR CORPORATION OR OTHER SUCCESSOR ENTITY EITHER INTO
WHICH OR WITH WHICH TENANT IS MERGED OR CONSOLIDATED OR WHICH ACQUIRED
SUBSTANTIALLY ALL OF TENANT’S ASSETS AND PROPERTY; PROVIDED THAT (A) IN THE CASE
OF A SUCCESSOR CORPORATION OR OTHER SUCCESSOR ENTITY OR A CONVERTED ENTITY UNDER
SECTION 17(C)(III), (IV) OR (V), SUCH SUCCESSOR CORPORATION, OTHER SUCCESSOR
ENTITY OR CONVERTED ENTITY ASSUMES SUBSTANTIALLY ALL OF THE OBLIGATIONS AND
LIABILITIES OF TENANT AND SHALL HAVE ASSETS, CAPITALIZATION AND NET WORTH AT
LEAST EQUAL TO THE ASSETS, CAPITALIZATION AND NET WORTH OF TENANT AS OF THE DATE
OF THIS LEASE AS DETERMINED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, AND (B)
TENANT SHALL PROVIDE IN ITS NOTICE TO LANDLORD INFORMATION EVIDENCING THAT THE
ASSIGNEE IS AN AFFILIATE AND/OR A SUCCESSOR CORPORATION, OTHER SUCCESSOR ENTITY
OR CONVERTED ENTITY MEETING THE REQUIREMENTS SET FORTH HEREIN.  FOR PURPOSES OF
THIS SECTION 17(N), THE TERM “AFFILIATE” SHALL MEAN ANY ENTITY CONTROLLING,
CONTROLLED BY OR UNDER COMMON CONTROL WITH TENANT.

18.          CONDITION OF PREMISES.  Except for any Punch List Items (as defined
in the Workletter Agreement), Tenant’s taking possession of the Premises shall
be conclusive evidence as against the Tenant that the Premises were in good
order and satisfactory condition when the Tenant took possession, except as to
latent defects.  No promise of the Landlord to alter, remodel, repair or improve
the Premises or the Building and no representation respecting the condition of
the Premises or the Building have been made by Landlord to Tenant, other than
the Workletter Agreement, attached hereto as Exhibit ”B”.  At the termination of
this Lease, the Tenant shall return the Premises broom-clean and in as good
condition as when the Tenant took possession;  (i) ordinary wear or (ii) damage
caused by fire or other casualty not caused by Tenant or Tenant’s agents,
employees or invitees excepted, failing which the Landlord may restore the
Premises to such condition and the Tenant shall pay the cost thereof on demand. 
Notwithstanding anything to the contrary in the foregoing or in Section 19(g)
hereof, Tenant shall be required to remove upon the expiration or other
termination of this Lease, without further notice from Landlord,
telecommunications lines (as that term is defined in Section 37[a]) as well as
any other electronic, computer, telecommunications, data and/or any other
cabling or wiring and related equipment (all, collectively, “cabling”) which is
installed by or for the benefit of Tenant and located in the Premises or any
other portion of the Building, unless Landlord notifies Tenant in writing prior
to such expiration (or, in the event of such earlier termination, as soon as
reasonably practicable after such termination) that Landlord elects to have
Tenant leave such cabling in the Building.

19.          RULES AND REGULATIONS.  The Tenant agrees to comply with the
following rules and regulations and with such reasonable modifications thereof
and additions thereto as the Landlord may hereafter from time to time make for
the Building.  The Landlord shall not be responsible for the non-observance by
any other tenant of any said rules and regulations:


(A)           THE TENANT SHALL OCCUPY AND USE THE PREMISES DURING THE TERM FOR
GENERAL OFFICE AND NO OTHER PURPOSE WHATSOEVER.


(B)           THE TENANT SHALL NOT EXHIBIT, SELL OR OFFER FOR SALE ON THE
PREMISES OR IN THE BUILDING ANY ARTICLE OR THING EXCEPT THOSE ARTICLES AND
THINGS ESSENTIALLY CONNECTED WITH THE STATED USE OF THE PREMISES BY THE TENANT
WITHOUT THE ADVANCE CONSENT OF THE LANDLORD.


(C)           THE TENANT WILL NOT MAKE OR PERMIT TO BE MADE ANY USE OF THE
PREMISES OR ANY PART THEREOF WHICH WOULD VIOLATE ANY OF THE COVENANTS,
AGREEMENT, TERMS, PROVISIONS AND CONDITIONS OF THIS LEASE OR WHICH DIRECTLY OR
INDIRECTLY IS FORBIDDEN BY PUBLIC LAW, ORDINANCE OR GOVERNMENTAL REGULATION OR
WHICH MAY BE DANGEROUS TO LIFE, LIMB, OR PROPERTY, OR WHICH MAY INVALIDATE OR
INCREASE THE PREMIUM COST OF ANY POLICY OF INSURANCE CARRIED ON THE BUILDING OR
COVERING ITS OPERATION, OR WHICH WILL SUFFER OR PERMIT THE PREMISES OR ANY PART
THEREOF TO BE USED IN ANY MANNER OR ANYTHING TO BE BROUGHT INTO OR KEPT THEREIN
WHICH, IN THE JUDGMENT OF LANDLORD,


 

15


--------------------------------------------------------------------------------



 


SHALL IN ANY WAY IMPAIR OR TEND TO IMPAIR THE CHARACTER, REPUTATION OR
APPEARANCE OF THE PROPERTY AS A HIGH QUALITY OFFICE BUILDING, OR WHICH WILL
IMPAIR OR INTERFERE WITH OR TEND TO IMPAIR OR INTERFERE WITH ANY OF THE SERVICES
PERFORMED BY LANDLORD FOR THE PROPERTY.  BICYCLES OR OTHER VEHICLES SHALL NOT BE
PERMITTED IN THE OFFICES, HALLS, CORRIDORS AND ELEVATORS IN THE BUILDING, NOR
SHALL ANY OBSTRUCTION OF SIDEWALKS OR ENTRANCES OF THE BUILDING BY SUCH BE
PERMITTED.


(D)           THE TENANT SHALL NOT DISPLAY, INSCRIBE, PRINT, PAINT, MAINTAIN OR
AFFIX ON ANY PLACE IN OR ABOUT THE BUILDING (EXCEPT WITHIN THE PREMISES AND NOT
VISIBLE FROM OUTSIDE THE PREMISES) ANY SIGN, NOTICE, LEGEND, DIRECTION, FIGURE
OR ADVERTISEMENT, EXCEPT ON THE DESIGNATED AREAS OF THE PREMISES AND ON THE
DIRECTORY BOARD, AND THEN ONLY SUCH NAME(S) AND MATTER, AND IN SUCH COLOR, SIZE,
STYLE, PLACE AND MATERIALS, AS SHALL FIRST HAVE BEEN APPROVED BY THE LANDLORD,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER, IT SHALL
NOT BE CONSIDERED UNREASONABLE FOR LANDLORD TO WITHHOLD CONSENT IF THE REQUESTED
POSTING IS NOT CONSISTENT WITH WHAT LANDLORD DESIGNATES AS STANDARD FOR THE
BUILDING.  THE LISTING OF ANY NAME OTHER THAN THAT OF TENANT, WHETHER ON THE
DOOR OF THE PREMISES, ON THE BUILDING DIRECTORY, OR OTHERWISE, SHALL NOT OPERATE
TO VEST ANY RIGHT OR INTEREST IN THIS LEASE OR IN THE PREMISES OR BE DEEMED TO
BE THE WRITTEN CONSENT OF LANDLORD MENTIONED IN SECTION 17, IT BEING EXPRESSLY
UNDERSTOOD THAT ANY SUCH LISTING IS A PRIVILEGE EXTENDED BY LANDLORD REVOCABLE
AT WILL BY WRITTEN NOTICE TO TENANT.


(E)           THE TENANT SHALL NOT ADVERTISE THE BUSINESS, PROFESSION OR
ACTIVITIES OF THE TENANT CONDUCTED IN THE BUILDING IN ANY MANNER WHICH VIOLATES
THE LETTER OR SPIRIT OF ANY CODE OF ETHICS ADOPTED BY ANY RECOGNIZED ASSOCIATION
OR ORGANIZATION PERTAINING TO SUCH BUSINESS, PROFESSION OR ACTIVITIES, AND SHALL
NOT USE THE NAME OF THE BUILDING FOR ANY PURPOSES OTHER THAN THAT OF THE
BUSINESS ADDRESS OF THE TENANT, AND SHALL NEVER USE ANY PICTURES OR LIKENESS OF
THE BUILDING IN ANY CIRCULARS, NOTICES, ADVERTISEMENTS OR CORRESPONDENCE WITHOUT
THE LANDLORD’S CONSENT.


(F)            NO ADDITIONAL LOCKS OR SIMILAR DEVICES SHALL BE ATTACHED TO ANY
DOOR OR WINDOW OUTSIDE THE PREMISES WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER THAT TENANT
SHALL PROVIDE LANDLORD WITH COPIES OF ANY KEYS FOR ANY SUCH LOCKS AND LANDLORD
SHALL AT ALL TIMES HAVE THE ABILITY TO ACCESS THE PREMISES AS PROVIDED HEREIN. 
NO KEYS FOR ANY DOOR OTHER THAN THOSE PROVIDED BY THE LANDLORD SHALL BE MADE. 
TENANT WILL BE SUPPLIED, FREE OF CHARGE, WITH TWO KEYS FOR THE MAIN DOOR
ENTERING THE PREMISES.  IF MORE THAN TWO KEYS FOR ONE LOCK ARE DESIRED, THE
LANDLORD WILL PROVIDE THE SAME UPON PAYMENT BY THE TENANT.  ALL KEYS SHALL
REMAIN THE PROPERTY OF THE LANDLORD AND MUST BE RETURNED TO THE LANDLORD AT THE
EXPIRATION OR TERMINATION OF THIS LEASE.  TENANT SHALL ALSO PROVIDE LANDLORD THE
EXPLANATION OF THE COMBINATION TO ALL LOCKS FOR SAFES, SAFE CABINETS AND VAULT
DOORS, IF ANY, IN THE PREMISES.


(G)           FOLLOWING THE INITIAL CONSTRUCTION AND INSTALLATIONS CONDUCTED
PURSUANT TO THE WORKLETTER AGREEMENT, THE TENANT SHALL NOT MAKE ANY ALTERATIONS,
IMPROVEMENTS OR ADDITIONS TO THE PREMISES INCLUDING, BUT NOT LIMITED TO, WALL
COVERINGS, FLOOR COVERINGS AND SPECIAL LIGHTING INSTALLATIONS, WITHOUT THE
LANDLORD’S ADVANCE WRITTEN CONSENT IN EACH AND EVERY INSTANCE, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD.  NOTWITHSTANDING ANYTHING CONTAINED TO THE
CONTRARY HEREIN, TENANT SHALL, WITHOUT LANDLORD’S CONSENT, BUT UPON PRIOR
WRITTEN NOTICE TO LANDLORD, HAVE THE RIGHT TO MAKE ALTERATIONS OR MINOR
DECORATIONS WITHIN THE PREMISES WHERE THE AGGREGATE COST OF SUCH ALTERATIONS OR
DECORATIONS IS LESS THAN $5,000 (“MINOR DECORATIONS”), EMPLOYING CONTRACTORS
SELECTED BY TENANT AND REASONABLY APPROVED BY LANDLORD, PROVIDED SUCH MINOR
DECORATIONS ARE IN KEEPING WITH THE STANDARDS OF TENANT’S EXISTING PREMISES AND
DO NOT AFFECT THE STRUCTURE OF THE BUILDING OR THE BUILDING MECHANICAL SYSTEMS. 
IN THE EVENT TENANT DESIRES TO MAKE ANY ALTERATIONS, IMPROVEMENTS OR ADDITIONS
OTHER THAN MINOR DECORATIONS, TENANT SHALL FIRST SUBMIT TO LANDLORD PLANS AND
SPECIFICATIONS THEREFOR AND OBTAIN LANDLORD’S WRITTEN APPROVAL THEREOF PRIOR TO
COMMENCING ANY SUCH WORK.  ALL ALTERATIONS, IMPROVEMENTS OR ADDITIONS, INCLUDING
MINOR DECORATIONS, WHETHER TEMPORARY OR PERMANENT IN CHARACTER, MADE BY LANDLORD
OR TENANT IN OR UPON THE PREMISES SHALL BECOME LANDLORD’S PROPERTY AND SHALL
REMAIN UPON THE PREMISES AT THE TERMINATION OF THIS LEASE WITHOUT COMPENSATION
TO TENANT (EXCEPTING ONLY TENANT’S MOVABLE OFFICE FURNITURE, TRADE FIXTURES,
OFFICE AND PROFESSIONAL EQUIPMENT PROVIDED, HOWEVER, THAT LANDLORD SHALL HAVE
THE RIGHT TO REQUIRE TENANT TO REMOVE SUCH ALTERATIONS, IMPROVEMENTS OR
ADDITIONS, AT TENANT’S COST, UPON THE TERMINATION OF THIS LEASE AND TO REPAIR
ANY DAMAGE TO THE PREMISES RESULTING THEREFROM.  WITHOUT LIMITING THE FOREGOING,
LANDLORD WILL ALSO HAVE THE RIGHT TO REQUIRE TENANT TO REMOVE ANY ALTERATIONS OR
IMPROVEMENTS CONSTRUCTED AS PART OF THE INITIAL CONSTRUCTION IF LANDLORD
NOTIFIES TENANT AT THE TIME OF APPROVAL OF THE TENANT WORKING DRAWINGS THAT
TENANT WILL BE REQUIRED TO REMOVE SUCH INSTALLATIONS.

 

16


--------------------------------------------------------------------------------


 


(H)           NEITHER TENANT, ITS CLERKS, AGENTS OR SERVANTS, SHALL BRING INTO
THE BUILDING, WITHOUT WRITTEN CONSENT, AND UNDER THE DIRECTION OF LANDLORD, GAS
PIPES OR ANY TELEPHONE, TELEGRAPH OR ELECTRIC WIRES FOR ANY PURPOSE.


(I)            ALL PERSONS ENTERING OR LEAVING THE BUILDING AFTER HOURS ON
MONDAY THROUGH FRIDAY, OR AT ANY TIME ON SATURDAYS, SUNDAYS OR HOLIDAYS, MAY BE
REQUIRED TO DO SO UNDER SUCH REGULATIONS AS THE LANDLORD MAY IMPOSE.  THE
LANDLORD MAY EXCLUDE OR EXPEL ANY PEDDLER.


(J)            THE TENANT SHALL NOT OVERLOAD ANY FLOOR.  THE LANDLORD MAY DIRECT
THE TIME AND MANNER OF DELIVERY, ROUTING AND REMOVAL, AND THE LOCATION OF SAFES
AND OTHER HEAVY ARTICLES.


(K)           UNLESS THE LANDLORD GIVES ADVANCE WRITTEN CONSENT, THE TENANT
SHALL NOT INSTALL OR OPERATE ANY STEAM OR INTERNAL COMBUSTION ENGINE, BOILER,
MACHINERY, REFRIGERATING (OTHER THAN USE OF STANDARD NON-COMMERCIAL
REFRIGERATORS FOR KEEPING FOOD COOL) OR HEATING DEVICE OR AIR-CONDITIONING
APPARATUS IN OR ABOUT THE PREMISES, OR CARRY ON ANY MECHANICAL BUSINESS THEREIN,
OR USE THE PREMISES FOR HOUSING ACCOMMODATIONS OR LODGING OR SLEEPING PURPOSES,
OR DO ANY COOKING THEREIN (OTHER THAN USE OF STANDARD NON-COMMERCIAL MICROWAVE
OVENS), OR USE ANY ILLUMINATION OR OTHER ELECTRIC LIGHT, OR USE OR PERMIT TO BE
BROUGHT INTO THE BUILDING ANY INFLAMMABLE FLUIDS SUCH AS GASOLINE, KEROSENE,
NAPHTHA, AND BENZENE, OR ANY EXPLOSIVES, RADIOACTIVE MATERIALS OR OTHER ARTICLES
DEEMED EXTRA HAZARDOUS TO LIFE, LIMB OR PROPERTY EXCEPT IN A MANNER WHICH WOULD
NOT VIOLATE ANY ORDINANCE OR GOVERNMENTAL REGULATIONS.  THE TENANT SHALL NOT USE
THE PREMISES FOR ANY ILLEGAL OR IMMORAL PURPOSE.


(L)            THE TENANT SHALL COOPERATE FULLY WITH THE LANDLORD TO ASSURE THE
EFFECTIVE OPERATION OF THE BUILDING’S AIR-CONDITIONING SYSTEM, INCLUDING THE
CLOSING OF VENETIAN BLINDS AND DRAPES, AND IF WINDOWS ARE OPERABLE TO KEEP THEM
CLOSED WHEN THE AIR-CONDITIONING SYSTEM IS IN USE.


(M)          THE TENANT SHALL NOT CONTRACT FOR OR PERFORM ANY WORK OR SERVICE
WHICH MIGHT INVOLVE THE EMPLOYMENT OF LABOR INCOMPATIBLE WITH THE BUILDING
EMPLOYEES OR EMPLOYEES OF CONTRACTORS DOING WORK OR PERFORMING SERVICES BY OR ON
BEHALF OF THE LANDLORD.


(N)           NO FREIGHT, FURNITURE, PACKAGES OF BULKY MATTER OF ANY DESCRIPTION
WILL BE RECEIVED IN THE BUILDING OR CARRIED UP OR DOWN IN THE ELEVATORS EXCEPT
DURING SUCH HOURS AS THE MANAGEMENT MAY PRESCRIBE.


(O)           THE SIDEWALK, HALLS, PASSAGES, EXITS, ENTRANCES, ELEVATORS AND
STAIRWAYS SHALL NOT BE OBSTRUCTED BY THE TENANT OR USED FOR ANY PURPOSE OTHER
THAN FOR INGRESS TO AND EGRESS FROM ITS PREMISES.  THE HALLS, PASSAGES, EXITS,
ENTRANCES, ELEVATORS, STAIRWAYS AND ROOF ARE NOT FOR THE USE OF THE GENERAL
PUBLIC AND THE LANDLORD SHALL IN ALL CASES RETAIN THE RIGHT TO CONTROL AND
PREVENT ACCESS THERETO BY ALL PERSONS WHOSE PRESENCE, IN THE JUDGMENT OF THE
LANDLORD, SHALL BE PREJUDICIAL TO THE SAFETY, CHARACTER, REPUTATION AND
INTERESTS OF THE BUILDING AND ITS TENANTS, PROVIDED THAT NOTHING HEREIN
CONTAINED SHALL BE CONSTRUED TO PREVENT SUCH ACCESS TO PERSONS WITH WHOM THE
TENANT NORMALLY DEALS IN THE ORDINARY COURSE OF TENANT’S BUSINESS UNLESS SUCH
PERSONS ARE ENGAGED IN ILLEGAL ACTIVITIES.  NO TENANT AND NO EMPLOYEES OR
INVITEES OR ANY TENANT SHALL GO UPON THE ROOF OR MECHANICAL FLOORS OF THE
BUILDING.


(P)           TENANT SHALL NOT USE, KEEP OR PERMIT TO BE USED OR KEPT ANY FOUL
OR NOXIOUS GAS OR SUBSTANCE IN THE PREMISES, OR PERMIT OR SUFFER THE PREMISES TO
BE OCCUPIED OR USED IN A MANNER OFFENSIVE OR OBJECTIONABLE TO THE LANDLORD OR
OTHER OCCUPANTS OF THE BUILDING BY REASON OF NOISE, ODORS AND/OR VIBRATIONS, OR
INTERFERE IN ANY WAY WITH OTHER TENANTS OR THOSE HAVING BUSINESS THEREIN, NOR
SHALL ANY ANIMALS OTHER THAN GUIDE DOGS FOR DISABLED VISITORS OR EMPLOYEES OR
BIRDS BE BROUGHT IN OR KEPT IN OR ABOUT THE PREMISES OR THE BUILDING.


(Q)           TENANT SHALL USE REASONABLE EFFORTS TO ENSURE THAT THE DOORS, AND
WINDOWS, IF OPERABLE, OF THE PREMISES ARE CLOSED AND SECURELY LOCKED BEFORE
LEAVING THE BUILDING AND MUST OBSERVE STRICT CARE AND CAUTION THAT ALL WATER
FAUCETS OR WATER APPARATUS ARE ENTIRELY SHUT OFF BEFORE TENANT OR TENANT’S
EMPLOYEES LEAVE THE BUILDING, AND THAT ALL ELECTRICITY SHALL LIKEWISE BE
CAREFULLY SHUT OFF SO AS TO PREVENT WASTE OR DAMAGE, AND FOR ANY DEFAULT OR
CARELESSNESS TENANT SHALL MAKE GOOD ALL INJURIES OR LOSSES SUSTAINED BY OTHER
TENANTS OR OCCUPANTS OF THE BUILDING OR LANDLORD.

 

17


--------------------------------------------------------------------------------


 

In addition to all other liabilities for breach of any covenant of this section,
the Tenant shall pay to the Landlord an amount equal to any increase in
insurance premiums payable by the Landlord or any other tenant in the Building
caused by such breach.

20.          REPAIRS.  Tenant shall give to Landlord prompt written notice of
any damage to, or defective condition in any part or appurtenance of the
Building’s plumbing, electrical, heating, air-conditioning or other systems
serving, located in, or passing through the Premises.  Subject to the provisions
of this Section 20, the Tenant shall, at the Tenant’s own expense, keep the
Premises in good order, condition and repair during the Term, except that the
Landlord, at the Landlord’s expense (unless caused by the fault or negligence of
the Tenant, its contractors, agents, or employees) shall keep in repair the
elevators, electrical lines, plumbing fixtures located in the Building (except
those installed by Tenant) heating and air-conditioning equipment, outside
walls, including windows, and roof.  In addition, if any damage to the Building
or Premises results from any act or neglect of Tenant or Tenant’s agents,
employees or invitees, the Landlord may, at the Landlord’s option, repair such
damages and the Tenant shall thereupon pay to the Landlord the total cost of
such repair.  The Tenant at the Tenant’s expense, shall comply with all laws and
ordinances, and all rules and regulations of all governmental authorities and of
all insurance bodies at any time in force, applicable to the Premises or to the
Tenant’s use thereof, except that the Tenant shall not hereby be under any
obligation to comply with any law, ordinance, rule or regulation requiring any
structural alteration of or in connection with the Premises, unless such
alteration is required by reason of a condition which has been created by, or at
the instance of, the Tenant, or is required by reason of a breach of any of the
Tenant’s covenants and agreements hereunder.  Landlord shall not be required to
repair any injury or damage by fire or other cause, or to make any repairs or
replacements of any panels, decoration, office fixtures, railing, ceiling, floor
covering, partitions, or any other property installed in the Premises by the
Tenant.

21.          UNTENANTABILITY.  If the Premises are made untenantable in whole or
in part by fire or other casualty the Rent, until repairs shall be made or the
Lease terminated as hereinafter provided, shall be apportioned on a per diem
basis according to the part of the Premises which is usable by the Tenant, if,
but only if, such fire or other casualty be not caused by the gross negligence
or willful misconduct of the Tenant, its contractors, agents, or employees.  If
such damage shall be so extensive that the Premises cannot be restored to
Building Standard by the Landlord within a period of four (4) months, either
party shall have the right to cancel this Lease by notice to the other given at
any time within thirty (30) days after the date of such damage, except that if
such fire or casualty resulted from the gross negligence or willful misconduct
of  Tenant the Tenant shall have no right to cancel.  If a portion of the
Building other than the Premises shall be so damaged that in the opinion of the
Landlord the Building should be restored in such a way as to alter the Premises
materially, the Landlord may cancel this Lease by notice to the Tenant given at
any time within thirty (30) days after the date of such damage.  In the event of
giving effective notice pursuant to this section, this Lease and the term and
the estate hereby granted shall expire on the date fifteen (15) days after the
giving of such notice as fully and completely as if such date were the date
hereinbefore set for the expiration of the Term of this Lease.  If this Lease is
not so terminated, the Landlord will promptly repair the damage.  In the event
that Landlord has not completed any such repairs within six (6) months after the
date of casualty (as the same may be extended, not to exceed eight [8] months
after the date of casualty, due to delays outside Landlord’s reasonable control)
(the “Outside Repair Date”), at any time after the Outside Repair Date, but
prior to the date that such repairs are completed, Tenant may give notice to
Landlord of its intent to terminate this Lease, and if Landlord still fails to
complete the repairs within thirty (30) days of Tenant’s notice, Tenant may, as
its sole and exclusive remedy, terminate this Lease.

22.          EMINENT DOMAIN.


(A)           IN THE EVENT THAT TITLE TO THE WHOLE OR ANY PART OF THE PREMISES
SHALL BE LAWFULLY CONDEMNED OR TAKEN IN ANY MANNER FOR ANY PUBLIC OR
QUASI-PUBLIC USE, THIS LEASE AND THE TERM AND ESTATE HEREBY GRANTED SHALL
FORTHWITH CEASE AND TERMINATE AS OF THE DATE OF VESTING OF TITLE AND THE
LANDLORD SHALL BE ENTITLED TO RECEIVE THE ENTIRE AWARD, THE TENANT HEREBY
ASSIGNING TO THE LANDLORD THE TENANT’S INTEREST THEREIN, IF ANY; PROVIDED,
HOWEVER, THAT TENANT SHALL BE ENTITLED TO CLAIM ANY PROCEEDS FOR THE TAKING OF
TENANT’S TRADE FIXTURES, EQUIPMENT OR PERSONAL PROPERTY AND FOR RELOCATION
EXPENSES SO LONG AS ANY SUCH CLAIM DOES NOT DIMINISH ANY AWARD TO LANDLORD.

 

18


--------------------------------------------------------------------------------


 


(B)           IN THE EVENT THAT TITLE TO A PART OF THE BUILDING OTHER THAN THE
PREMISES SHALL BE SO CONDEMNED OR TAKEN AND IF IN THE OPINION OF THE LANDLORD,
THE BUILDING SHOULD BE RESTORED IN SUCH A WAY AS TO ALTER THE PREMISES
MATERIALLY, THE LANDLORD MAY TERMINATE THIS LEASE AND THE TERM AND ESTATE HEREBY
GRANTED BY NOTIFYING THE TENANT OF SUCH TERMINATION WITHIN SIXTY (60) DAYS
FOLLOWING THE DATE OF VESTING OF TITLE, AND THIS LEASE AND THE TERM AND ESTATE
HEREBY GRANTED SHALL EXPIRE ON THE DATE SPECIFIED IN THE NOTICE OF TERMINATION,
NOT LESS THAN SIXTY (60) DAYS AFTER THE GIVING OF SUCH NOTICE, AS FULLY AND
COMPLETELY AS IF SUCH DATE WERE THE DATE HEREINBEFORE SET FOR THE EXPIRATION OF
THE TERM OF THIS LEASE, AND THE RENT HEREUNDER SHALL BE APPORTIONED AS OF SUCH
DATE.

23.          TENANT’S DEFAULT AND LANDLORD’S REMEDIES.  All rights and remedies
of the Landlord herein enumerated shall be cumulative, and none shall exclude
any other right or remedy allowed by law.  In addition to the other remedies in
this Lease provided, the Landlord shall be entitled to restraint by injunction
of the violation or attempted violation of any of the covenants, agreements or
conditions of this Lease.


(A)           ANY ONE OF THE FOLLOWING EVENTS SHALL BE DEEMED TO BE AN “EVENT OF
DEFAULT” BY TENANT UNDER THIS LEASE:


(I)            TENANT FAILS TO PAY ANY INSTALLMENT OF ANNUAL BASE RENTAL OR
ADDITIONAL RENT WHEN DUE, OR ANY OTHER PAYMENT OR REIMBURSEMENT TO LANDLORD
REQUIRED HEREIN WHEN DUE, AND SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF FIVE
(5) DAYS FROM THE DATE SUCH PAYMENT WAS DUE AND LANDLORD SHALL PROVIDE TENANT
NOTICE OF SAID NON-PAYMENT AND ALLOW AN ADDITIONAL FIVE (5) DAY PERIOD TO CURE;
HOWEVER, LANDLORD SHALL ONLY BE REQUIRED TO PROVIDE SAID NOTICE ONCE TO TENANT
IN ANY TWELVE (12) MONTH PERIOD;


(II)           TENANT DEFAULTS IN THE PROMPT AND FULL PERFORMANCE OF ANY OTHER
PROVISION OF THIS LEASE AND SUCH DEFAULT CONTINUES FOR THIRTY (30) DAYS AFTER
NOTICE FROM LANDLORD TO TENANT; OR, IF SUCH BREACH OR NONCOMPLIANCE CANNOT BE
REASONABLY CURED WITHIN SUCH THIRTY (30) DAY PERIOD, TENANT DOES NOT, IN GOOD
FAITH, COMMENCE TO CURE SUCH BREACH OR NONCOMPLIANCE WITHIN SUCH THIRTY (30) DAY
PERIOD;


(III)          IF THE TENANT SHALL (A) APPLY FOR CONSENT TO THE APPOINTMENT OF A
RECEIVER, TRUSTEE OR LIQUIDATOR OF THE TENANT OR OF ALL OR A SUBSTANTIAL PART OF
ITS ASSETS; (B) ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY COME
DUE; (C) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; (D) FILE A
PETITION OR ANY ANSWER SEEKING REORGANIZATION OR ARRANGEMENT WITH CREDITORS OR
TO TAKE ADVANTAGE OF ANY INSOLVENCY LAW OTHER THAN THE FEDERAL BANKRUPTCY CODE;
(E) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST THE TENANT IN ANY REORGANIZATION OR INSOLVENCY PROCEEDING, OTHER THAN A
PROCEEDING COMMENCED PURSUANT TO THE FEDERAL BANKRUPTCY CODE, OR IF ANY ORDER,
JUDGMENT OR DECREE SHALL BE ENTERED BY ANY COURT OF COMPETENT JURISDICTION,
EXCEPT FOR A BANKRUPTCY COURT OR A FEDERAL COURT SITTING AS A BANKRUPTCY COURT,
ADJUDICATING THE TENANT INSOLVENT OR APPROVING A PETITION SEEKING REORGANIZATION
OF THE TENANT OR APPOINTING A RECEIVER, TRUSTEE OR LIQUIDATOR OF THE TENANT OR
OF ALL OR A SUBSTANTIAL PART OF ITS ASSETS; OR (F) MAKE A TRANSFER IN FRAUD OF
CREDITORS, THEN IN ANY SUCH EVENTS, IN ADDITION TO OTHER RIGHTS PROVIDED FOR
HEREIN, LANDLORD MAY GIVE TO THE TENANT A NOTICE OF INTENTION TO END THE TERM OF
THIS LEASE, SPECIFYING A DAY NOT EARLIER THAN TEN (10) DAYS THEREAFTER, AND UPON
THE GIVING OF SUCH NOTICE THE TERM OF THIS LEASE AND ALL RIGHTS, TITLE AND
INTEREST OF THE TENANT HEREUNDER SHALL EXPIRE AS FULLY AND COMPLETELY ON THE DAY
SO SPECIFIED AS IF THAT DAY WERE THE DATE HEREIN SPECIFICALLY FIXED FOR THE
EXPIRATION OF THE TERM;


(IV)          INTENTIONALLY OMITTED;


(V)           TENANT’S INTEREST UNDER THIS LEASE OR IN THE PREMISES IS
TRANSFERRED OR PASSES TO, OR DEVOLVES UPON, ANY OTHER PERSON OR ENTITY IN
VIOLATION OF SECTION 17 OF THIS LEASE;

 

19


--------------------------------------------------------------------------------


 


(VI)          TENANT SHALL FAIL TO DISCHARGE ANY LIEN PLACED UPON THE PREMISES
OR UPON TENANT’S INTEREST IN THE PREMISES BY ANY CREDITOR AND SUCH LIEN IS NOT
DISCHARGED OR DISPOSED OF IN ACCORDANCE WITH THIS LEASE; OR


(VII)         EXCEPT IN SUCH CIRCUMSTANCES THAT WOULD CONSTITUTE A PERMITTED
TRANSFER PURSUANT TO THE PROVISIONS OF SECTION 17(N) HEREOF, THE COMMENCEMENT OF
STEPS OR PROCEEDINGS TOWARD THE DISSOLUTION, WINDING UP, OR OTHER TERMINATION OF
THE EXISTENCE OF THE TENANT OR OF ANY GUARANTOR OF THE TENANT’S OBLIGATIONS, OR
TOWARD THE LIQUIDATION OF EITHER OF THEIR RESPECTIVE ASSETS.


(B)           UPON THE OCCURRENCE OF ANY OF SUCH EVENT OF DEFAULT DESCRIBED
HEREIN, LANDLORD SHALL HAVE THE OPTION TO PURSUE ANY OR ALL OF THE FOLLOWING
REMEDIES:


(I)            IF TENANT FAILS TO MAKE ANY PAYMENT OR PERFORM ANY OTHER ACT ON
ITS PART TO BE MADE OR PERFORMED UNDER THIS LEASE, THE LANDLORD MAY, BUT SHALL
NOT BE OBLIGATED TO, AFTER REASONABLE NOTICE TO TENANT AND WITHOUT WAIVING OR
RELEASING THE TENANT FROM ANY OBLIGATION UNDER THIS LEASE, MAKE SUCH PAYMENT OR
PERFORM SUCH OTHER ACT TO THE EXTENT THE LANDLORD MAY DEEM DESIRABLE, AND IN
CONNECTION THEREWITH TO PAY EXPENSES AND EMPLOY COUNSEL.  THE TENANT AGREES TO
PAY REASONABLE ATTORNEY’S FEES IF LEGAL ACTION IS REQUIRED TO ENFORCE
PERFORMANCE BY TENANT OF ANY CONDITION, OBLIGATION OR REQUIREMENT HEREUNDER. 
ALL SUMS SO PAID BY THE LANDLORD AND ALL EXPENSES IN CONNECTION THEREWITH,
TOGETHER WITH INTEREST THEREON AT THE RATE OF TWELVE PERCENT (12%) PER ANNUM
FROM THE DATE OF PAYMENT, SHALL BE DEEMED ADDITIONAL RENT HEREUNDER AND PAYABLE
AT THE TIME OF ANY INSTALLMENT OF RENT THEREAFTER BECOMING DUE, AND THE LANDLORD
SHALL HAVE THE SAME RIGHTS AND REMEDIES FOR THE NON-PAYMENT THEREOF, OR OF ANY
OTHER ADDITIONAL RENT, AS IN THE CASE OF DEFAULT IN THE PAYMENT OF RENT.


(II)           TERMINATE THIS LEASE BY GIVING TO THE TENANT A NOTICE OF
INTENTION TO END THE TERM OF THIS LEASE, SPECIFYING A DAY NOT EARLIER THAN THREE
(3) DAYS THEREAFTER, AND, UPON THE GIVING OF SUCH NOTICE, THIS LEASE SHALL
TERMINATE ON THE DAY SO SPECIFIED, EXCEPT AS TO TENANT’S LIABILITY TO PAY RENT
AND OTHER CHARGES FOR THE REMAINING TERM OF THIS LEASE, TOGETHER WITH ALL
ARREARAGES, WHEREUPON TENANT SHALL IMMEDIATELY SURRENDER POSSESSION OF THE
PREMISES TO LANDLORD, AND HEREBY GRANTS TO THE LANDLORD FULL AND FREE LICENSE TO
ENTER INTO AND UPON THE PREMISES IN SUCH EVENT WITH OR WITHOUT PROCESS OF LAW
AND TO REPOSSESS THE PREMISES AS THE LANDLORD’S FORMER ESTATE AND, IF TENANT
FAILS SO TO DO, LANDLORD MAY, WITHOUT PREJUDICE TO ANY OTHER REMEDY WHICH IT MAY
HAVE FOR POSSESSION OR ARREARAGES IN ANNUAL BASE RENT, ADDITIONAL RENT, OR OTHER
CHARGES, ENTER UPON AND TAKE POSSESSION OF THE PREMISES AND EXPEL OR REMOVE
TENANT, AS WELL AS ANY OTHER PERSON WHO MAY BE OCCUPYING SUCH PREMISES OR ANY
PART THEREOF, BY FORCE IF NECESSARY, INCLUDING REMOVAL OF ALL PERSONAL PROPERTY
THEREIN, WITHOUT BEING LIABLE FOR PROSECUTION OR ANY CLAIM OF DAMAGES THEREFOR,
AND CHANGE THE LOCKS ON THE PREMISES.


(III)          IF THE LANDLORD BECOMES ENTITLED SO TO ELECT, AND THE LANDLORD
ELECTS, WITHOUT TERMINATING THE LEASE, TO ENDEAVOR TO RELET THE PREMISES, THE
LANDLORD MAY, AT THE LANDLORD’S OPTION, ENTER INTO THE PREMISES, REMOVE THE
TENANT’S SIGNS, PERSONAL PROPERTY, AND OTHER EVIDENCE OF TENANCY, AND TAKE AND
HOLD POSSESSION THEREOF, WITHOUT SUCH ENTRY AND POSSESSION TERMINATING THE LEASE
OR RELEASING THE TENANT, IN WHOLE OR IN PART, FROM THE TENANT’S OBLIGATION TO
PAY THE RENT HEREUNDER FOR THE FULL TERM AS PROVIDED IN THE LEASE.  UPON AND
AFTER ENTRY INTO POSSESSION WITHOUT TERMINATION OF THE LEASE, THE LANDLORD MAY
RELET THE PREMISES OR ANY PART THEREOF FOR THE ACCOUNT OF THE TENANT TO ANY
PERSON, FIRM OR CORPORATION OTHER THAN THE TENANT FOR SUCH RENT, FOR SUCH TIME
AND UPON SUCH TERMS AS THE LANDLORD SHALL DETERMINE TO BE REASONABLE.  IN ANY
SUCH CASE, THE LANDLORD MAY MAKE REPAIRS, ALTERATIONS AND ADDITIONS IN OR TO THE
PREMISES AND REDECORATE THE SAME TO THE EXTENT DEEMED BY THE LANDLORD NECESSARY
OR DESIRABLE.


(C)           IF THIS LEASE IS TERMINATED UNDER THE PROVISIONS OF
SECTION 23(B)(II) OR IF THE LANDLORD SHALL REENTER THE PREMISES UNDER THE
PROVISIONS OF SECTION 23(B)(III), OR IN THE EVENT OF THE TERMINATION OF THIS
LEASE, OR OF REENTRY, BY OR UNDER ANY SUMMARY OR OTHER PROCEEDING OR ACTION OF
ANY PROVISION OF LAW BY REASON OF DEFAULT HEREUNDER ON THE PART OF THE TENANT,
TENANT


 

20


--------------------------------------------------------------------------------



 


SHALL PAY TO LANDLORD AS DAMAGES IN AN AMOUNT EQUAL TO THE RENT AND OTHER SUMS
WHICH WOULD HAVE BEEN OWED BY TENANT HEREUNDER FOR THE BALANCE OF THE TERM HAD
THIS LEASE, LESS THE NET PROCEEDS, IF ANY, OF ANY RELETTING OF THE PREMISES BY
LANDLORD, AFTER DEDUCTING ALL LANDLORD’S EXPENSES IN CONNECTION WITH SUCH
RELETTING, INCLUDING, BUT WITHOUT LIMITATION, ALL REPOSSESSION COSTS, BROKERAGE
COMMISSIONS, LEGAL EXPENSES, ATTORNEYS’ FEES, EXPENSES OF EMPLOYEES, ALTERATION
AND REPAIR COSTS, AND EXPENSES OF PREPARATION FOR SUCH RELETTING OF THE
PREMISES.  AS USED HEREIN, THE PHRASE “PREPARATION FOR SUCH RELETTING” SHALL
MEAN RESTORING THE PREMISES TO A CONDITION THAT IS SUITABLE FOR A NEW TENANT,
INCLUDING ANY AND ALL COSTS FOR TENANT FINISH WORK FOR A NEW TENANT.  LANDLORD
SHALL BE ENTITLED TO COLLECT SUCH DAMAGES FROM TENANT MONTHLY ON THE DAYS ON
WHICH THE RENT AND OTHER AMOUNTS WOULD HAVE BEEN PAYABLE UNDER THIS LEASE, AND
LANDLORD SHALL BE ENTITLED TO RECEIVE THE SAME FROM TENANT ON EACH SUCH DAY. 
ALTERNATIVELY, AT THE OPTION OF LANDLORD, LANDLORD SHALL BE ENTITLED TO RECOVER
FORTHWITH AGAINST TENANT, AS DAMAGES FOR THE LOSS OF THE BARGAIN AND NOT AS A
PENALTY:  (I) THE WORTH AT THE TIME OF AWARD OF ANY UNPAID RENT AND OTHER SUMS
DUE AND PAYABLE WHICH HAD BEEN EARNED PRIOR TO RETURN OF POSSESSION OF THE
PREMISES TO LANDLORD; PLUS (II) THE WORTH AT THE TIME OF AWARD OF THE AMOUNT OF
UNPAID RENT AND OTHER SUMS WHICH WOULD HAVE BEEN PAYABLE AFTER THE DATE OF
RETURN OF POSSESSION OF THE PREMISES UNTIL THE TIME OF AWARD WHICH EXCEEDS THE
AMOUNT OF SUCH RENT LOSS THAT TENANT PROVES COULD HAVE BEEN REASONABLY AVOIDED
BY LANDLORD; PLUS (III) THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH
THE UNPAID RENT INCLUDING SUMS FOR ESTIMATED OPERATING COSTS WHICH WOULD HAVE
BEEN INCURRED AND ANY OTHER SUMS DUE FOR THE BALANCE OF THE TERM AFTER THE TIME
OF AWARD THAT EXCEEDS THE AMOUNT THAT TENANT PROVES COULD BE REASONABLY AVOIDED
BY LANDLORD; PLUS (IV) ANY OTHER AMOUNTS TO COMPENSATE LANDLORD FOR THE
DETRIMENT PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM TENANT’S OBLIGATIONS
UNDER THIS LEASE, OR WHICH, IN THE ORDINARY COURSE OF THINGS, WOULD BE LIKELY TO
RESULT THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY COSTS OR EXPENSES INCURRED
BY LANDLORD:  (I) IN RETAKING POSSESSION OF THE PREMISES; (II) IN MAINTAINING,
REPAIRING, PRESERVING, RESTORING, REPLACING, CLEANING, ALTERING OR
REHABILITATING THE PREMISES OR ANY PORTION THEREOF, INCLUDING SUCH ACTS FOR
RELETTING TO A NEW TENANT OR TENANTS; (III) FOR LEASING COMMISSIONS; OR (IV) FOR
ANY OTHER COSTS NECESSARY OR APPROPRIATE TO RELET THE PREMISES; PLUS (V) AT
LANDLORD’S ELECTION, SUCH OTHER AMOUNTS AND REMEDIES IN ADDITION TO OR IN LIEU
OF THE FOREGOING AS MAY BE PERMITTED FROM TIME TO TIME BY THE LAWS OF THE STATE
OF COLORADO.  ANY AMOUNTS OWED BY TENANT TO LANDLORD SHALL BEAR PRE- AND
POST-JUDGMENT INTEREST AT TWELVE PERCENT (12%) COMPOUNDED ANNUALLY UNTIL PAID.

The “worth at the time of award” of the amounts due prior to the date of the
award is computed by allowing interest compounded annually, at the rate of Two
Percent (2%) over the prime rate charged from time to time by Wells Fargo Bank,
N.A., in Denver, Colorado, or its successor(s), on all unpaid Rent and other
sums due and payable.  The “worth at the time of award” of the amounts due after
the date of the award is computed by discounting such amount at the discount
rate equal to the prime rate charged from time to time by Wells Fargo Bank,
N.A., in Denver, Colorado, or its successor(s).


(D)           TENANT AGREES IT WOULD BE DIFFICULT FOR THE LANDLORD TO PROVE THE
AMOUNT OF DAMAGES IT WILL INCUR AS A RESULT OF ANY BREACH OF THE LEASE BY
TENANT.  TENANT HEREBY AGREES THAT PROVIDING FOR THE ABOVE LIQUIDATED SUMS IN
ADDITION TO, AND NOT IN LIEU OF, OTHER AMOUNTS DUE AND OWING AMOUNT TO A
REASONABLE SUM DUE AND OWING THE LANDLORD IN THE EVENT OF A BREACH OF THIS LEASE
BY TENANT.


(E)           ANY AND ALL PROPERTY WHICH MAY BE REMOVED FROM THE PREMISES BY THE
LANDLORD PURSUANT TO THE AUTHORITY OF THE LEASE OR OF LAW, TO WHICH THE TENANT
IS OR MAY BE ENTITLED, MAY BE HANDLED, REMOVED OR STORED BY THE LANDLORD AT THE
RISK, COST AND EXPENSE OF THE TENANT, AND THE LANDLORD SHALL IN NO EVENT BE
RESPONSIBLE FOR THE VALUE, PRESERVATION OR SAFEKEEPING THEREOF.  THE TENANT
SHALL PAY TO THE LANDLORD, UPON DEMAND, ANY AND ALL EXPENSES INCURRED IN SUCH
REMOVAL AND ALL STORAGE CHARGES AGAINST SUCH PROPERTY SO LONG AS THE SAME SHALL
BE IN THE LANDLORD’S POSSESSION OR UNDER THE LANDLORD’S CONTROL.  ANY SUCH
PROPERTY OF THE TENANT NOT REMOVED FROM THE PREMISES OR RETAKEN FROM STORAGE BY
THE TENANT WITHIN THIRTY (30) DAYS AFTER THE END OF THE TERM OR OF THE TENANT’S
RIGHT TO POSSESSION OF THE PREMISES, HOWEVER TERMINATED, SHALL BE CONCLUSIVELY
DEEMED TO HAVE BEEN FOREVER ABANDONED BY THE TENANT AND EITHER MAY BE RETAINED
BY LANDLORD AS ITS PROPERTY OR MAY BE DISPOSED OF IN SUCH MANNER AS LANDLORD MAY
SEE FIT.

24.          SALE AND ASSIGNMENT.  Landlord shall have full right to sell or
assign its interest and rights to this Lease to any other person, firm or
corporation capable of accepting such sale or assignment.  In the event that the
purchaser or assignee expressly covenants and

 

21


--------------------------------------------------------------------------------


 

agrees to accept and assume all the covenants, conditions and stipulations of
the Lease and to comply with and be bound thereby, and to assume all liability
of Landlord theretofore or thereafter arising, then Landlord shall thereupon be
released from all liability under this Lease, and thereafter all liability in
respect thereof shall rest upon the assignee alone.  Any purchaser or assignee
from Landlord may, subject to the provision hereof and upon the same terms and
conditions, sell or assign his or its interest in and rights to this lease and
like subsequent assignments may be made from time to time by anyone at any time
owning such interest in and rights to this lease.

25.          SUBORDINATION OF LEASE.  The rights of the Tenant under this Lease
shall be and are subject and subordinate at all times to all ground leases,
and/or underlying leases, if any, now or hereafter in force against the
Property, and to the lien of any mortgage or mortgages now or hereafter in force
against such leases and/or the Property, and to all advances made or hereafter
to be made upon the security thereof, and to all renewals, modifications,
consolidations, replacements and extensions thereof.  This section is
self-operative and no further instrument of subordination shall be required.  In
confirmation of such subordination, Tenant shall promptly execute such further
commercially reasonable instruments as may be requested by the Landlord. 
Tenant, at the option of any mortgagee, agrees to attorn to such mortgagee in
the event of a foreclosure sale or deed in lieu thereof.

26.          NOTICES AND CONSENTS.  All notices, demands, requests, consents or
approvals which may or are required to be given by either party to the other
shall be in writing and shall be deemed given when sent by United States
Certified or Registered Mail, postage prepaid, (a) if for the Tenant, addressed
to the Tenant at the Building, or at such other place as the Tenant may from
time to time designate by notice to the Landlord, or (b) if for the Landlord,
addressed to the management office of the Landlord in the Building, with a copy
to Landlord c/o J.P. Morgan Investment Management, Inc., 245 Park Avenue, Second
Floor, New York, New York  10167, Attention:  Asset Manager, or at such other
place as the Landlord may from time to time designate by notice to the Tenant. 
All consents and approvals provided for herein must be in writing to be valid. 
The date of service of such notices shall be the date such notices are received
or refused, as the case may be, as evidenced by addressee’s registry or
certification receipt.  If the term “Tenant” as used in this Lease refers to
more than one person, any notice, consent, approval, request, bill, demand or
statement, given as aforesaid to any one of such persons shall be deemed to have
been duly given to Tenant.

27.          SPRINKLERS.  If there now is or shall be installed in the Building
a “sprinkler system”, and such system or any of its appliances shall be damaged
or injured or not in proper working order by reason of any act or omission of
the Tenant, Tenant’s agents, servants, employees, licensees or visitors, the
Tenant shall forthwith restore the same to good working conditions at its own
expense, and if the Board of Fire Underwriters of Fire Insurance Exchange or any
bureau, department or official of the state or city government, require or
recommend that any changes, modifications, alterations or additional sprinkler
heads or other equipment be made or supplied by reason of the Tenant’s business,
or the location of partitions, trade fixtures, or other contents, of the
Premises, or for any other reason, or if any such changes, modifications,
alterations, additional sprinkler heads or other equipment, become necessary to
prevent the imposition of a penalty or charge against the full allowance for a
sprinkler system in the fire insurance rate as fixed by said Exchange, or by any
fire insurance company, Tenant shall, at the Tenant’s expense, promptly make and
supply such changes, modifications, alterations, additional sprinkler head or
other equipment.

28.          NO ESTATE IN LAND.  This contract and Lease shall create the
relationship of landlord and tenant between Landlord and Tenant; no estate shall
pass out of Landlord; and Tenant has only a usufruct which is not subject to
levy and sale.

29.          INVALIDITY OF PARTICULAR PROVISIONS.  If any clause or provision of
this Lease is or becomes illegal, invalid, or unenforceable because of present
or future laws or any rule or regulation of any governmental body or entity,
effective during its term, the intention of the parties hereto is that the
remaining parts of this Lease shall not be affected thereby unless such
invalidity is, in the sole determination of Landlord, essential to the rights of
both parties in which event Landlord has the right to terminate this Lease on
written notice to Tenant.

 

22


--------------------------------------------------------------------------------


 

30.          WAIVER OF BENEFITS.  Tenant waives the benefits of all existing and
future Rent Control Legislation and Statutes and similar governmental rules and
regulations, whether in time of war or not, to the extent permitted by law.

31.          WAIVER OF TRIAL BY JURY.  It is mutually agreed by and between
Landlord and Tenant that the respective parties hereto shall and they hereby do
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties hereto against the other on any matters whatsoever arising out of
or in any way connected with this Lease, the relationship of landlord and
tenant, Tenant’s use or occupancy of the Premises, and any emergency statutory
or any other statutory remedy.

32.          SECURITY DEPOSIT.  See Rider to Lease, Paragraph 7.

33.          SUBSTITUTE PREMISES.  Intentionally Omitted.

34.          PARKING.  Tenant shall have the right, during the term of this
Lease, to rent unreserved garage stalls for the parking of motor vehicles used
by Tenant, its officers and employees at a ratio of one (1) such stall for every
one thousand (1,000) rentable square feet leased by Tenant, at the monthly rates
and upon the terms and conditions as may from time to time be established by
Landlord, or the operator of the garage facility.  Such garage stalls shall be
at locations designated by Landlord or the operator of the garage facility.  In
the event Tenant does not continuously and at all times following that date
which is six (6) months following the Commencement Date elect to pay rent on the
garage stalls, Landlord shall have the right to cancel Tenant’s right to use
said garage stalls.  In addition, Tenant shall have the right to convert up to
eight (8) of the foregoing unreserved garage stalls to stalls in the reserved
area of the parking garage facility.  In the event that Tenant elects to convert
such stalls to reserved stalls, the use of such reserved stalls shall be subject
to the terms and conditions of this paragraph, except that they shall be located
in the reserved area of the parking garage, as such area may be designated by
Landlord or the operator of the garage facility from time to time, and Tenant
acknowledges that the designated area for such reserved parking spaces will not
necessarily be located close to the Building entrances or elevators or otherwise
“close in” parking.  In no event shall Tenant be entitled to utilize parking
spaces in excess of the foregoing 1:1,000 parking ratio, taking into account
both reserved and unreserved spaces.  The current parking charges are $155.00
per space per month (plus any taxes thereon) for unreserved spaces and $210.00
per space per month (plus any taxes thereon) for reserved spaces, which rates
are subject to change from time to time as more fully set forth above.  In
addition, and subject to availability, Landlord will provide Tenant with
additional permits allowing access to unreserved spaces in the Parking
Facilities (each, a “Month-to-Month Permit” and collectively, the
“Month-to-Month Permits”) upon no less than thirty (30) days’ prior written
request by Tenant (“Tenant’s Request”).  The foregoing Month-to-Month Permits
shall be made available on a month-to-month basis only, subject to availability,
and either Landlord or Tenant shall have the ability to cancel any or all of the
Month-to-Month Permits at any time upon thirty (30) days’ prior written notice. 
In the event that such requested Month-to-Month Permits are not then available
at the time that Tenant provides Tenant’s Request, Landlord shall so advise
Tenant, and Tenant shall revise its Month-to-Month Permit request to a number
which is mutually agreeable to the parties, based on, among other things,
availability of the requested Month-to-Month Permits.  In no event will Landlord
have any obligation to provide Month-to-Month Permits if the same are not then
available, and Landlord shall have no obligation to cause any such
Month-to-Month Permits to be made available; provided, however, Landlord agrees
that Tenant shall have preference for Month-to-Month Permits over parkers in the
garage that are not tenants of the Building.  If such Month-to-Month Permits are
then available, Tenant shall pay Landlord’s then current parking charges for
each Month-to-Month Permit (plus any taxes thereon) from the date of the taking
of such Month-to-Month Permits on a month-to-month basis, subject to termination
by either party as provided above.  During the period of use of any such
Month-to-Month Permits by Tenant, such Month-to-Month Permits shall be subject
to all other terms and conditions related to parking contained in the Lease,
including without limitation all terms and conditions of this Paragraph.

35.          BROKERAGE.  See Rider to Lease, Paragraph 9.

 

23


--------------------------------------------------------------------------------


 

36.          ENVIRONMENTAL PROVISIONS.


(A)           TENANT’S REPRESENTATIONS, WARRANTIES AND COVENANTS.  TENANT
REPRESENTS, WARRANTS AND COVENANTS THAT (1) THE PREMISES WILL NOT BE USED FOR
ANY DANGEROUS, NOXIOUS OR OFFENSIVE TRADE OR BUSINESS AND THAT IT WILL NOT CAUSE
OR MAINTAIN A NUISANCE THERE, (2) IT WILL NOT BRING, GENERATE, TREAT, STORE, USE
OR DISPOSE OF HAZARDOUS SUBSTANCES (AS HEREINAFTER DEFINED) AT THE PREMISES,
(3) IT SHALL AT ALL TIMES COMPLY WITH ALL ENVIRONMENTAL LAWS (AS HEREINAFTER
DEFINED) AND SHALL CAUSE THE PREMISES TO COMPLY, AND (4) TENANT WILL KEEP THE
PREMISES FREE OF ANY LIEN IMPOSED PURSUANT TO ANY ENVIRONMENTAL LAWS.  PREMISES
FOR THE PURPOSES OF THIS ARTICLE SHALL MEAN THE BUILDING AND PROPERTY, INCLUDING
PARKING AREAS.  UPON THE REQUEST OF LANDLORD, TENANT SHALL PROVIDE LANDLORD WITH
EVIDENCE OF COMPLIANCE WITH ENVIRONMENTAL LAWS.  AT THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE, TENANT SHALL SURRENDER THE PREMISES TO LANDLORD FREE
OF ANY AND ALL HAZARDOUS SUBSTANCES AND IN COMPLIANCE WITH ALL ENVIRONMENTAL
LAWS AND TO THE COMPLETE SATISFACTION OF LANDLORD.


(B)           SUBJECT TO THE PROVISIONS OF THIS ARTICLE AND TO THE PRIOR WRITTEN
CONSENT BY LANDLORD WHICH MAY BE GIVEN OR WITHHELD IN LANDLORD’S SOLE
DISCRETION, TENANT SHALL BE ENTITLED TO USE AND STORE ONLY THOSE HAZARDOUS
SUBSTANCES THAT ARE NECESSARY FOR TENANT’S BUSINESS, PROVIDED THAT SUCH USAGE
AND STORAGE IS IN FULL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS.


(C)           TENANT WILL COOPERATE WITH LANDLORD AND ALLOW LANDLORD AND
LANDLORD’S REPRESENTATIVES ACCESS TO ANY AND ALL PARTS OF THE PREMISES AND TO
THE RECORDS OF TENANT WITH RESPECT TO THE PREMISES FOR ENVIRONMENTAL INSPECTION
PURPOSES AT ANY REASONABLE TIME.  IN CONNECTION THEREWITH, TENANT HEREBY AGREES
THAT LANDLORD OR LANDLORD’S REPRESENTATIVES MAY PERFORM ANY TESTING UPON OR OF
THE PREMISES THAT LANDLORD DEEMS REASONABLY NECESSARY FOR THE EVALUATION OF
ENVIRONMENTAL RISKS, COSTS, OR PROCEDURES, INCLUDING SOILS OR OTHER SAMPLING OR
CORING.


(D)           VIOLATIONS — ENVIRONMENTAL DEFAULTS:


(I)            TENANT SHALL GIVE TO LANDLORD PROMPT VERBAL AND FOLLOW-UP WRITTEN
NOTICE AS SOON AS IT BECOMES AWARE OF ANY ACTUAL OR THREATENED SPILLS, RELEASES
OR DISCHARGES OF HAZARDOUS SUBSTANCES ON THE PREMISES, CAUSED BY THE ACTS OR
OMISSIONS OF TENANT OR ITS AGENTS, EMPLOYEES, REPRESENTATIVES, INVITEES,
LICENSEES, SUBTENANTS, CUSTOMERS OR CONTRACTORS.  TENANT COVENANTS TO PROMPTLY
INVESTIGATE, CLEAN UP AND OTHERWISE REMEDIATE ANY SPILL, RELEASE OR DISCHARGE OF
HAZARDOUS SUBSTANCES CAUSED BY THE ACTS OR OMISSIONS OF TENANT OR ITS AGENTS,
EMPLOYEES, REPRESENTATIVES, INVITEES, LICENSEES, SUBTENANTS, CUSTOMERS OR
CONTRACTORS AT TENANT’S SOLE COST AND EXPENSE; SUCH INVESTIGATION, CLEAN UP AND
REMEDIATION TO BE PERFORMED IN ACCORDANCE WITH ALL ENVIRONMENTAL LAWS AND TO THE
REASONABLE SATISFACTION OF LANDLORD, LANDLORD’S LENDERS, IF ANY, AND ANY
GOVERNMENTAL AGENCY, AND AFTER TENANT HAS OBTAINED LANDLORD’S WRITTEN CONSENT,
WHICH SHALL NOT BE UNREASONABLY WITHHELD.  TENANT SHALL RETURN THE PREMISES TO
THE CONDITION EXISTING PRIOR TO THE INTRODUCTION OF ANY SUCH HAZARDOUS
SUBSTANCES.


(II)           IN THE EVENT OF (1) A VIOLATION OF AN ENVIRONMENTAL LAW WHICH IS
TENANT’S RESPONSIBILITY HEREUNDER, (2) A RELEASE, SPILL OR DISCHARGE OF A
HAZARDOUS SUBSTANCE ON OR FROM THE PREMISES, (3) THE DISCOVERY OF AN
ENVIRONMENTAL CONDITION REQUIRING RESPONSE WHICH VIOLATION, RELEASE, OR
CONDITION IS ATTRIBUTABLE TO THE ACTS OR OMISSIONS OF TENANT, ITS AGENTS,
EMPLOYEES, REPRESENTATIVES, INVITEES, LICENSEES, SUBTENANTS, CUSTOMERS OR
CONTRACTORS, OR (4) AN EMERGENCY ENVIRONMENTAL CONDITION WHICH IS TENANT’S
RESPONSIBILITY HEREUNDER (COLLECTIVELY “ENVIRONMENTAL DEFAULTS”), LANDLORD SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO IMMEDIATELY ENTER THE PREMISES, TO
SUPERVISE AND APPROVE ANY ACTIONS TAKEN BY TENANT TO ADDRESS THE VIOLATION,
RELEASE OR ENVIRONMENTAL CONDITION; AND IN THE EVENT TENANT FAILS TO IMMEDIATELY
ADDRESS SUCH VIOLATION, RELEASE, OR ENVIRONMENTAL CONDITION, OR IF THE LANDLORD
DEEMS IT NECESSARY, THEN LANDLORD MAY PERFORM, AT TENANT’S EXPENSE, ANY LAWFUL
ACTIONS NECESSARY TO ADDRESS THE VIOLATION, RELEASE, OR ENVIRONMENTAL CONDITION.


(III)          LANDLORD HAS THE RIGHT, BUT NOT THE OBLIGATION, TO CURE ANY
ENVIRONMENTAL DEFAULTS, HAS THE RIGHT TO SUSPEND SOME OR ALL OF THE OPERATIONS
OF THE TENANT UNTIL IT HAS DETERMINED TO IS SOLE SATISFACTION THAT APPROPRIATE
MEASURES


 

24


--------------------------------------------------------------------------------



 


HAVE BEEN TAKEN, AND HAS THE RIGHT TO TERMINATE THE LEASE UPON THE OCCURRENCE OF
AN ENVIRONMENTAL DEFAULT.


(E)           ADDITIONAL RENT.  ANY EXPENSES WHICH THE LANDLORD INCURS, WHICH
ARE TO BE AT TENANT’S EXPENSE PURSUANT TO THIS ARTICLE, WILL BE CONSIDERED
ADDITIONAL RENT UNDER THIS LEASE AND SHALL BE PAID BY TENANT ON DEMAND BY
LANDLORD.


(F)            INDEMNIFICATION.  TENANT SHALL INDEMNIFY, DEFEND (WITH COUNSEL
APPROVED BY LANDLORD) AND HOLD LANDLORD AND LANDLORD’S AFFILIATES, SHAREHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, JUDGMENTS, DAMAGES (INCLUDING CONSEQUENTIAL DAMAGES), PENALTIES, FINES,
LIABILITIES, LOSSES, SUITS, ADMINISTRATIVE PROCEEDINGS, COSTS AND EXPENSES OF
ANY KIND OR NATURE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, WHICH ARISE OUT
OF OR IN ANY WAY RELATED TO THE ACTS OR OMISSIONS OF TENANT, ITS AGENTS,
EMPLOYEES, REPRESENTATIVES, INVITEES, LICENSEES, SUBTENANTS, CUSTOMERS OR
CONTRACTORS DURING OR AFTER THE TERM OF THIS LEASE (INCLUDING, BUT NOT LIMITED
TO, ATTORNEY, CONSULTANT, LABORATORY AND EXPERT FEES AND INCLUDING WITHOUT
LIMITATION, DIMINUTION IN THE VALUE OF THE PREMISES, DAMAGES FOR THE LOSS OR
RESTRICTION ON USE OF RENTABLE OR USABLE SPACE OR OF ANY AMENITY OF THE PREMISES
AND DAMAGES ARISING FROM ANY ADVERSE IMPACT ON MARKETING OF SPACE), ARISING FROM
OR RELATED TO THE USE, PRESENCE, TRANSPORTATION, STORAGE, DISPOSAL, SPILL,
RELEASE OR DISCHARGE OF HAZARDOUS SUBSTANCES ON OR ABOUT THE PREMISES.


(G)           DEFINITIONS.


(I)            “HAZARDOUS SUBSTANCE” MEANS (A) ASBESTOS AND ANY
ASBESTOS-CONTAINING MATERIAL AND ANY SUBSTANCE THAT IS THEN DEFINED OR LISTED
IN, OR OTHERWISE CLASSIFIED PURSUANT TO, ANY ENVIRONMENTAL LAWS OR ANY
APPLICABLE LAWS OR REGULATIONS AS A “HAZARDOUS SUBSTANCE”, “HAZARDOUS MATERIAL”,
“HAZARDOUS WASTE”, “INFECTIOUS WASTE”, “TOXIC SUBSTANCE”, “TOXIC POLLUTANT” OR
ANY OTHER FORMATION INTENDED TO DEFINE, LIST OR CLASSIFY SUBSTANCES BY REASON OF
DELETERIOUS PROPERTIES SUCH AS IGNITABILITY, CORROSIVITY, REACTIVITY,
CARCINOGENICITY, TOXICITY, REPRODUCTIVE TOXICITY, OR TOXICITY CHARACTERISTIC
LEACHING PROCEDURE (TCLP) TOXICITY, (B) ANY PETROLEUM AND DRILLING FLUIDS,
PRODUCED WATERS, AND OTHER WASTES ASSOCIATED WITH THE EXPLORATION, DEVELOPMENT
OR PRODUCTION OF CRUDE OIL NATURAL GAS, OR GEOTHERMAL RESOURCE, AND
(C) PETROLEUM PRODUCTS, POLYCHLORINATED BIPHENYLS, UREA FORMALDEHYDE, RADON GAS,
RADIOACTIVITY MATERIAL (INCLUDING ANY SOURCE, SPECIAL NUCLEAR, OR BY-PRODUCT
MATERIAL), AND MEDICAL WASTE.


(II)           “ENVIRONMENTAL LAWS” COLLECTIVELY MEANS AND INCLUDES ALL PRESENT
AND FUTURE LAWS AND ANY AMENDMENTS (WHETHER COMMON LAW, STATUTE, RULE, ORDER,
REGULATION OR OTHERWISE), PERMITS, AND OTHER REQUIREMENTS OR GUIDELINES OF
GOVERNMENTAL AUTHORITIES APPLICABLE TO THE PREMISES AND RELATING TO THE
ENVIRONMENTAL AND ENVIRONMENTAL CONDITIONS OR TO ANY HAZARDOUS SUBSTANCE
(INCLUDING, WITHOUT LIMITATION, CERCLA, 42 U.S.C. §9601, ET SEQ.; THE RESOURCE
CONSERVATION AND RECOVERY ACT OF 1976, 42 U.S.C., §6901, ET SEQ.; THE HAZARDOUS
MATERIALS TRANSPORTATION ACT, 49 U.S.C. §1801, ET SEQ.; THE FEDERAL WATER
POLLUTION CONTROL ACT, 33 U.S.C. §1251, ET SEQ.; THE CLEAN AIR ACT, 33 U.S.C.
§7401, ET SEQ.; THE CLEAN AIR ACT, 42 U.S.C. §741, ET SEQ.; THE TOXIC SUBSTANCES
CONTROL ACT, 15 U.S.C. §2601-2629; THE SAFE DRINKING WATER ACT, 42 U.S.C.
§300F-300J; THE EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT, 42 U.S.C.
§1101, ET SEQ.; AND ANY SO-CALLED “SUPER FUND” OR “SUPER LIEN” LAW, ANY LAW
REQUIRING THE FILING OF REPORTS AND NOTICES RELATING TO HAZARDOUS SUBSTANCES,
ENVIRONMENTAL LAWS ADMINISTERED BY THE ENVIRONMENTAL PROTECTION AGENCY, AND ANY
SIMILAR STATE AND LOCAL LAWS AND REGULATIONS, ALL AMENDMENTS THERETO AND ALL
REGULATIONS, ORDERS, DECISIONS, AND DECREES NOW OR HEREAFTER PROMULGATED
THEREUNDER CONCERNING THE ENVIRONMENT, INDUSTRIAL HYGIENE OR PUBLIC HEALTH OR
SAFETY).


(H)           SURVIVAL.  THE PROVISIONS OF THIS ARTICLE SHALL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.

 

25


--------------------------------------------------------------------------------



 

37.          TELECOMMUNICATIONS.


(A)           LIMITATION OF RESPONSIBILITY.  TENANT SHALL HAVE THE RIGHT TO USE
ANY TELECOMMUNICATION PROVIDER CHOSEN BY TENANT, SUBJECT TO REASONABLE
REQUIREMENTS OF LANDLORD TO ALLOCATE SPACE IN THE BUILDING’S CONDUITS AND/OR
EQUIPMENT ROOMS.  IN NO INSTANCE SHALL LANDLORD CHARGE A TELECOMMUNICATIONS
PROVIDER CHOSEN BY TENANT FEES, RENTS OR OTHER SUMS IN ORDER FOR SUCH PROVIDER
TO SERVE TENANT IN THE PREMISES; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN
THE FOREGOING SHALL BE DEEMED TO PRECLUDE LANDLORD FROM CHARGING ANY SUCH
TELECOMMUNICATIONS PROVIDER LANDLORD’S STANDARD CHARGE FOR ACCESS TO AREAS
OUTSIDE THE PREMISES, INCLUDING WITHOUT LIMITATION, RISER CABLES OR TERMINAL
BLOCKS.  IF THERE IS MORE THAN ONE TENANT ON A FLOOR, LANDLORD WILL ALLOCATE
HOOK UPS TO THE TERMINAL BLOCK BASED ON THE PROPORTION OF RENTABLE SQUARE FEET
THAT EACH TENANT OCCUPIES ON THE FLOOR.  TENANT ACKNOWLEDGES AND AGREES THAT ALL
TELEPHONE AND TELECOMMUNICATIONS SERVICES DESIRED BY TENANT SHALL BE ORDERED AND
UTILIZED AT THE SOLE COST AND EXPENSE OF TENANT, SUBJECT TO REIMBURSEMENT FROM
THE TENANT ALLOWANCE. SUBJECT TO LANDLORD’S SUPERVISION AND APPROVAL, TENANT
SHALL HAVE THE RIGHT TO USE THE RISER CABLES BY INSTALLING TELECOMMUNICATION
LINES FROM THE PREMISES TO THE TERMINAL BLOCK ON THE FLOOR OR FLOORS ON WHICH
THE PREMISES ARE LOCATED (SUCH LINES, AND ANY OTHER VOICE/DATA CABLES, LINES OR
WIRES USED OR INSTALLED BY OR FOR TENANT AND SERVING THE PREMISES ARE REFERRED
TO AS THE “TELECOMMUNICATION LINES”). LANDLORD MAKES NO REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE CAPACITY, SUITABILITY OR DESIGN OF THE RISER
CABLES OR TERMINAL BLOCKS.  THE INSTALLATION AND HOOK-UP OF TELECOMMUNICATION
LINES BY TENANT WILL BE SUBJECT TO PARAGRAPH 21 OF THIS LEASE. TENANT WILL HAVE
NO RIGHTS OR INTEREST IN THE RISER CABLES AND TERMINAL BLOCKS IN THE BUILDING
THEREIN EXCEPT AS SET FORTH HEREIN.  OTHER THAN IN THE CASE OF LANDLORD’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, LANDLORD SHALL NOT BE LIABLE FOR: (A) ANY
DAMAGE TO TENANT’S OR ITS SUBTENANTS’ TELEPHONE LINES, TELEPHONES OR OTHER
EQUIPMENT CONNECTED TO THE TELECOMMUNICATION LINES, (B) INTERRUPTION OR FAILURE
OF, OR INTERFERENCE WITH, TELEPHONE OR OTHER SERVICE COMING THROUGH THE
TELECOMMUNICATION LINES TO THE PREMISES, OR (C) UNAUTHORIZED EAVESDROPPING OR
WIRETAPPING.  ALL TELEPHONE AND TELECOMMUNICATIONS DESIRED BY TENANT MUST BE
ORDERED AND UTILIZED AT THE SOLE EXPENSE OF TENANT. ALL OF TENANT’S
TELECOMMUNICATIONS EQUIPMENT MUST BE AND REMAIN SOLELY IN THE PREMISES, IN
ACCORDANCE WITH THIS LEASE AND WITH THE REASONABLE RULES AND REGULATIONS ADOPTED
BY LANDLORD FROM TIME TO TIME. UNLESS OTHERWISE SPECIFICALLY AGREED TO IN
WRITING, LANDLORD SHALL HAVE NO RESPONSIBILITY FOR THE MAINTENANCE OF TENANT’S
TELECOMMUNICATIONS EQUIPMENT, INCLUDING WIRING; NOR FOR ANY WIRING OR OTHER
INFRASTRUCTURE TO WHICH TENANT’S TELECOMMUNICATIONS EQUIPMENT MAY BE CONNECTED. 
TENANT AGREES THAT, TO THE EXTENT ANY SUCH SERVICE IS INTERRUPTED, CURTAILED OR
DISCONTINUED, UNLESS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LANDLORD, LANDLORD SHALL HAVE NO OBLIGATION OR LIABILITY WITH RESPECT THERETO
AND IT SHALL BE THE SOLE OBLIGATION OF TENANT AT ITS EXPENSE TO OBTAIN
SUBSTITUTE SERVICE.


(B)           NECESSARY SERVICE INTERRUPTIONS.  LANDLORD SHALL HAVE THE RIGHT,
UPON REASONABLE PRIOR NOTICE TO TENANT, TO INTERRUPT OR TURN OFF
TELECOMMUNICATIONS FACILITIES IN THE EVENT OF EMERGENCY OR AS NECESSARY IN
CONNECTION WITH REPAIRS TO THE BUILDING OR INSTALLATION OF TELECOMMUNICATIONS
EQUIPMENT FOR OTHER TENANTS OF THE BUILDING.


(C)           REMOVAL OF EQUIPMENT, WIRING AND OTHER FACILITIES.  ANY AND ALL
TELECOMMUNICATIONS EQUIPMENT INSTALLED IN THE PREMISES OR ELSEWHERE IN THE
BUILDING BY OR ON BEHALF OF TENANT, INCLUDING WIRING, OR OTHER FACILITIES FOR
TELECOMMUNICATIONS TRANSMITTAL, SHALL BE REMOVED PRIOR TO THE EXPIRATION OR
EARLIER TERMINATION OF THE LEASE TERM, BY TENANT AT ITS SOLE COST OR, AT
LANDLORD’S ELECTION, BY LANDLORD AT TENANT’S SOLE COST, WITH THE COST THEREOF TO
BE PAID AS ADDITIONAL RENT.  LANDLORD SHALL HAVE THE RIGHT, HOWEVER, UPON
WRITTEN NOTICE TO TENANT TO REQUIRE TENANT TO ABANDON AND LEAVE IN PLACE,
WITHOUT ADDITIONAL PAYMENT TO TENANT OR CREDIT AGAINST RENT, ANY AND ALL
TELECOMMUNICATIONS WIRING AND RELATED INFRASTRUCTURE, OR SELECTED COMPONENTS
THEREOF, WHETHER LOCATED IN THE PREMISES OR ELSEWHERE IN THE BUILDING.  TENANT
COVENANTS THAT TENANT SHALL BE THE SOLE OWNER OF SUCH WIRING AND RELATED
INFRASTRUCTURE AND SHALL HAVE GOOD RIGHT TO SURRENDER SAID WIRING AND RELATED
INFRASTRUCTURE, WHICH IS FREE OF ALL LIENS AND ENCUMBRANCES AND SHALL BE IN GOOD
WORKING ORDER.


(D)           NEW PROVIDER INSTALLATIONS.  IN THE EVENT THAT TENANT WISHES AT
ANY TIME TO UTILIZE THE SERVICES OF A TELEPHONE OR TELECOMMUNICATIONS PROVIDER
WHOSE EQUIPMENT IS NOT THEN SERVICING THE BUILDING, NO SUCH PROVIDER SHALL BE
PERMITTED TO INSTALL ITS LINES OR OTHER EQUIPMENT WITHIN THE BUILDING WITHOUT
FIRST SECURING THE PRIOR WRITTEN APPROVAL OF THE LANDLORD, WHICH APPROVAL MAY
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED BY LANDLORD. THE PARTIES
AGREE THAT WITHOUT LIMITING LANDLORD’S RIGHTS TO REASONABLY APPROVE AND/OR
REASONABLY CONDITION APPROVAL, LANDLORD WILL NOT BE DEEMED TO HAVE UNREASONABLY
WITHHELD ITS APPROVAL IF THE BUILDING DOES NOT HAVE THE CAPACITY (AS REASONABLY
DETERMINED BY LANDLORD AND CONFIRMED BY AN INDEPENDENT THIRD PARTY
TELECOMMUNICATIONS ENGINEER RETAINED BY TENANT AT TENANT’S SOLE COST) TO

 

26


--------------------------------------------------------------------------------



 


SUPPORT ANOTHER SERVICE PROVIDER.  LANDLORD’S APPROVAL SHALL NOT BE DEEMED ANY
KIND OF WARRANTY OR REPRESENTATION BY LANDLORD, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY OR REPRESENTATION AS TO THE SUITABILITY, COMPETENCE, OR FINANCIAL
STRENGTH OF THE PROVIDER. WITHOUT LIMITATION OF THE FOREGOING STANDARD, UNLESS
ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED TO LANDLORD’S COMMERCIALLY
REASONABLE SATISFACTION, LANDLORD SHALL DECLINE TO GIVE ITS APPROVAL:


(I)            LANDLORD SHALL INCUR NO EXPENSES WHATSOEVER WITH RESPECT TO ANY
ASPECT OF THE PROVIDER’S PROVISION OF ITS SERVICES, INCLUDING WITHOUT
LIMITATION, THE COSTS OF INSTALLATION, MATERIALS, SERVICES AND SUPERVISION;


(II)           PRIOR TO COMMENCEMENT OF ANY WORK IN OR ABOUT THE BUILDING BY THE
PROVIDER, THE PROVIDER SHALL SUPPLY LANDLORD WITH SUCH WRITTEN INDEMNITIES,
INSURANCE, FINANCIAL STATEMENTS, AND SUCH OTHER ITEMS AS LANDLORD DETERMINES TO
BE NECESSARY TO PROTECT ITS FINANCIAL INTERESTS AND THE INTERESTS OF THE
BUILDING RELATING TO THE PROPOSED ACTIVITIES OF THE PROVIDER;


(III)          THE PROVIDER AGREES TO ABIDE BY SUCH RULES AND REGULATIONS,
BUILDING AND OTHER CODES, JOB SITE RULES AND SUCH OTHER REQUIREMENTS AS ARE
DETERMINED BY LANDLORD TO BE NECESSARY TO PROTECT THE INTERESTS OF THE BUILDING,
THE TENANTS IN THE BUILDING AND LANDLORD, IN THE SAME OR SIMILAR MANNER AS
LANDLORD HAS THE RIGHT TO PROTECT ITSELF AND THE BUILDING WITH RESPECT TO
PROPOSED ALTERATIONS;


(IV)          LANDLORD REASONABLY DETERMINES THAT THERE IS SUFFICIENT SPACE IN
THE BUILDING FOR THE PLACEMENT OF THE PROVIDER’S EQUIPMENT AND MATERIALS;


(V)           THE PROVIDER AGREES TO ABIDE BY LANDLORD REQUIREMENTS, IF ANY,
THAT PROVIDER USE EXISTING BUILDING CONDUITS AND PIPES OR USE BUILDING
CONTRACTORS (OR OTHER CONTRACTORS APPROVED BY LANDLORD);


(VI)          LANDLORD RECEIVES FROM THE PROVIDER SUCH COMPENSATION AS IS
DETERMINED BY LANDLORD TO COMPENSATE IT FOR SPACE USED IN THE BUILDING FOR THE
STORAGE AND MAINTENANCE OF THE PROVIDER’S EQUIPMENT, FOR THE FAIR MARKET VALUE
OF A PROVIDER’S ACCESS TO THE BUILDING, AND THE COSTS WHICH MAY REASONABLY BE
EXPECTED TO BE INCURRED BY LANDLORD;


(VII)         THE PROVIDER AGREES TO DELIVER TO LANDLORD DETAILED “AS BUILT”
PLANS IMMEDIATELY AFTER THE INSTALLATION OF THE PROVIDER’S EQUIPMENT IS
COMPLETE; AND


(VIII)        ALL OF THE FOREGOING MATTERS ARE DOCUMENTED IN A WRITTEN LICENSE
AGREEMENT BETWEEN LANDLORD AND THE PROVIDER, THE FORM AND CONTENT OF WHICH IS
REASONABLY SATISFACTORY TO LANDLORD;


(E)           LIMIT OF DEFAULT OR BREACH.  NOTWITHSTANDING ANY PROVISION OF THE
PROCEEDING PARAGRAPHS TO THE CONTRARY, THE REFUSAL OF LANDLORD TO GRANT ITS
APPROVAL TO ANY PROSPECTIVE TELECOMMUNICATIONS PROVIDER SHALL NOT BE DEEMED A
DEFAULT OR BREACH BY LANDLORD OF ITS OBLIGATION UNDER THIS LEASE UNLESS AND
UNTIL LANDLORD IS ADJUDICATED TO HAVE ACTED RECKLESSLY OR MALICIOUSLY WITH
RESPECT TO TENANT’S REQUEST FOR APPROVAL, AND IN THAT EVENT, TENANT SHALL STILL
HAVE NO RIGHT TO TERMINATE THE LEASE OR CLAIM AN ENTITLEMENT TO RENT ABATEMENT,
BUT MAY AS TENANT’S SOLE AND EXCLUSIVE RECOURSE SEEK A JUDICIAL ORDER OF
SPECIFIC PERFORMANCE COMPELLING LANDLORD TO GRANT ITS APPROVAL AS TO THE
PROSPECTIVE PROVIDER IN QUESTION.  THE PROVISIONS OF THIS PARAGRAPH MAY BE
ENFORCED SOLELY BY TENANT AND LANDLORD, ARE NOT FOR THE BENEFIT OF ANY OTHER
PARTY (INCLUDING ANY SUBTENANT), AND SPECIFICALLY BUT WITHOUT LIMITATION, NO
TELEPHONE OR TELECOMMUNICATIONS PROVIDER SHALL BE DEEMED A THIRD PARTY
BENEFICIARY OF THIS LEASE.


(F)            INSTALLATION AND USE OF WIRELESS TECHNOLOGIES.  TENANT SHALL NOT
UTILIZE ANY WIRELESS COMMUNICATIONS EQUIPMENT (OTHER THAN USUAL AND CUSTOMARY
CELLULAR TELEPHONES), INCLUDING ANTENNAE AND SATELLITE RECEIVER DISHES, WITHIN
THE PREMISES OR THE BUILDING, WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT.  SUCH
CONSENT MAY BE CONDITIONED IN SUCH A MANNER SO AS TO PROTECT LANDLORD’S
FINANCIAL INTERESTS AND THE INTERESTS OF THE BUILDING, AND THE OTHER TENANTS


 

27


--------------------------------------------------------------------------------



 


THEREIN, IN A MANNER SIMILAR TO THE ARRANGEMENTS DESCRIBED IN THE IMMEDIATELY
PRECEDING PARAGRAPHS.


(G)           LIMITATION OF LIABILITY FOR EQUIPMENT INTERFERENCE.  IN THE EVENT
THAT TELECOMMUNICATIONS EQUIPMENT, WIRING AND FACILITIES OR SATELLITE AND
ANTENNAE EQUIPMENT OF ANY TYPE INSTALLED BY OR AT THE REQUEST OF TENANT WITHIN
THE TENANT’S PREMISES, ON THE ROOF, OR ELSEWHERE WITHIN OR ON THE BUILDING
CAUSES INTERFERENCE TO EQUIPMENT USED BY ANOTHER PARTY, TENANT SHALL ASSUME ALL
LIABILITY RELATED TO SUCH INTERFERENCE.  TENANT SHALL USE REASONABLE EFFORTS,
AND SHALL COOPERATE WITH LANDLORD AND OTHER PARTIES, TO PROMPTLY ELIMINATE SUCH
INTERFERENCE.  IN THE EVENT THAT TENANT IS UNABLE TO DO SO, TENANT WILL
SUBSTITUTE ALTERNATIVE EQUIPMENT WHICH REMEDIES THE SITUATION.  IF SUCH
INTERFERENCE PERSISTS, TENANT SHALL DISCONTINUE THE USE OF SUCH EQUIPMENT, AND,
AT LANDLORD’S DISCRETION, REMOVE SUCH EQUIPMENT ACCORDING TO FOREGOING
SPECIFICATIONS.

38.          ERISA REPRESENTATION.


(A)           TENANT ACKNOWLEDGES THAT IT HAS BEEN ADVISED THAT AN AFFILIATE OF
LANDLORD IS A COLLECTIVE INVESTMENT FUND (THE “FUND”) WHICH HOLDS THE ASSETS OF
ONE OR MORE EMPLOYEE BENEFIT PLANS OR RETIREMENT ARRANGEMENTS WHICH ARE SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”) (EACH A “PLAN”), AND WITH RESPECT TO WHICH MORGAN GUARANTY TRUST
COMPANY OF NEW YORK (“MGT”) IS THE TRUSTEE AND THAT, AS A RESULT, LANDLORD MAY
BE PROHIBITED BY LAW FROM ENGAGING IN CERTAIN TRANSACTIONS.


(B)           LANDLORD HEREBY REPRESENTS AND WARRANTS TO TENANT THAT, AS OF THE
DATE HEREOF, THAT LANDLORD HAS NO PLANS WHOSE ASSETS ARE INVESTED IN THE FUND
WHICH, TOGETHER WITH THE INTERESTS OF ANY OTHER PLANS MAINTAINED BY THE SAME
EMPLOYER OR EMPLOYEE ORGANIZATION, REPRESENT A COLLECTIVE INTEREST IN THE FUND
IN EXCESS OF TEN PERCENT (10%) OF THE TOTAL INTERESTS IN THE FUND (EACH, A “10%
PLAN”).  IN THE EVENT LANDLORD PARTICIPATES IN ONE OR MORE 10% PLANS
(COLLECTIVELY, THE “EXISTING 10% PLAN”), TENANT SHALL COMPLY WITH THE PROVISIONS
IN SUBPARAGRAPH (D) BELOW.


(C)           TENANT REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF, AND AT
ALL TIMES WHILE IT IS A TENANT UNDER THIS LEASE, ONE OF THE FOLLOWING STATEMENTS
IS, AND WILL CONTINUE TO BE, TRUE:  (1) TENANT IS NOT A “PARTY IN INTEREST” (AS
DEFINED IN SECTION 3(14) OF ERISA) OR A “DISQUALIFIED PERSON” (AS DEFINED IN
SECTION 4975 OF THE CODE) (EACH A “PARTY IN INTEREST”) WITH RESPECT TO THE
EXISTING 10% PLAN OR, (2) IF TENANT IS A PARTY IN INTEREST, THAT:

(A)          neither Tenant nor its “affiliate” (as defined in Section V(c) of
PTCE 84-14, “Affiliate”) has, or during the immediately preceding one (1) year
has, exercised the authority to either:  (i) appoint or terminate MGT as the
qualified professional asset manager (as defined in Section V(a) of PTCE 84-14,
“QPAM”) of any of the assets of the Existing 10% Plan with respect to which
Tenant or its Affiliate is a Party in Interest; or (ii) negotiate the terms of
the management agreement with MGT, including renewals or modifications thereof,
on behalf of the Existing 10% Plan; and

(B)           neither Tenant nor any entity controlling, or controlled by,
Tenant owns a Five Percent (5%) or more interest (within the meaning of
PTCE 84-14, “5% Interest”) in MGT or JP Morgan & Co. Incorporated.


(D)           IN THE EVENT THAT LANDLORD OR THE FUND NOTIFIES TENANT IN WRITING
THAT A PLAN OTHER THAN THE EXISTING 10% PLAN MAY BECOME A 10% PLAN, TENANT WILL,
WITHIN 10 DAYS OF SUCH NOTIFICATION, INFORM THE FUND IN WRITING AS TO WHETHER IT
CAN MAKE THE SAME REPRESENTATIONS WHICH IT MADE IN SUBSECTION (C) OF THIS
SECTION WITH RESPECT TO SUCH PROSPECTIVE 10% PLAN.  THEREAFTER, IF BASED ON SUCH
REPRESENTATIONS MADE BY TENANT SUCH PLAN BECOMES A 10% PLAN, TENANT REPRESENTS
AND WARRANTS THAT, AT ALL TIMES DURING THE PERIOD TENANT IS A TENANT UNDER THE
LEASE, ONE OF THE STATEMENTS SET FORTH IN SUBSECTION (C) WILL BE TRUE WITH
RESPECT TO SUCH 10% PLAN.

 

28


--------------------------------------------------------------------------------


 

39.          SPECIAL STIPULATION.


(A)           NO RECEIPT OF MONEY BY THE LANDLORD FROM THE TENANT AFTER THE
TERMINATION OF THIS LEASE OR AFTER THE SERVICE OF ANY NOTICE OR AFTER THE
COMMENCEMENT OF ANY SUIT, OR AFTER FINAL JUDGMENT FOR POSSESSION OF THE PREMISES
SHALL REINSTATE, CONTINUE OR EXTEND THE TERM OF THIS LEASE OR AFFECT ANY SUCH
NOTICE, DEMAND OR SUIT OR IMPLY CONSENT FOR ANY ACTION FOR WHICH LANDLORD’S
CONSENT IS REQUIRED.


(B)           INTENTIONALLY OMITTED.


(C)           NO WAIVER OF ANY DEFAULT OF THE TENANT HEREUNDER SHALL BE IMPLIED
FROM ANY OMISSION BY THE LANDLORD TO TAKE ANY ACTION ON ACCOUNT OF SUCH DEFAULT
IF SUCH DEFAULT PERSISTS OR BE REPEATED, AND NO EXPRESS WAIVER SHALL AFFECT ANY
DEFAULT OTHER THAN THE DEFAULT SPECIFIED IN THE EXPRESS WAIVER AND THAT ONLY FOR
THE TIME AND TO THE EXTENT THEREIN STATED.


(D)           THE TERM “LANDLORD” AS USED IN THIS LEASE, SO FAR AS COVENANTS OR
AGREEMENTS ON THE PART OF THE LANDLORD ARE CONCERNED, SHALL BE LIMITED TO MEAN
AND INCLUDE ONLY THE OWNER OR OWNERS OF THE LANDLORD’S INTEREST IN THIS LEASE AT
THE TIME IN QUESTION, AND IN THE EVENT OF ANY TRANSFER OR TRANSFERS OF SUCH
INTEREST THE LANDLORD HEREIN NAMED (AND IN CASE OF ANY SUBSEQUENT TRANSFER, THE
THEN TRANSFEROR) SHALL BE AUTOMATICALLY FREED AND RELIEVED FROM AND AFTER THE
DATE OF SUCH TRANSFER OF ALL PERSONAL LIABILITY AS RESPECTS THE PERFORMANCE OF
ANY COVENANTS OR AGREEMENTS ON THE PART OF THE LANDLORD CONTAINED IN THIS LEASE
THEREAFTER TO BE PERFORMED.


(E)           IT IS UNDERSTOOD THAT THE LANDLORD MAY OCCUPY PORTIONS OF THE
BUILDING IN THE CONDUCT OF THE LANDLORD’S BUSINESS.  IN SUCH EVENT, ALL
REFERENCES HEREIN TO OTHER TENANTS OF THE BUILDING SHALL BE DEEMED TO INCLUDE
THE LANDLORD AS AN OCCUPANT.


(F)            THE TERM “CITY” AS USED IN THIS LEASE SHALL BE UNDERSTOOD TO MEAN
THE CITY IN WHICH THE PROPERTY IS LOCATED.


(G)           ALL OF THE COVENANTS OF THE TENANT HEREUNDER SHALL BE DEEMED AND
CONSTRUED TO BE “CONDITIONS” AS WELL AS “COVENANTS” AS THOUGH THE WORDS
SPECIFICALLY EXPRESSING OR IMPORTING COVENANTS AND CONDITIONS WERE USED IN EACH
SEPARATE INSTANCE.


(H)           THE TENANT AGREES THAT, UPON RECEIVING A WRITTEN REQUEST FROM THE
LANDLORD, THE TENANT WILL WITHIN TEN (10) DAYS DELIVER A COPY OF THIS LEASE, OR,
IF THE LANDLORD SO REQUESTS, A MEMORANDUM OF THIS LEASE, IN RECORDABLE FORM TO
THE LANDLORD.  TENANT SHALL NOT RECORD THIS LEASE OR A MEMORANDUM THEREOF,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LANDLORD.


(I)            NEITHER PARTY HAS MADE ANY REPRESENTATIONS OR PROMISE, EXCEPT AS
CONTAINED HEREIN, OR IN SOME FURTHER WRITING SIGNED BY THE PARTY MAKING SUCH
REPRESENTATION OR PROMISE.


(J)            IN THE ABSENCE OF FRAUD, NO PERSON, FIRM OR CORPORATION, OR THE
HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS, RESPECTIVELY, THEREOF,
EXECUTING THIS LEASE FOR LANDLORD AS AGENT, TRUSTEE OR IN ANY OTHER
REPRESENTATIVE CAPACITY SHALL EVER BE DEEMED OR HELD INDIVIDUALLY LIABLE
HEREUNDER FOR ANY REASON OR CAUSE WHATSOEVER.


(K)           IN THE EVENT OF VARIATION OR DISCREPANCY, THE LANDLORD’S ORIGINAL
COPY OF THE LEASE SHALL CONTROL.


(L)            EACH PROVISION HEREOF SHALL EXTEND TO AND SHALL, AS THE CASE MAY
REQUIRE, BIND AND INURE TO THE BENEFIT OF THE LANDLORD AND THE TENANT AND THEIR
RESPECTIVE HEIRS, LEGAL REPRESENTATIVES AND SUCCESSORS, AND ASSIGNS IN THE EVENT
THIS LEASE HAS BEEN ASSIGNED WITH THE EXPRESS WRITTEN CONSENT OF THE LANDLORD.


(M)          THE TENANT AGREES THAT IT IS TENANT’S SOLE OBLIGATION TO COMPLY
WITH THE PROVISIONS OF THE AMERICANS WITH DISABILITIES ACT (“ADA”), AS AMENDED
FROM TIME TO TIME, WITH REGARD TO THE PREMISES.  TENANT AGREES TO INDEMNIFY,
DEFEND AND PROTECT LANDLORD FROM ANY CLAIM OR SUIT BROUGHT AGAINST LANDLORD FOR
TENANT’S FAILURE TO COMPLY WITH THE TENANT’S OBLIGATIONS TO MAINTAIN THE LEASED
PREMISES PURSUANT TO ADA.


(N)           EACH OF LANDLORD AND TENANT, AND EACH PERSON SIGNING FOR THEM,
HEREBY WARRANTS AND REPRESENTS TO THE OTHER THAT THE INDIVIDUAL SIGNING ON
BEHALF OF THAT PARTY IS FULLY AUTHORIZED TO SIGN ON BEHALF OF, AND TO BIND, SUCH
PARTY AND THAT, WHEN SIGNED BY THE PARTIES, THIS


 

29


--------------------------------------------------------------------------------



 


LEASE SHALL BE FULLY BINDING ON THE PARTY ON WHOSE BEHALF THIS LEASE IS EXECUTED
BY SUCH INDIVIDUAL.


(O)           IF THERE BE MORE THAN ONE TENANT, THE OBLIGATIONS UNDER THE LEASE
IMPOSED UPON TENANT SHALL BE JOINT AND SEVERAL.


(P)           THIS LEASE REPRESENTS THE ENTIRE AGREEMENT OF LANDLORD AND TENANT
WITH REGARD TO THE LEASE, WITH ALL PRIOR WRITINGS AND VERBAL NEGOTIATIONS WITH
REGARD THERETO BEING MERGED HEREIN.


(Q)           TENANT ACKNOWLEDGES AND AGREES THAT LANDLORD, AT ITS SOLE COST AND
DISCRETION, SHALL HAVE THE RIGHT TO REMEASURE THE BUILDING AT ANY TIME.  SUCH
REMEASUREMENT SHALL BE PERFORMED IN ACCORDANCE WITH THE THEN EXISTING STANDARDS
ESTABLISHED BY BUILDING OWNERS AND MANAGERS ASSOCIATION INTERNATIONAL (“BOMA”). 
THE LANDLORD HAS THE SOLE RIGHT AND DISCRETION TO IMPLEMENT THE REMEASUREMENT OF
THE BUILDING AND REVISE RENTABLE AREA, RENTABLE AREA LEASED, AND ANY OTHER
REMEASUREMENTS OF THE BUILDING AS PROVIDED FOR IN THIS LEASE UPON THIRTY (30)
DAYS’ NOTICE TO TENANT.


(R)            IT IS UNDERSTOOD AND AGREED THAT THIS LEASE SHALL NOT BE BINDING
UNTIL AND UNLESS ALL PARTIES HAVE SIGNED IT.

40.          EXHIBITS.  Exhibits A, B and C and the Rider to Lease, which Rider
consists of 8 pages, are attached hereto and become part of this Lease.

[The remainder of page intentionally left blank.]

30


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this Lease as
of the day and year first above written.

LANDLORD:

 

TENANT:

 

 

 

 SEVENTEENTH STREET PLAZA
REALTY HOLDING COMPANY

 

EVERGREEN ENERGY INC., a Delaware corporation

 

 

 

By:

/s/ Dennis Keyes

 

By:

/s/ Kevin R. Collins

Print Name:

Dennis Keyes

 

Print Name:

Kevin R. Collins

Its:

Vice President

 

Its:

EVP & COO

 

 

31


--------------------------------------------------------------------------------


 

EXHIBIT “A”

LEASE COMMENCEMENT DATE STATEMENT

Date:                    , 200     

TO:         Jones Lang LaSalle Americas, Inc.

Agent for Seventeenth Street Plaza Realty Holding Company

RE:

 

 

Dear Jones Lang LaSalle Americas, Inc.:

This letter is being delivered to you in accordance with Paragraph 3 of the
Office Lease dated
                                                                                                                                  ,
2006, between Evergreen Energy Inc. and Seventeenth Street Plaza Realty Holding
Company, pertaining to the Premises referred to in the Lease.

The undersigned hereby acknowledges and agrees that the Lease Commencement Date
(as defined in the Lease) for the Premises is
                                    , 200       , and the Expiration Date (as
defined in the Lease for the Premises) is                                   ,
200           .

LANDLORD:

 

TENANT:

SEVENTEENTH STREET PLAZA
REALTY HOLDING COMPANY

 

EVERGREEN ENERGY INC., a Delaware corporation

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Its:

 

 

Its:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

Print Name:

 

 

 

 

Its:

Secretary

 

 

1


--------------------------------------------------------------------------------


 

EXHIBIT “B”

WORKLETTER AGREEMENT

THIS WORKLETTER is dated November 17, 2006, by and between SEVENTEENTH STREET
PLAZA REALTY HOLDING COMPANY (“Landlord”) and EVERGREEN ENERGY INC. (“Tenant”).

R E C I T A L S:

1.             This Workletter is attached to and forms a part of that certain
Office Lease dated November 17, 2006 (“Lease”), pursuant to which Landlord has
leased to Tenant office space in that building known as Seventeenth Street
Plaza, Denver, Colorado.

2.             The parties have agreed to make certain improvements to the
Premises, upon the terms and conditions contained in the Lease and this
Workletter.

3.             Tenant Improvements.  Landlord has granted to Tenant an allowance
of up to Thirty-Five and No/100 Dollars ($35.00) per rentable square foot of the
Premises, for a total allowance of up to One Million One Hundred Forty-Five
Thousand Four Hundred Forty-Five and No/100 Dollars ($1,145,445.00) (the “Tenant
Improvement Allowance”), for completion of slab-to-slab Tenant Improvements in
accordance with the Space Plan (hereinafter defined).  Except as provided
herein, the Tenant Improvement Allowance is for Tenant Improvements in the
Premises.  Landlord shall not charge to Tenant the costs of removal of any
previous tenants’ wiring or cabling, nor shall the same be taken from the Tenant
Improvement Allowance.  Notwithstanding the foregoing, in the event that
sufficient funds are available in the Tenant Improvement Allowance after
completion of and payment for, the Tenant Work (hereinafter defined), Tenant may
elect to utilize a portion of the Tenant Improvement Allowance, not to exceed
$5.00 per rentable square foot of the Premises in the aggregate (for a total of
up to $163,635.00) toward the costs associated with Tenant’s furniture, fixtures
and equipment for the Premises, cabling and/or wiring in the Premises, and/or
relocation costs (collectively, the “Additional Tenant Costs”).  Landlord shall
reimburse Tenant for its Additional Tenant Costs, not to exceed the foregoing
limits, within thirty (30) days after receipt of Tenant’s documented third-party
invoices therefor.  Tenant expressly acknowledges and agrees that Landlord shall
have no obligation to fund any Additional Tenant Costs from the Tenant
Improvement Allowance unless and until all of the Tenant Work has been fully
paid for from the Tenant Improvement Allowance and any Tenant Improvement
Allowance still remains.  In the event the Tenant Improvement Allowance is not
used on or before June 1, 2007, Landlord shall retain such unused portion of the
Tenant Improvement Allowance, and Tenant shall have no further rights thereto or
hereunder.  In the event that the cost of the Tenant Improvements exceed the
Tenant Improvement Allowance, Landlord shall provide Tenant with an additional
allowance above the Tenant Improvement Allowance, to apply towards payment of
the excess costs of the Tenant Improvements (the “Excess Allowance”), and Tenant
shall deposit with Landlord funds sufficient to cover any additional projected
excess costs and promptly pay to Landlord any costs in excess thereof.  Any
portion of the Excess Allowance paid by Landlord shall be paid for directly by
the Tenant.  Landlord shall have the work depicted in the Tenant Space Plan (the
“Tenant Work”) constructed with, unless otherwise specified, Building standard
materials and in a good and workmanlike manner pursuant to the schedule provided
for herein, subject, however, to extensions equal to the delays suffered by
Landlord and caused by Tenant or by strike, lockouts, fire or other casualty
loss, acts of God, unavailability of materials, hostile or war like action, riot
or other causes beyond Landlord’s reasonable control.  The Tenant Work, as
modified from time to time pursuant to the provisions of this Workletter, shall
be known as the “Tenant Improvements”.  Subject to the foregoing limitations,
the cost of preparing the Space Plan, any other architectural or engineering
fees and the construction management fee to Jones Lang LaSalle Americas, Inc.
set forth below shall be paid for out of the Tenant Improvement Allowance as
part of the costs of the Tenant Improvements.

4.             Tenant Space Plan.  Landlord and Tenant hereby approve the
general space layout and “test fit” (the “Space Plan” or “Tenant Space Plan”)
prepared by Newman Cavendar & Doane and attached hereto as Exhibit B-1.

5.             Tenant Working Drawings.  Based upon the Tenant Space Plan,
Landlord will cause working drawings for the improvements to the Premises
(“Tenant Working Drawings”) to

 

1


--------------------------------------------------------------------------------


 

be prepared and delivered to Tenant within a period as may be reasonably needed
because of the complexity of Tenant’s improvements or the nature of Tenant’s
non-building standard improvements, if any.  The Tenant Working Drawings will
include Tenant’s partition layout, ceiling plan, electrical outlets and
switches, telephone outlets, and detailed plans and specifications for the
construction of the improvements called for under this Workletter.  Tenant will
furnish Landlord and its planners with all the information necessary to enable
them to complete the Tenant Working Drawings as soon as possible, but in no
event more than ten (10) business days after execution of this Lease.  Tenant
shall further respond to all requests by Landlord, or its planner, for
clarification on said information provided within three (3) business days of
said request.  The cost of all working drawings for Tenant Improvements will be
paid for out of the Tenant Improvement Allowance as part of the costs of the
Tenant Improvements.  Tenant will deliver to Landlord written acceptance or
rejection of any Tenant Working Drawings (initial or revised) within three (3)
business days after Tenant receives any such item.  If Tenant fails to provide
the information or clarification outlined above, rejects the Tenant Working
Drawings (initial or revised), or fails to provide written acceptance or
rejection within the period outlined above, Landlord shall not be obligated to
proceed with any improvements of the Premises until such time as Tenant provides
such written acceptance, and any delays in construction as a result thereof
shall be deemed delays caused by Tenant.

6.             Tenant Cost Estimate.  Once the Tenant Working Drawings have been
prepared and approved as provided above, Landlord shall seek three (3)
competitive bids from general contractors from Landlord’s approved bidding
list.  Tenant may submit the name of one contractor to be included in the
bidding process.  Tenant shall be allowed to participate in the selection of the
successful bidder; provided Landlord shall make the final selection of the
general contractor.  In connection with the foregoing, Landlord shall also cause
a cost estimate for the improvements to the Premises (“Tenant Cost Estimate”) to
be prepared and delivered to Tenant.  The Tenant will furnish Landlord and its
planners with all the information necessary to enable them to complete the
Tenant Cost Estimate.  The cost of all cost estimates for Tenant Improvements
will be paid as part of the costs of the Tenant Improvements.  Tenant will
deliver to Landlord written acceptance or rejection of any Tenant Cost Estimate
(initial or revised) within three (3) business days after Tenant receives any
such item.  If Tenant rejects the Tenant Cost Estimate, or fails to provide
written acceptance or rejection within said three (3) business day period,
Landlord shall not be obligated to proceed with any improvements of the Premises
until such time as Tenant provides such written acceptance, and any delays in
construction as a result thereof shall be deemed delays caused by Tenant.  If at
any time the costs of the Tenant Improvements as reasonably projected by
Landlord exceed the Tenant Improvement Allowance, Tenant shall pay any such
excess to Landlord in a manner reasonably acceptable to Landlord, and, until
such payment, Landlord shall not be obligated to proceed with any improvements
of the Premises, and any delays in construction as a result thereof shall be
deemed delays caused by Tenant.

7.             Upon written approval of the Tenant Working Drawings and the
Tenant Cost Estimate by Tenant, Landlord and Tenant shall be deemed to have
given final approval to the Working Drawings, and the costs thereof, and
Landlord shall be authorized to proceed with construction.

8.             Change Orders.  Tenant may request changes in the work during
construction only by written requests to Landlord’s Representative on a form
approved by Landlord.  All such changes will be subject to Landlord’s prior
written approval, which shall not be unreasonably withheld or delayed.  Before
commencing any change, Landlord or Landlord’s agent will prepare and deliver to
Tenant, for Tenant’s written approval, a change order setting forth the cost of
such change, which will include associated architectural, engineering and
construction contractor’s fees.  If Tenant fails to approve such change order
within three (3) business days, Landlord will not proceed to perform the
change.  If Tenant timely approves such change order, Tenant agrees to pay any
amounts payable by Tenant in connection with the change order in the manner
provided in Paragraph #6 above, to the extent the Tenant Improvement Allowance
is exceeded.  If a request for changes in the work delays Landlord’s completion
of the Tenant Improvements, then such delay shall constitute a Tenant’s Delay.

9.             Completion and Commencement of Rent.  The term of the Lease shall
commence as provided in Section #3 of the Lease.

10.           Failure to Perform.  Intentionally Omitted.

 

2


--------------------------------------------------------------------------------


 

11.           Construction Administration.  Landlord shall coordinate and
administer all activities of contractor(s) in the performance of Tenant’s
Improvements in accordance with the plans and specifications.  Tenant agrees
that it will not contract with any contractor, laborer or material supplier to
perform any improvements in the Premises without providing Landlord with notice
ten (10) days prior to any improvements and requiring said contractor, laborer
or material supplier to execute an agreement acknowledging non-liability for
payment by Landlord in accordance with C.R.S. § 38-22-105.5, as amended from
time to time.  After the completion of the Tenant Improvements, and within 10
days following the date of invoice, Tenant shall, for supervision and
administration of the construction and installation of the Tenant Improvements,
pay to Jones Lang LaSalle Americas, Inc. a construction management fee equal to
1% of the total cost of the Tenant Improvements, which may be paid from the
unused portion of the Tenant Improvement Allowance (if any).  Tenant’s failure
to pay such construction management fee when due shall constitute an event of
default under the Lease.

12.           Miscellaneous.


(A)           EXCEPT TO THE EXTENT OTHERWISE INDICATED HEREIN, THE INITIALLY
CAPITALIZED TERMS USED IN THIS WORKLETTER AGREEMENT SHALL HAVE THE MEANING
ASSIGNED TO THEM IN THE LEASE.


(B)           THE TERMS AND PROVISIONS OF THIS TENANT WORKLETTER ARE INTENDED TO
SUPPLEMENT AND ARE INTENDED AS AN AMENDMENT TO THE LEASE AND ARE SPECIFICALLY
SUBJECT TO ALL THE TERMS AND PROVISIONS OF THE LEASE.  IN THE EVENT OF CONFLICT
BETWEEN THE TERMS OF THIS TENANT WORKLETTER AND THE LEASE, THEN THE PROVISIONS
OF THE WORKLETTER SHALL GOVERN.


(C)           PRIOR TO THE DATE THE PREMISES ARE READY FOR OCCUPANCY LANDLORD’S
CONTRACTOR AND TENANT SHALL INSPECT THE PREMISES AND JOINTLY COMPLETE A “PUNCH
LIST” OF INCOMPLETE OR DEFECTIVE WORK (THE “PUNCH LIST ITEMS”), AND THEREAFTER
LANDLORD SHALL EXERCISE DUE DILIGENCE TO CAUSE SUCH PUNCH LIST ITEMS TO BE
COMPLETED WITHIN THIRTY (30) DAYS FOLLOWING THE DATE THE PREMISES ARE READY FOR
OCCUPANCY (EXCEPT FOR ANY PUNCH LIST ITEMS WHICH, DESPITE DUE DILIGENCE, CANNOT
BE COMPLETED WITHIN SAID THIRTY (30) DAY PERIOD).


(D)           THIS TENANT WORKLETTER MAY NOT BE AMENDED OR MODIFIED OTHER THAN
BY SUPPLEMENTAL WRITTEN AGREEMENT EXECUTED BY AUTHORIZED REPRESENTATIVES OF THE
PARTIES HERETO.


(E)           LANDLORD SHALL HAVE THE RIGHT TO ISSUE REASONABLE CONSTRUCTION
RULES, REGULATIONS AND POLICIES.  IF TENANT CONTESTS ANY OF THESE RULES,
REGULATIONS, OR POLICIES, LANDLORD AGREES TO TAKE REASONABLE STEPS TO MODIFY
SUCH RULES, REGULATION, AND POLICIES AT TENANT’S REQUEST, EXCEPT THAT TENANT
SHALL PAY DIRECTLY ANY RELATED EXPENSES OF CONSTRUCTION OR OF CONSULTANTS DUE TO
SAID CHANGES TO THE EXTENT SAID CHANGE EXCEEDS THE TENANT IMPROVEMENT ALLOWANCE.


(F)            NO WAIVER OF ANY DEFAULT OF THE TENANT HEREUNDER SHALL BE IMPLIED
FROM ANY OMISSION BY THE LANDLORD TO TAKE ANY ACTION ON ACCOUNT OF SUCH DEFAULT
IF SUCH DEFAULT PERSISTS OR BE REPEATED, AND NO EXPRESS WAIVER SHALL AFFECT ANY
DEFAULT OTHER THAN THE DEFAULT SPECIFIED IN THE EXPRESS WAIVER, AND THAT ONLY
FOR THE TIME AND TO THE EXTENT THEREIN STATED.


(G)           EXCEPT AS MODIFIED HEREIN, THE PROVISIONS OF THE LEASE SHALL
CONTINUE IN FULL FORCE AND EFFECT.


(H)           LANDLORD NEITHER WARRANTS NOR GUARANTEES THE ACCURACY OF ANY
ESTIMATED COSTS OR TENANT COST ESTIMATES.


(I)            TIME IS OF THE ESSENCE IN THIS WORKLETTER AGREEMENT, AND THE
FAILURE BY TENANT TO TIMELY RESPOND OR PERFORM SHALL BE DEEMED TO BE A TENANT’S
DELAY, AND IN ADDITION, SUBJECT TO ANY APPLICABLE NOTICE AND CURE PERIODS,
LANDLORD MAY DEEM SUCH TENANT’S DELAY AN EVENT OF DEFAULT UNDER THE LEASE. 
TENANT UNDERTAKES AND AGREES TO, UPON WRITTEN REQUEST, MEET OR PROVIDE WRITTEN
RESPONSE, AS THE CASE MAY BE, WITHIN ONE BUSINESS DAY OF SUCH WRITTEN REQUEST,
EXCEPT AS OTHERWISE PROVIDED IN THIS WORKLETTER AGREEMENT.  ANY DELAY CAUSED BY
TENANT’S FAILURE TO DO SO SHALL BE DEEMED TO BE A DELAY CAUSED BY TENANT.

 

3


--------------------------------------------------------------------------------


 

LANDLORD:

 

TENANT:

 SEVENTEENTH STREET PLAZA
REALTY HOLDING COMPANY

 

EVERGREEN ENERGY INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Dennis Keyes

 

By:

/s/ Kevin R. Collins

Print Name:

Dennis Keyes

 

Print Name:

Kevin R. Collins

Its:

Vice President

 

Its:

EVP & COO

 

 

 

 

 

 

 

 

Attest:

/s/ William G. Laughlin

 

 

 

Print Name:

William G. Laughlin

 

 

 

Its:

Secretary

 

4


--------------------------------------------------------------------------------


 

EXHIBIT B-1

TENANT SPACE PLAN

[g60002km11i001.gif]

[g60002km11i002.gif]

5


--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

CLEANING SCHEDULE

 

Landlord shall furnish janitorial service to the Premises and the Building
Complex as described below:

 

DAILY SUNDAY THROUGH THURSDAY, INCLUSIVE

 

1.             Sweep, dry mop or vacuum all floors complete.  Remove gum, tar,
etc., adhering to the floor.

2.             Empty and damp wipe all ashtrays.

3.             Dust all horizontal surfaces that can be reached without a ladder
with a treated cloth, mitt or duster.

4.             Clean, polish and sanitize all drinking fountains.

5.             Sweep all steps, sidewalks and plazas.

6.             Clean passenger elevator cab and landing doors, including floors.

7.             Empty all waste containers.

8.             Clean all public and private (within Premises) wash and
restrooms.

(a)           All cleaning will be performed with approved germicidal detergents
at disinfectant strengths.

(b)           All toilets and urinals will be cleaned on all surfaces nightly;
acid bowl cleaner to be used in the interior.

(c)           All wash basins, shelves, dispensers and all other washroom
fixtures will be cleaned nightly.

(d)           All mirrors will be cleaned and polished nightly.

(e)           All chrome and other bright work, including exposed plumbing,
toilet seat hinges, etc., will be cleaned and polished nightly.

(f)            All waste receptacles are to be emptied and cleaned nightly.

(g)           All lavatory floors will be swept and mopped with a germicidal
detergent solution nightly.

(h)           All lavatory floors will be machine scrubbed once every three
months.

(i)            Washroom supplies will be replenished nightly and at all other
times as needed.

(j)            Once each month, remove hard water stains from toilet fixtures by
using bowl cleaner after normal cleaning.  Follow manufacturer’s
recommendations.

 

9.             All normal rubbish and office waste paper shall be removed from
the tenant floors.

 

WEEKLY

 

1.             Dust and wipe clean with dust cloth all desk tops.

2.             Spot clean all doors, switch plates, wall and glass areas.

3.             Dust and wipe all tops of all file cabinets and counters.

4.             Sweep building stairwells.

5.             Damp mop floors and/or spray buff for heavy scuffs, if necessary.

6.             Clean glass in building directory.

7.             Wipe all waste containers.

8.             Wash all glass entrance doors and side panels inside and out.

MONTHLY

 

1.             When possible, sweep and hose down outside Plaza space, exterior
walks, trucking areas and shipping platforms.

2.             Shampoo all elevator carpeting.

3.             Dust all windowsills.

 

EVERY THREE MONTHS

 

1.             When possible, wash all windows, both interior and exterior, but
not less than three times per year.

2.             Dust vertical surfaces of all furniture.

3.             Scrub all resilient floor areas so as to maintain a highly
polished surface.

 

1


--------------------------------------------------------------------------------


 

SNOW AND ICE REMOVAL

 

1.             Landlord shall be responsible for snow and ice removal from the
parking lots, sidewalks and private roadways servicing the Property.

 

2


--------------------------------------------------------------------------------


 

RIDER TO LEASE

1.             Annual Base Rental.  Commencing on the Commencement Date, and
continuing through the Term, Tenant shall pay Annual Base Rental for the
Premises as follows:

 

Months

 

Annual Base Rental/
Square Foot of
Rentable Area

 

Monthly Base Rental

 

Annual Base Rental

Months 1 — 12

 

$16.70

 

$45,545.08

 

$546,540.96

Months 13 — 24

 

$17.20

 

$46,908.70

 

$562,904.40

Months 25 — 36

 

$17.70

 

$48,272.33

 

$579,267.96

Months 37 — 48

 

$18.20

 

$49,635.95

 

$595,631.40

Months 49 — 60

 

$18.70

 

$50,999.58

 

$611,994.96

Months 61 — 72

 

$19.20

 

$52,363.20

 

$628,358.40

Months 73 — 84

 

$19.70

 

$53,726.83

 

$644,721.96

Months 85 — 96

 

$20.20

 

$55,090.45

 

$661,085.40

Months 97 — 108

 

$20.70

 

$56,454.08

 

$677,448.96

Months 109 — 123

 

$21.20

 

$57,817.70

 

$693,812.40

 

Notwithstanding the foregoing, and on the express condition that Tenant abides
by all of the terms and conditions of this Lease and no Event of Default occurs
hereunder, Tenant shall be entitled to an abatement of Annual Base Rental,
commencing on the Commencement Date (hereinafter defined) and ending three (3)
months thereafter (the “Abated Rent”), such that the effective Annual Base
Rental rate for the first three (3) months shall be $Zero.  Notwithstanding such
concession of Base Rental, Landlord and Tenant agree that Tenant’s obligation to
pay the Annual Base Rental as provided in the Lease shall continue throughout
the Term of the Lease, and in the event that Tenant fails to abide by any term
or condition of the Lease or otherwise defaults hereunder, then all Annual Base
Rental not collected by Landlord during the Term due to the foregoing Base
Rental abatement shall, as of the date of Tenant’s default, become immediately
due and payable with interest on such sums at the lesser of 12% per annum or the
maximum rate permitted by law from the date such Base Rental was originally due
to the date of payment.  Such obligation of Tenant for payment of Annual Base
Rental not collected during the Term shall be independent of and in addition to
Landlord’s other rights and remedies available to it pursuant to the Lease or
otherwise available at law or in equity.

2.             Special Provisions Regarding Early Occupancy.  Notwithstanding
anything to the contrary contained in the Lease, Landlord agrees that Tenant may
enter the Premises no more than thirty (30) days prior to the Commencement Date
for the sole purpose of installation of furniture, fixtures and voice and data
cabling (the “Early Occupancy”) provided that such Early Occupancy is conducted
in a manner as to not unreasonably interfere with the construction of any Tenant
Work occurring in or around the Premises pursuant to Exhibit “B” of the Lease,
and further provided that such Early Occupancy shall be subject to all of the
terms and conditions contained in the Lease (other than the payment of Annual
Base Rental and Additional Rent), including, without limitation, Tenant’s
insurance and indemnity obligations as contained in the Lease.  Prior to any
such Early Occupancy, Tenant shall provide Landlord with certificates of
insurance or other evidence acceptable to Landlord evidencing Tenant’s
compliance with its insurance obligations.  In the event that Tenant’s Early
Occupancy materially interferes with the construction of the Tenant Work or
otherwise disrupts Landlord’s operations or the operations of other tenants in
the Building, Landlord may terminate Tenant’s right to Early Occupancy, and any
delay in the Tenant Work attributable to such Early Occupancy will be deemed a
Tenant’s Delay as provided in the Lease.

3.             Building Directory Signage.  Landlord agrees that Tenant shall
have the right to have its company name listed on the building directory located
in the main lobby of the Building (the “Directory Signage”), along with other
tenants, with the size, color, and other aesthetics of both the Directory
Signage and Tenant’s designation thereon to be determined by Landlord in its
sole and absolute discretion.  In addition, so long as Landlord’s Directory
Signage is in the form of an electronic directory, Tenant shall also have the
right to have its officers and executive personnel listed by name in the
electronic directory constituting the Directory Signage

 

1


--------------------------------------------------------------------------------


 

4.             Elevator Lobby Directional Signage.  Landlord will provide
building standard lobby directional signage in the elevator lobby area of the
14th floor (the “Directional Signage”), with the exact location, size, color and
other aesthetics of the Directional Signage to be determined by Landlord in its
sole and absolute discretion.  Because Tenant will be occupying the entire
leasable area of the 13th floor, Landlord will have no obligation to provide
Directional Signage on the 13th floor.  Any Directional Signage which Tenant
desires to install on the 13th floor shall be subject to Landlord’s prior
written approval, not to be unreasonably withheld, and shall be installed and
maintained at Tenant’s sole cost and expense.

5.             Option to Renew.

(a)           Renewal Period.  Tenant may, at its option, extend the Term for
the entire, but not less than the entire, Premises, for one (1) renewal period
of five (5) years (the “Renewal Period”) by written notice to Landlord (the
“Renewal Notice”) given no earlier than twelve (12) nor later than nine (9)
months prior to the expiration of the Term, provided that at the time of such
notice and at the commencement of such Renewal Period: (i) Tenant remains in
occupancy of the entire Premises; (ii) Tenant remains in good financial
standing, as reasonably determined by Landlord (and in connection therewith,
Tenant shall provide Landlord with any reasonably required documentation
regarding Tenant’s financial standing); and (iii) no uncured event of default
exists under the Lease (and no condition exists, but for the passage of time or
giving of notice, would constitute an event of default) (such foregoing
conditions are referred to herein as the “Preferential Right Conditions”).  Such
Renewal Period shall commence upon the expiration date of the Term.  The Annual
Base Rental payable during the Renewal Period shall be at the Market Rate
(hereinafter defined) for the Premises.  Except as provided in this Paragraph as
pertains to modification of Annual Base Rental, all terms and conditions of the
Lease shall continue to apply during the Renewal Period.  Except in connection
with a Permitted Transfer, Tenant’s option to renew shall automatically
terminate upon assignment of the Lease or subletting of all or any portion of
the Premises.

(b)           Acceptance.  Within 30 days of the Renewal Notice, Landlord shall
notify Tenant of the Annual Base Rental for such Renewal Period (the “Base
Rental Notice”).  Tenant shall have thirty (30) days from the date of the Base
Rental Notice in which to dispute, in writing, Landlord’s finding of Market Rate
(the “Market Rate Dispute Notice”) or to accept, in writing, the terms of the
Renewal Notice (the “Renewal Acceptance Notice”).  If Tenant timely delivers its
Renewal Acceptance Notice, Tenant shall, within 15 days after receipt, execute a
lease amendment confirming the Annual Base Rental and tenant finish allowance
(if any) applicable during the Renewal Period in form and substance reasonably
acceptable to Tenant.  If Tenant timely delivers its Market Rate Dispute Notice,
the parties shall proceed in accordance with subsection (d).  If Tenant fails
timely to deliver its Renewal Acceptance Notice; or to deliver a Market Rate
Dispute Notice, then this option to renew shall automatically expire and be of
no further force or effect.

(c)           Market Rate.  The “Market Rate” is the rate (or rates) a willing
tenant would pay and a willing landlord would accept for a
non-renewing/non-extending tenant in a comparable transaction, in comparable
space and in a comparable Class AA building located in the downtown Denver,
Colorado central business district as of the commencement date of the applicable
term.  In calculating the Market Rate, all relevant “market” terms and
conditions will be taken into account, including the location and quality of the
Building, floor level, finish allowance, common area factors, rental abatements,
rental adjustments, parking charges, lease assumptions, moving allowances, space
planning allowances, lease term, credit standing of Tenant, or any other
concession or inducement provided in the marketplace that would be relevant in
making a fair market value determination.

(d)           Market Rate Dispute Procedures.  If, within ten (10) business days
of Landlord’s receipt of the Market Rate Dispute Notice the parties have not
agreed upon Market Rate, it shall be established by arbitration under the rules
of the American Arbitration Association (the “AAA”) then in effect, or by such
other method, if any, as the parties may then agree upon.  The parties hereto
agree to prevail upon the AAA, or such other party as may then be agreed upon,
to select qualified, dis-interested, real estate brokers to comprise the
arbitration panel, and agree further that the Market Rate established by the
arbitration panel shall be binding.  In the event the results of the arbitration
are not known by the Expiration Date, Tenant shall pay a rental equal to the
Annual Base Rental and any Additional Rent pursuant to Article 5 payable in the
month

 

2


--------------------------------------------------------------------------------


 

immediately preceding the Expiration Date (the “Interim Rent”) until such time
as the Market Rate has been established by the arbitration panel.  The Market
Rate shall be used to calculate the Rent which would have been payable by Tenant
commencing from the Expiration Date and ending on the date Market Rate is
established by arbitration, had Market Rate been charged.  In the event that
Tenant pays any Interim Rent as provided herein, Tenant shall pay the
difference, in lump sum, on the first day of the month following the
determination of Market Rate or, in the event Market Rent is less than the
Interim Rent, Landlord shall issue a credit for the difference against Rent
otherwise payable on the first day of the month following determination of
Market Rate.

5.             Right of First Refusal.  During the first five years of the Term
(the “ROFR Period”), and provided that all Preferential Right Conditions remain
satisfied, Tenant shall have a continuing right of first refusal as hereinafter
described (the “Right of First Refusal”) to lease any remaining leasable space
on the 14th floor of the Building (the “Right of First Refusal Space”) at such
time as Landlord engages in negotiations with a prospective tenant for any
portion of the Right of First Refusal Space, exercisable at the following times
and upon the following conditions:

(a)           If Landlord enters into negotiations with a prospective tenant to
lease all or any part of the Right of First Refusal Space, and Landlord obtains
a bona fide offer from a prospective tenant which is acceptable to Landlord in
its sole and absolute discretion, Landlord shall notify Tenant of such fact and
shall include in such notice the rent, term, and other terms (including tenant
improvements and any other Landlord concessions) at which Landlord is prepared
to offer such Right of First Refusal Space (such portion then being offered
being referred to herein as the “Offered Space” and the terms set out in such
offer being referred to herein as the “Offer Terms”) to such prospective tenant
(“Landlord’s Right of First Refusal Notice”).  Tenant shall have a period of
five (5) business days from the date of delivery of Landlord’s Right of First
Refusal Notice to notify Landlord whether Tenant elects to exercise the right
granted hereby to lease the entire Offered Space under the Offer Terms.  Tenant
may not lease less than the entire Offered Space, and to exercise its Right of
First Refusal, must accept the Offered Space on the exact Offer Terms (even if
such terms are for a term longer or shorter than the current Term of the Lease),
unless otherwise mutually agreed upon by the parties.  If Tenant fails to give
any notice to Landlord within the required five (5) business day period, Tenant
shall be deemed to have waived its right to lease the Offered Space.

(b)           If Tenant so waives its right to lease the Offered Space (either
by giving written notice thereof or by failing to give any notice), Landlord
shall have the right to lease the Offered Space to the prospective tenant upon
the Offer Terms, and upon the execution of  such lease between Landlord and the
prospective tenant this Right of First Refusal shall thereafter be null, void
and of no further force or effect as pertains to the Offered Space.  However, if
Landlord does not enter into a lease with such prospective tenant covering the
Offered Space, or if the Offer Terms are materially modified, Landlord shall not
thereafter engage in other lease negotiations with respect to the Offered Space
first complying with the provisions of this Paragraph.  Moreover, even if Tenant
waives its right to lease any particular Offered Space, Tenant shall still have
a Right of First Refusal with respect to any portion of the Right of First
Refusal Space that has not previously been offered to Tenant pursuant to this
Paragraph.

(c)           If Tenant exercises its Right of First Refusal as provided in this
Paragraph, Landlord and Tenant shall, within fifteen (15) days after Tenant
delivers to Landlord notice of its election, enter into a lease amendment
covering the Offered Space upon the Offer Terms.

(d)           Any assignment or subletting by Tenant pursuant to the provisions
of the Lease, other than in connection with a Permitted Transfer, shall
terminate the Right of First Refusal of Tenant contained herein.  In addition,
the Right of First Refusal granted herein shall automatically terminate at the
end of the ROFR Period.

(e)           The Right of First Refusal of Tenant contained herein shall be
subject and subordinate to any rights of refusal, offer, renewal, expansion or
extension or any other similar preferential rights existing under any other
tenant leases for the Building as of the date of this Lease.

 

3


--------------------------------------------------------------------------------


 

6.             Expansion Option.  Tenant shall have the option to lease up to
all of the Right of First Refusal Space (the “Expansion Option”) for a term
commencing on the Expansion Space Commencement Date (hereinafter defined) and
continuing through the expiration or earlier termination of the Term (as it may
be extended or renewed), by giving written notice to Landlord (the “Expansion
Notice”) at any time after the date of this Lease but no later than six (6)
months after the Commencement Date (the “Expansion Space Notice Deadline”),
subject to the terms and conditions of this Paragraph.  If Tenant timely
exercises its Expansion Option, it shall include in its Expansion Notice an
identification of the portion of the Right of First Refusal Space which it
desires to take (the “Actual Expansion Space”) and if the Actual Expansion Space
is less than the entire Right of First Refusal Space, the remainder of the Right
of First Refusal Space (the “Remaining ROFR Space”) shall be an area that is in
a commercially leasable configuration, as determined by Landlord in its sole
discretion.  If Landlord determines that the Remaining ROFR Space is not in a
commercially leasable configuration, Landlord shall notify Tenant as soon as
reasonably practicable after receipt of Tenant’s Expansion Notice, and the
parties shall work in good faith to attempt to determine a mutually agreeable
configuration for the Actual Expansion Space and the Remaining ROFR.  If the
parties are unable to reach agreement within fifteen (15) days thereafter,
regardless of the reason therefor, then this Expansion Option shall be deemed
terminated and shall be considered null, void and of no further effect.  If
Landlord is satisfied with the configuration of the Actual Expansion Space and
the Remaining ROFR Space, it shall notify Tenant thereof, and the Actual
Expansion Space will be deemed the “Right of First Refusal Space” hereunder.

(a)           Conditions to Exercise of Option.  In order to exercise its
Expansion Option, all Preferential Right Conditions must remain satisfied at the
time that Tenant gives its Expansion Notice and upon the Expansion Space
Commencement Date.  Any assignment or subletting by Tenant pursuant to the
provisions of this Lease shall terminate the Expansion Option of Tenant
contained herein.  In addition, and notwithstanding anything to the contrary
contained herein, the Expansion Option granted to Tenant herein shall expire by
its own terms as of the Expansion Space Notice Deadline unless Tenant shall have
timely given its Expansion Notice by such date, time being of the essence with
respect to Tenant’s exercise of its Expansion Option hereunder.  Finally, this
Expansion Option shall terminate with respect to any portion of the Right of
First Refusal Space which is identified as Offered Space in any Landlord’s Right
of First Refusal Notice, if such Offered Space is identified prior to the time
that Tenant delivers an Expansion Notice to Landlord with respect to such
Offered Space, it being expressly understood and agreed to the parties that in
terms of priority, Tenant’s Expansion Option is subject and subordinate to the
Right of First Refusal contained herein.

(b)           Delivery of Expansion Space; Terms.  If all of the conditions to
Tenant’s exercise of its Expansion Option as provided herein are satisfied, the
following terms shall apply:  (A)  Annual Base Rental shall be the same Base
Rental per square foot of Rentable Area Leased of the Right of First Refusal
Space as Tenant is paying in Annual Base Rental for the Premises hereunder
(including any subsequent escalations in such Annual Base Rental); (B) Landlord
will provide Tenant with a construction allowance per square foot of Rentable
Area Leased in the same amount per square foot of Rentable Area Leased that
Landlord has made available to Tenant pursuant to Exhibit “B” attached to this
Lease (the “Expansion Space Improvement Allowance”), which Expansion Space
Improvement Allowance shall be reduced pro rata on a monthly basis, based on the
number of months remaining in the Term as of the commencement date of Tenant’s
occupancy of the Right of First Refusal Space Space; (C) the amount of the
Letter of Credit (hereinafter defined) shall be proportionately increased based
on the Transaction Costs (hereinafter defined) associated with the leasing of
the Right of First Refusal Space; and (D) Landlord will construct leasehold
improvements in the Right of First Refusal Space pursuant to the same terms and
conditions as pertain to the construction of the Tenant Work in the Work Letter
attached to this Lease, with the following modifications:  (i) the term “Tenant
Improvement Allowance” will be deemed replaced with the “Expansion Space
Improvement Allowance” and the outside date for use of the Expansion Space
Improvement Allowance will be six (6) months from the date of Tenant’s Expansion
Notice; (ii) Tenant will submit a Space Plan for Landlord’s approval no later
than seven (7) days after the date of Tenant’s Expansion Notice (and any delay
by Tenant in submitting such Space Plan shall constitute a Tenant’s Delay); and
(iii) all time frames in the Work Letter that run from the mutual execution of
the Lease shall be deemed to run from the date of Tenant’s Expansion Notice. 
The “Expansion Space Commencement Date” (herein so called) shall occur ninety
(90) days after the date of Tenant’s Expansion Notice, which date shall be
extended if the Tenant Work is not complete by such date,

 

4


--------------------------------------------------------------------------------


 

unless the failure to complete the Tenant Work by such date is due to Tenant’s
Delay.  Subject to the foregoing, Landlord will deliver the Right of First
Refusal Space to Tenant in its then current “as is” condition as of the
Expansion Space Commencement Date.  Tenant shall, within fifteen (15) business
days after Landlord’s written request, execute and return a lease amendment
adding the Right of First Refusal Space as part of the Premises for all purposes
under the Lease (including any extensions or renewals) effective as of the
Expansion Space Commencement Date and confirming the Annual Base Rental and
other terms applicable to the Right of First Refusal Space.  If Tenant fails
timely to execute and return the required lease amendment, then this Expansion
Option shall automatically expire and be of no further force or effect.

7.             Termination Option.  Tenant shall have the one-time option to
terminate the Lease (the “Option to Terminate”), with such termination to be
effective as of end of the sixty-third (63rd) full calendar month following the
Commencement Date (the “Termination Date”) (e.g., if the Commencement Date is
January 1, 2007, the Termination Date will be March 31, 2012), provided Tenant
gives Landlord not less than twelve (12) months’ prior written notice to
terminate (the “Termination Notice”), and further provided Tenant is not in
default under the Lease at the time of the giving of such notice nor on the
Termination Date and that at the time that Tenant gives its Termination Notice
Tenant pays to Landlord the Termination Fee (hereinafter defined) as provided
herein.  The “Termination Fee” shall consist of: (a) all unamortized improvement
allowances, leasing commissions and other reasonable incidental transaction
costs (including professional fees) incurred by Landlord in connection with the
negotiation of the Lease and any subsequent amendments thereto (collectively,
the “Transaction Costs”), amortized at the rate of ten percent (10%); plus (b)
all Abated Rent.  Upon Tenant’s written request, Landlord will provide Tenant
with documentation outlining the actual amount of the Transaction Costs.  As of
the Termination Date: (x) the Termination Fee (which shall be paid at the time
of the Termination Notice), plus all Annual Base Rental, Additional Rent and
other sums payable by Tenant under the Lease shall be paid through and
apportioned as of the Termination Date; (y) neither party shall have any rights,
liabilities or obligations under the Lease for the period accruing after the
Termination Date, except those which, by the provisions of the Lease, expressly
survive the termination of the Lease, and which will expressly include a
reconciliation of any Additional Rent that may be due or owing under the Lease;
and (z) Tenant shall surrender the Premises in the condition required under the
Lease.  Except in connection with a Permitted Transfer, Tenant’s option to
terminate as provided in this paragraph shall automatically terminate upon
assignment of the Lease or subletting of all or any portion of the Premises.

8.             Letter of Credit.  In addition to the cash security deposit
required pursuant to the terms of Section 32 of the Lease, as additional
security, Tenant shall deliver to Landlord concurrently with the execution of
the Lease by Tenant, an irrevocable, unconditional letter of credit in the
amount equal to $1,500,000.00 (which the parties agree is a reasonable estimate
of the Transaction Costs (the “Letter of Credit”).  The Letter of Credit shall
be addressed to Landlord (and/or any other beneficiary designated by Landlord),
issued in a form and substance approved by Landlord in Landlord’s sole
discretion and by a financial institution approved by Landlord in Landlord’s
sole discretion, and shall be transferable one or more times by Landlord without
the consent of Tenant.  In the event that the term of the Letter of Credit
obtained by Tenant is less than the Term of the Lease, Tenant shall provide to
Landlord, sixty (60) days prior to the expiration of the term of the Letter of
Credit, a substitute Letter of Credit, in form, scope, and substance
satisfactory to Landlord, all in its sole discretion, for the duration of the
Term of the Lease plus 30 days.  Tenant agrees to pay upon Landlord’s request,
any and all costs or fees charged in connection with the Letter of Credit that
arise due to: (i) Landlord’s sale or transfer of all or any portion of the
Building; or (ii) the addition, deletion, or modification of any beneficiary
under the Letter of Credit.  The bank issuing the Letter of Credit shall have
banking offices in the city in which the Building is located, at which offices
the Letter of Credit may be drawn.  Tenant agrees that upon any default by
Tenant under the terms and provisions of this Lease, including the failure of
Tenant to timely deliver any replacement Letter of Credit, Landlord shall have
the right to receive payment under any Letter of Credit of the entire amount of
such Letter of Credit at such time, and any such amounts received by Landlord
shall be held by Landlord and applied to any default hereunder in such manner as
Landlord deems appropriate.  Subject only to the provisions set forth in the
following sentences, Landlord shall at all times during the Term, hold a letter
of credit in the amounts described above.  Notwithstanding the foregoing, and
provided that between the date of this Lease and the applicable Reduction Date
(hereinafter defined): (a) there has been no default on the part of Tenant under
the terms of the Lease; and (b) there has

 

5


--------------------------------------------------------------------------------


 

been no assignment of the Lease, subletting of the Premises or any portion
thereof, or any other action on the part of the Tenant which would constitute a
transfer as provided in Section 17 of the Lease (the items referred to in (b)
being referred to collectively as a “Transfer” and the conditions set forth in
(a) and (b) being referred to as the “Conditions”), on the first anniversary
date of the Commencement Date and each anniversary date thereafter (each, a
“Reduction Date”), the Letter of Credit shall be reduced by an amount equal to
one-tenth (1/10th) of the amount of the original Letter of Credit.  In
connection therewith, provided that as of each applicable Reduction Date the
Conditions shall have remained satisfied, Tenant shall be entitled to replace
the then current Letter of Credit with a replacement Letter of Credit which
shall meet all of the requirements set forth above, except as to amount, and the
amount of the replacement Letter of Credit shall be reduced accordingly.  If at
any time during the Term a Transfer occurs, Tenant shall no longer be entitled
to any further reductions in the amount of the then-existing Letter of Credit,
and in addition, as a condition to entering into the Transfer, and without
otherwise modifying Landlord’s rights with respect to any such Transfer as more
fully set forth in Section 17 of this Lease, Tenant shall be required to replace
the then-existing Letter of Credit with a Letter of Credit in the original
amount equal to the Transaction Costs.

9.             Brokers.  Neither Landlord nor Tenant has dealt with any broker
or agent in connection with the negotiation or execution of this Lease, other
than Red Hawk Properties, Inc, which has acted as Tenant’s broker, and Jones
Lang LaSalle Americas, Inc., which has acted as Landlord’s broker, and whose
commissions shall be paid by Landlord pursuant to a separate written agreement. 
Tenant and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, and other liability for any commissions or other compensation
claimed by any other broker or agent claiming the same by, through, or under the
indemnifying party.

10.           Storage Space.  Tenant shall have the right to request from
Landlord on-site storage space in the core area of the Building’s parking garage
or in such areas as otherwise designated by Landlord.  Landlord’s obligation to
provide Tenant with any such storage space shall be subject to availability of
space (as reasonably determined by Landlord) and also subject to Tenant entering
into Landlord’s then current form of storage space license or rental agreement
for any such space.  Landlord hereby agree to negotiate in good faith the
non-economic terms and conditions of such storage space license or rental
agreement. Without limiting the generality of the foregoing, any such storage
space rental or license agreement shall provide that Tenant shall pay Landlord’s
then current fee for the use of any such space (which fee is currently $12.00
per square foot of any storage space so used and is subject to change without
notice).

11.           Satellite Dish.  Tenant shall have the right to request from
Landlord a license for the placement of a satellite dish on the roof of the
Building.  Landlord’s obligation to provide Tenant with any such license shall
be subject to availability of space (as reasonably determined by Landlord) and
also subject to Tenant entering into Landlord’s then current form of license
agreement for any such space.  Without limiting the generality of the foregoing,
any such license agreement shall provide that Tenant shall pay Landlord’s then
current fee for the use of any such space (which fee is currently $500.00 per
month for “receive only” antenna roof access rights and is subject to change
without notice), and shall also be subject to Landlord’s prior approval of the
type, size, quantity and other aspects of the equipment which Tenant desires to
place in such space.

12.           Monument Signage.  Subject to Landlord’s Monument Signage
Re-Capture Right (hereinafter defined), during the initial Term Tenant shall
have the non-exclusive right to place its name on the existing monument sign in
front of the Building and located at the corner of 17th Street and Larimer
Street (the “Signage”).  The Signage shall be installed and maintained at
Tenant’s sole cost and expense throughout the Term.  In addition to payment of
the foregoing costs, Tenant shall pay to Landlord the amount of $2,500.00 per
year (the “Signage Fee”) for its use of the monument and the Signage thereon,
payable annually in advance, with the first such Signage Fee payment due on the
Commencement Date (pro-rated for such partial year) and all subsequent Signage
Fee payments due on or before January 1st of each subsequent calendar year in
the Term.  In the event that Landlord exercises its Monument Signage Re-Capture
Right, the Signage Fee for the calendar year in which such termination occurs
shall be pro-rated and if such termination is other than at the end of a
calendar year, Tenant shall be entitled to a credit against rent for any
overpayment of the Signage Fee as so prorated (or if no further rent is due,
Landlord shall refund any such overpayment to Tenant).  The location, size,
material, design and other aesthetics of the Signage shall be subject to the
prior written approval of Landlord, and Tenant

 

6


--------------------------------------------------------------------------------


 

shall be responsible for compliance with all applicable laws, including without
limitation, obtaining all appropriate permits from applicable governmental
authorities having jurisdiction.  Upon the expiration or earlier termination of
the Lease, or if Landlord exercises its Monument Signage Re-Capture Right,
Tenant shall remove the Signage, at Tenant’s sole cost and expense, and restore
the monument sign to its condition immediately prior to the installation of the
Signage, which obligations shall survive the expiration date of the Lease. 
However, if the Signage is not removed as required within five (5) days after
Landlord’s notice, then the Signage shall conclusively be deemed to have been
abandoned by Tenant and may be appropriated, sold, stored, destroyed, or
otherwise disposed of by Landlord without further notice to Tenant or any other
person and without obligation to account therefor.  Tenant shall pay Landlord
all expenses incurred in connection with the disposition of the Signage, which
obligations shall survive the expiration date of the Lease.  Landlord reserves
the right, in its sole discretion and at its expense, to change any existing
signage or modify its signage guidelines for the Property at any time and from
time to time.  The Signage rights granted to Tenant herein are personal to
Tenant, and shall not be transferable in the event of any assignment, subletting
or other transfer of Tenant’s interest in the Lease (as amended hereby).  If
Tenant installs such Signage but Landlord thereafter determines that it desires
to re-capture such space on the monument, regardless of the reason therefor,
Landlord shall have the right to re-capture such space (the “Landlord’s Monument
Signage Re-Capture Right”) by giving Tenant at least ninety (90) days’ prior
written notice to remove the Signage (such date as designated by Landlord being
referred to herein as the “Monument Signage Surrender Date”).  In such event, on
or before the Monument Signage Surrender Date, Tenant shall remove the Signage
and repair all damage caused by such removal, all at Tenant’s cost and otherwise
in accordance with the terms of this Lease.  If Tenant fails to remove the
Signage as required, Landlord shall have all rights as provided in subparagraph
above with respect to the removal of the Signage.

13.           Provisions Regarding Stairwells.

(a)           Access to Stairwells.  Tenant has indicated a desire to have
access to the stairwells connecting the 13th and 14th floors of the Building
(each, a “Stairwell” and collectively, the “Stairwells”) for the purposes of
allowing Tenant and its employees to travel between the Premises located on each
of such floors.  Landlord and Tenant agree that, so long as Tenant’s access to
the Stairwells as provided herein is permitted by applicable laws, and Tenant
otherwise complies with the provisions of this paragraph, Tenant shall be
permitted limited access to the Stairwells as provided herein.

(b)           Construction of Access-Card or other Similar System.  Prior to
being permitted to access the Stairwells as provided herein, Tenant shall have
constructed and installed, at its sole cost and expense, an access-card or other
security system allowing limited access by Tenant and its employees to and from
the 13th and 14th floors of the Building from the Stairwells and cosmetic work
related thereto (the “Stairwell Work”).  In no event shall the Stairwell Work
prohibit or otherwise limit the access to the Stairwells by Landlord or any
other third parties as may be required to comply with any applicable fire codes
or other applicable laws.  The Stairwell Work shall be conducted, if at all,
subject to Tenant entering into Landlord’s standard form of work letter and at
Tenant’s sole cost and expense, and otherwise in accordance with the terms and
conditions of the Lease.

(c)           Waiver; Indemnity; Insurance.  Tenant assumes all risk and waives
all claims it may have against Landlord, its managing agent, and their
respective partners, directors, officers, agents, employees, affiliates and
successors-in-interest (collectively and together with Landlord, the “Landlord
Parties”) for damage to or loss of property (including theft) or injury to
persons within the Stairwells, except for such damage, loss or injury caused by
the gross negligence or willful misconduct of Landlord or Landlord’s managing
agent.  Such assumption and waiver shall include an obligation on Tenant’s part
to indemnify, defend and hold harmless the Landlord Parties from and against all
costs, expenses, claims and liabilities arising from such damage, loss or
injury, including attorneys’ fees and costs, which obligation shall survive the
expiration or earlier termination of the Lease.  Tenant agrees to cause its
insurance policies to insure against any property damage or bodily or personal
injury occurring in or around the Stairwells to the same extent as if such
damage or injury arose from an act or omission occurring in or upon the
Premises.  The waivers and indemnities contained herein are in addition to, and
not in lieu of, any waivers and indemnities contained elsewhere in the Lease.

 

7


--------------------------------------------------------------------------------


 

(d)           Limitation or Suspension of Access.  Landlord shall have the right
to temporarily limit, suspend or otherwise restrict Tenant’s access to the
Stairwells (or any portion thereof) or Tenant’s access to and from the
13th and/or 14th floors through the Stairwells (or any portion thereof) at any
time, without notice, for the purposes of maintaining or repairing the
Stairwells, or if Landlord otherwise determines, in its sole and absolute
discretion, that such limitation, suspension or restriction is in the best
interests of a safe and orderly operation of the Building.  Notwithstanding the
foregoing, Landlord will use commercially reasonable efforts to give Tenant at
least 24 hours prior telephonic notice prior to imposing any temporary
limitation or restriction of Stairwells access as provided in the foregoing
sentence, emergencies (as determined by Landlord) excepted, but Landlord shall
not be subject to any liability for failure to give Tenant prior telephonic
notice of such temporary limitation or restriction, nor shall such failure
render the Lease void or voidable or be cause for any abatement of Tenant’s
rental obligations for the Premises.  Additionally, Landlord shall have the
right to permanently suspend Tenant’s access to and from the Stairwells as
provided herein at any time upon ten days’ prior written notice in any of the
following events:  (i) if the access permitted herein becomes prohibited by any
applicable laws; (ii) if Landlord determines, in its sole discretion, that the
access permitted herein is causing unreasonable interference with Landlord’s or
other third parties’ use and/or operation of the Building; and/or (iii) if
Landlord desires to install an access system to the Stairwells similar in nature
to the Stairwell Work.  Notwithstanding the foregoing notice requirement, no
advance notice of termination of access to and from the Stairwell as provided
herein shall be required in the event of an emergency (as determined by
Landlord) requiring immediate termination, or if such termination is based on
subparagraph (i) above.

(e)           Removal of Stairwell Work.  At the end of the Term or at such time
that Tenant’s right of access to the Stairwells is otherwise terminated as
provided herein, whichever first occurs, Tenant shall, at its sole cost and
expense, remove the Stairwell Work and restore the Stairwells to the same
condition as existed prior to the installation of the same, ordinary wear and
tear excepted.  In the event that Tenant does not remove the Stairwell Work and
restore the Stairwells as provided herein, Landlord may remove the Stairwell
Work and charge the costs to Tenant as additional rent, which obligations shall
survive the expiration or earlier termination of the Lease.

 

8


--------------------------------------------------------------------------------